Exhibit 10.3

 

 

 

LOAN AGREEMENT

 

 

Dated as of October 3, 2006

 

 

By and Between

 

10/120 SOUTH RIVERSIDE FEE LLC

 

and

 

10/120 SOUTH RIVERSIDE PROPERTY LLC,

collectively, Borrower

 

 

and

 

 

MERRILL LYNCH MORTGAGE LENDING, INC.,
as Lender

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

Section 1.1

 

Definitions

1

Section 1.2

 

Principles of Construction

20

 

 

 

 

II.

THE LOAN

 

 

 

 

 

Section 2.1

 

The Loan

21

2.1.1

 

Agreement to Lend and Borrow

21

2.1.2

 

Single Disbursement to Borrower

21

2.1.3

 

The Note

21

2.1.4

 

Use of Proceeds

21

2.1.5

 

Components

21

Section 2.2

 

Interest Rate

22

2.2.1

 

Interest Rate

22

2.2.2

 

Intentionally Omitted

22

2.2.3

 

Default Rate

22

2.2.4

 

Interest Calculation

22

2.2.5

 

Usury Savings

22

Section 2.3

 

Loan Payments

22

2.3.1

 

Payment Before Maturity Date

22

2.3.2

 

Intentionally Omitted

23

2.3.3

 

Payment on Maturity Date

23

2.3.4

 

Late Payment Charge

23

2.3.5

 

Method and Place of Payment

23

2.3.6

 

Payments After Event of Default

23

Section 2.4

 

Prepayments

24

2.4.1

 

Voluntary Prepayments

24

2.4.2

 

Mandatory Prepayments

24

2.4.3

 

Prepayments After Default

24

Section 2.5

 

Release

25

2.5.1

 

Release of Property

25

Section 2.6

 

Permitted Mezzanine Loan

25

2.6.1

 

Mezzanine Loan

25

 

 

 

 

III.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

Section 3.1

 

Borrower Representations

27

3.1.1

 

Organization

27

3.1.2

 

Proceedings

28

3.1.3

 

No Conflicts

28

 

i

--------------------------------------------------------------------------------


 

3.1.4

 

Litigation

28

3.1.5

 

Agreements

28

3.1.6

 

Consents

28

3.1.7

 

Title

28

3.1.8

 

No Plan Assets

29

3.1.9

 

Compliance

29

3.1.10

 

Financial Information

29

3.1.11

 

Condemnation

29

3.1.12

 

Utilities and Public Access

30

3.1.13

 

Separate Lots

30

3.1.14

 

Assessments

30

3.1.15

 

Enforceability

30

3.1.16

 

Assignment of Leases

30

3.1.17

 

Insurance

30

3.1.18

 

Licenses

30

3.1.19

 

Flood Zone

31

3.1.20

 

Physical Condition

31

3.1.21

 

Boundaries

31

3.1.22

 

Leases

31

3.1.23

 

Filing and Recording Taxes

32

3.1.24

 

Single Purpose

32

3.1.25

 

Tax Filings

36

3.1.26

 

Solvency

36

3.1.27

 

Federal Reserve Regulations

37

3.1.28

 

Organizational Chart

37

3.1.29

 

Bank Holding Company

37

3.1.30

 

No Other Debt

37

3.1.31

 

Investment Company Act

37

3.1.32

 

Intentionally Omitted

37

3.1.33

 

No Bankruptcy Filing

37

3.1.34

 

Full and Accurate Disclosure

38

3.1.35

 

Foreign Person

38

3.1.36

 

Intentionally Omitted

38

3.1.37

 

No Change in Facts or Circumstances; Disclosure

38

3.1.38

 

Management Agreement

38

3.1.39

 

Perfection of Accounts

38

3.1.40

 

Unfunded Tenant Allowances

39

3.1.41

 

Air Rights Lease

39

3.1.42

 

REOA

39

Section 3.2

 

Survival of Representations

40

 

 

 

 

IV.

BORROWER COVENANTS

 

 

 

 

 

Section 4.1

 

Borrower Affirmative Covenants

40

4.1.1

 

Existence; Compliance with Legal Requirements

40

4.1.2

 

Taxes and Other Charges

41

 

ii

--------------------------------------------------------------------------------


 

4.1.3

 

Litigation

41

4.1.4

 

Access to Property

41

4.1.5

 

Further Assurances; Supplemental Mortgage Affidavits

42

4.1.6

 

Financial Reporting

42

4.1.7

 

Title to the Property

43

4.1.8

 

Estoppel Statement

44

4.1.9

 

Leases

44

4.1.10

 

Alterations

46

4.1.11

 

Intentionally Omitted

46

4.1.12

 

Material Agreements

46

4.1.13

 

Performance by Borrower

47

4.1.14

 

Costs of Enforcement/Remedying Defaults

47

4.1.15

 

Business and Operations

47

4.1.16

 

Loan Fees

47

4.1.17

 

O&M Program

47

4.1.18

 

Intentionally Omitted

47

4.1.19

 

Air Rights Lease

47

4.1.20

 

REOA

48

Section 4.2

 

Borrower Negative Covenants

49

4.2.1

 

Due on Sale and Encumbrance; Transfers of Interests

49

4.2.2

 

Liens

49

4.2.3

 

Dissolution

49

4.2.4

 

Change in Business

50

4.2.5

 

Debt Cancellation

50

4.2.6

 

Affiliate Transactions

50

4.2.7

 

Zoning

50

4.2.8

 

Assets

50

4.2.9

 

No Joint Assessment

50

4.2.10

 

Principal Place of Business

50

4.2.11

 

ERISA

50

4.2.12

 

Material Agreements

51

4.2.13

 

Air Rights Lease

51

4.2.14

 

REOA

52

 

 

 

 

V.

INSURANCE, CASUALTY AND CONDEMNATION

 

 

 

 

 

Section 5.1

 

Insurance

52

5.1.1

 

Insurance Policies

52

5.1.2

 

Insurance Company

56

Section 5.2

 

Casualty and Condemnation

57

5.2.1

 

Casualty

57

5.2.2

 

Condemnation

57

5.2.3

 

Casualty Proceeds

58

Section 5.3

 

Delivery of Net Proceeds

58

5.3.1

 

Minor Casualty or Condemnation

58

5.3.2

 

Major Casualty or Condemnation

59

 

iii

--------------------------------------------------------------------------------


 

VI.

RESERVE FUNDS

 

 

 

 

 

Section 6.1

 

Intentionally Omitted

62

Section 6.2

 

Tax Funds

62

6.2.1

 

Deposits of Tax Funds

62

6.2.2

 

Release of Tax Funds

62

Section 6.3

 

Insurance Funds

63

6.3.1

 

Deposits of Insurance Funds

63

6.3.2

 

Release of Insurance Funds

63

6.3.3

 

Waiver of Insurance Funds

63

Section 6.4

 

Capital Expenditure Funds

63

6.4.1

 

Deposits of Capital Expenditure Funds

63

6.4.2

 

Release of Capital Expenditure Funds

64

Section 6.5

 

Rollover Funds

65

6.5.1

 

Deposits of Rollover Funds

65

6.5.2

 

Release of Rollover Funds

65

Section 6.6

 

Lease Termination Rollover Funds

67

6.6.1

 

Deposits of Lease Termination Rollover Funds

67

6.6.2

 

Release of Lease Termination Rollover Funds

67

Section 6.7

 

Unfunded Tenant Allowance Reserve Funds

69

Section 6.8

 

Intentionally Omitted

70

Section 6.9

 

Application of Reserve Funds

70

Section 6.10

 

Security Interest in Reserve Funds

70

6.10.1

 

Grant of Security Interest

70

6.10.2

 

Income Taxes

70

6.10.3

 

Prohibition Against Further Encumbrance

70

Section 6.11

 

Letters of Credit

71

6.11.1

 

Delivery of Letters of Credit

71

Section 6.12

 

Provisions Regarding Letters of Credit

71

6.12.1

 

Security for Debt

71

6.12.2

 

Additional Rights of Lender

72

 

 

 

 

VII.

PROPERTY MANAGEMENT

 

 

 

 

 

Section 7.1

 

The Management Agreement

72

Section 7.2

 

Prohibition Against Termination or Modification

73

Section 7.3

 

Replacement of Manager

73

 

 

 

 

VIII.

PERMITTED TRANSFERS

 

 

 

 

 

Section 8.1

 

Permitted Transfer of the Property

73

Section 8.2

 

Permitted Transfers of Interest in Borrower

74

 

 

 

 

IX.

SALE AND SECURITIZATION OF MORTGAGE

 

 

 

 

 

Section 9.1

 

Sale of Mortgage and Securitization

75

 

iv

--------------------------------------------------------------------------------


 

Section 9.2

 

Securitization Indemnification

78

 

 

 

 

X.

DEFAULTS

 

 

 

 

 

Section 10.1

 

Event of Default

81

Section 10.2

 

Remedies

83

Section 10.3

 

Right to Cure Defaults

84

Section 10.4

 

Remedies Cumulative

84

 

 

 

 

XI.

MISCELLANEOUS

 

 

 

 

 

Section 11.1

 

Successors and Assigns

85

Section 11.2

 

Lender’s Discretion

85

Section 11.3

 

Governing Law

85

Section 11.4

 

Modification, Waiver in Writing

87

Section 11.5

 

Delay Not a Waiver

87

Section 11.6

 

Notices

87

Section 11.7

 

Trial by Jury

88

Section 11.8

 

Headings

88

Section 11.9

 

Severability

88

Section 11.10

 

Preferences

88

Section 11.11

 

Waiver of Notice

88

Section 11.12

 

Remedies of Borrower

89

Section 11.13

 

Expenses; Indemnity

89

Section 11.14

 

Schedules Incorporated

90

Section 11.15

 

Offsets, Counterclaims and Defenses

90

Section 11.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

90

Section 11.17

 

Publicity

91

Section 11.18

 

Waiver of Marshalling of Assets

91

Section 11.19

 

Waiver of Offsets/Defenses/Counterclaims

91

Section 11.20

 

Conflict; Construction of Documents; Reliance

91

Section 11.21

 

Brokers and Financial Advisors

91

Section 11.22

 

Exculpation

92

Section 11.23

 

Prior Agreements

94

Section 11.24

 

Servicer

94

Section 11.25

 

Joint and Several Liability

95

Section 11.26

 

Creation of Security Interest

95

Section 11.27

 

Assignments and Participations

95

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

–

 

Rent Roll

Schedule II

–

 

Required Repairs

Schedule III

–

 

Organizational Chart

Schedule IV

–

 

Form of Subordination, Non-Disturbance and Attornment Agreement

Schedule V

–

 

Intentionally Omitted

Schedule VI

–

 

Unfunded Tenant Allowances

Schedule VII

–

 

Physical Condition Report

 

vi

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of October 3, 2006 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and between MERRILL LYNCH MORTGAGE LENDING, INC., a Delaware
corporation having an address at 4 World Financial Center, New York, New York
10080 (“Lender”), and 10/120 SOUTH RIVERSIDE FEE LLC (“Fee Borrower”) and 10/120
SOUTH RIVERSIDE PROPERTY LLC (“Leasehold Borrower”; together with Fee Borrower,
“Borrower”), each a Delaware limited liability company, having an address c/o
Beacon Capital Partners, LLC at One Federal Street, 26th Floor, Boston,
Massachusetts 02110 (“Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

I.              DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1            Definitions.  For all purposes of this Agreement, except
as otherwise expressly provided:

 

“Accounts” shall have the meaning ascribed thereto in the Cash Management
Agreement.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, (i) owns more than forty percent (40%) of such Person or (ii) is in
control of, is controlled by or is under common ownership or control with such
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Agent” shall mean the agent under the Cash Management Agreement and any
successor Eligible Institution thereto.

 

“Air Rights Lease” shall mean, collectively, (a)(i) Lease dated September 13,
1963 by and among CUSCO, The Pennsylvania Railroad Company and Pittsburgh, Fort
Wayne

 

--------------------------------------------------------------------------------


 

and Chicago Railway Company, collectively as Lessor, and Tishman-Gateway, Inc.,
and LaSalle National Bank as Trustee under Trust Agreement dated September 5,
1963 and known as Trust Number 31511, jointly as Lessee, as recorded with the
Cook County Recorder on September 18, 1963 as Document No. 18917214, (ii)
Supplement to Lease dated June 21, 1966 by and among CUSCO, The Pennsylvania
Railroad Company and Pittsburgh, Fort Wayne and Chicago Railway Company,
collectively as Lessor, and Tishman-Gateway, Inc., and LaSalle National Bank as
Trustee under Trust Agreement dated September 5, 1963 and known as Trust Number
31511, jointly as Lessee, as recorded with the Cook County Recorder on July 12,
1966 as Document No. 19881999, (iii) Second Supplement to Lease dated November
29, 1977 by and among CUSCO, Penn Central Transportation Company and Pittsburgh,
Fort Wayne and Chicago Railway Company, collectively as Lessor, and The
Equitable Life Assurance Society of the United States, as Lessee, as recorded
with the Cook County Recorder on November 30, 1977 as Document Nos. 24217073,
24217074 and 24217075, (iv) Third Supplement to Lease dated March 21, 1989 by
and among CUSCO and The Penn Central Corporation, collectively as Lessor, and
LaSalle National Bank as Trustee under Trust Agreement dated December 1, 1983
and known as Trust Number 107361, as Lessee, as recorded with the Cook County
Recorder as Document No. 89173332, (v) Assignment & Assumption of Ground Lease
from H, B-H Associates to TrizecHahn Regional Pooling LLC dated May 17, 2001 and
recorded June 5, 2001 as Document No. 0010481879, (vi) Assignment and Assumption
of Lease by PCC 38 Corp., as assignor, to TrizecHahn 10/120 Fee LLC, dated May
31, 2002 and recorded June 6, 2002 as Document No. 0020634439, (vii) Side Letter
dated March 21, 1989, (viii) Letter dated July 1, 1977 by American Premier
Underwriters, Inc. to CUSCO regarding assignment to PCC 38 Corp., (ix) Master
Lease dated April 19, 1989 by and among CUSCO, as Lessor, and LaSalle National
Bank as Trustee under Trust Agreement dated December 1, 1983 and known as Trust
No. 107361, as Lessee, as recorded with the Cook County Recorder as Document No.
89173338, together with Side Letter from CUSCO, dated April 19, 1989 (regarding
Gross Income calculation), Clarification Letter from CUSCO dated April 19, 1989
(clarification regarding the Base Year for Gross Income calculation) and
Lessor’s Estoppel Certificate dated May 16, 2001, (x) Assignment and Assumption
of Master Leases by Chicago Union Station Company, as assignor, to TrizecHahn
10/120 Fee LLC, as assignee, dated November 8, 2001 and recorded November 16,
2001 as Document No. 0011080262, (xi) Assignment and Assumption of Ground Lease
between H, B-H Associates to TrizecHahn Regional Pooling LLC dated May 17, 2001
and recorded June 5, 2001 as Document No. 00110481878, (xii) Amendment to Lease
between TrizecHahn 10/120 Fee LLC as Lessor and TrizecHahn Regional Pooling LLC
as Lessee, dated as of May 31, 2002 and recorded June 6, 2002 with the Cook
County Recorder as Document No. 0020634441, (xiii) Assignment and Assumption of
Ground Lease, 10 South Riverside, Chicago, Illinois (Lessor’s Interest) by and
between TrizecHahn 10/120 Fee LLC and 10/120 South Riverside Fee LLC dated and
recorded on or about the date hereof, and (xiv) Assignment and Assumption of
Ground Lease, 10 South Riverside, Chicago, Illinois (Lessee’s Interest) by and
between TrizecHahn Regional Pooling LLC and 10/120 South Riverside Property LLC
dated and recorded on or about the date hereof and (b)(i) Lease dated July 1,
1965 by and among CUSCO, The Pennsylvania Railroad Company and Pittsburgh, Fort
Wayne and Chicago Railway Company, collectively as Lessor, and Tishman-Monroe,
Inc., and LaSalle National Bank as Trustee under Trust Agreement dated June 3,
1965 and known as Trust Number 33724, jointly as Lessee, as recorded with the
Cook County Recorder on October 14, 1965 as Document No. 19618053, (ii)
Supplement to Lease dated November 21, 1967 by and among CUSCO, The

 

2

--------------------------------------------------------------------------------


 

Pennsylvania Railroad Company and Pittsburgh, Fort Wayne and Chicago Railway
Company, collectively as Lessor, and Tishman-Monroe, Inc., and LaSalle National
Bank as Trustee under Trust Agreement dated June 3, 1965 and known as Trust
Number 33724, jointly as Lessee, as recorded with the Cook County Recorder on
January 3, 1968 as Document No. 20370303, (iii) Second Supplement to Lease dated
November 29, 1977 by and among CUSCO, Penn Central Transportation Company and
Pittsburgh, Fort Wayne and Chicago Railway Company, collectively as Lessor, and
The Equitable Life Assurance Society of the United States, as Lessee, as
recorded with the Cook County Recorder on November 30, 1977 as Document Nos.
24217076, 24217077 and 24217078, (iv) Third Supplement to Lease dated March 21,
1989 by and among CUSCO and The Penn Central Corporation, collectively as
Lessor, and LaSalle National Bank as Trustee under Trust Agreement dated
December 1, 1983 and known as Trust Number 107362, as Lessee, as recorded with
the Cook County Recorder as Document No. 89173333, (v) Assignment and Assumption
of Ground Lease from Solano Associates to TrizecHahn Regional Pooling LLC dated
May 17, 2001 and recorded on June 5, 2001 as Document No. 0010481862, (vi)
Assignment and Assumption of Lease by AFC Coal Properties, Inc., as assignor, to
TrizecHahn 10/120 Fee LLC, as assignee, dated May 31, 2002 and recorded June 6,
2002 as Document No. 0020634434, (vii) Side Letter dated March 21, 1989, (viii)
Letter dated July 1, 1977 by American Premier Underwriters, Inc. to CUSCO
regarding assignment to AFC Coal Properties, Inc., (ix) Master Lease dated April
19, 1989 by and among CUSCO, as Lessor, and LaSalle National Bank as Trustee
under Trust Agreement dated December 1, 1983 and known as Trust No. 107362, as
Lessee, as recorded with the Cook County Recorder as Document No. 89173339,
together with Side Letter from CUSCO, dated April 19, 1989 (regarding Gross
Income calculation), Clarification Letter from CUSCO dated April 19, 1989
(clarification regarding the Base Year for Gross Income calculation) and
Lessor’s Estoppel Certificate dated May 16, 2001, (x) Assignment and Assumption
of Lease by The Equitable Life Assurance Society of the United States to Solano
Associates pursuant to Assignment and Assumption of Lease dated December 9, 1998
and recorded March 17, 1999 as Document No. 9928508, (xi) Assignment and
Assumption of Ground Lease (CUSCO) by Solano Associates to TrizecHahn Regional
Pooling LLC dated May 17, 2001 and recorded June 5, 2001 as Document No.
0010481861, (xii) Assignment and Assumption of Master Leases by CUSCO to
TrizecHahn 10/120 Fee LLC dated November 8, 2001 and recorded November 16, 2001
as Document 0011080262, (xiii) Amendment to Lease between TrizecHahn 10/120 Fee
LLC as Lessor and TrizecHahn Regional Pooling LLC as Lessee, dated as of May 31,
2002 and recorded June 6, 2002 with the Cook County Recorder as Document No.
0020634436, (xiv) Assignment and Assumption of Ground Lease, 120 South
Riverside, Chicago, Illinois (Lessor’s Interest) by and between TrizecHahn
10/120 Fee LLC and 10/120 South Riverside Fee LLC dated and recorded on or about
the date hereof, and (xv) Assignment and Assumption of Ground Lease, 120 South
Riverside, Chicago, Illinois (Lessee’s Interest) by and between TrizecHahn
Regional Pooling LLC and 10/120 South Riverside Property LLC dated and recorded
on or about the date hereof.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Security” shall have the meaning set forth in Section 4.1.10.

 

“Alteration Threshold” shall mean three percent (3%) of the outstanding
principal amount of the Loan.

 

3

--------------------------------------------------------------------------------


 

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth Borrower’s good faith estimate of Gross Revenue, Operating
Expenses, and Capital Expenditures for the applicable Fiscal Year.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and, to the extent applicable, any comparable foreign laws relating to
bankruptcy, insolvency or creditors’ rights.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period: (i) Taxes and (ii)
Insurance Premiums.

 

“Beacon Entity” shall mean BCSP IV U.S. Investments, L.P., a Delaware limited
partnership.

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement,
together with their respective permitted successors and assigns. The term
“Borrower”, as used herein, shall mean each entity constituting Borrower,
collectively, or any Borrower or each Borrower, as the context shall require.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

 

“Capital Expenditures” for any period shall mean amounts expended for or in
connection with replacements and alterations to the Property and required to be
capitalized according to GAAP.

 

“Capital Expenditure Funds” shall have the meaning set forth in Section 6.4.1.

 

“Capital Expenditures Work” shall mean any labor performed or materials
installed in connection with any Capital Expenditure.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Lender, Borrower, Manager and Agent.

 

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.

 

4

--------------------------------------------------------------------------------


 

“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c).

 

“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d).

 

“Clearing Account” shall have the meaning set forth in the Cash Management
Agreement.

 

“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement dated as of the date hereof among Lender, Leasehold Borrower and
Clearing Bank.

 

“Clearing Bank” shall mean Bank of America, N.A. and any successor Eligible
Institution thereto.

 

“Closing Date” shall mean the date of funding the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“CUSCO” shall mean Chicago Union Station Company.

 

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including the Yield
Maintenance Premium) due to Lender in respect of the Loan under the Note, this
Agreement, the Mortgage, the Environmental Indemnity or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if any) and interest payments under the Note.

 

“Debt Service Coverage Ratio” shall mean the ratio of (i) the projected Net Cash
Flow (as hereinafter defined) for the twelve (12) calendar month period
immediately following the date of calculation to (ii) the projected Debt Service
that would be due for the twelve (12) calendar month period immediately
following such calculation. For purposes of calculating the Debt Service
Coverage Ratio, the “projected Net Cash Flow” shall be deemed to be equal to the
projected Gross Revenues for the twelve (12) calendar month period immediately
following the date of calculation (based on, subject to the last sentence of
this definition, Leases in place, whether or not the applicable Tenants have
commenced paying rents thereunder so long as such Tenants are obligated to
commence rent payments during the six (6) calendar month period immediately
following the date of calculation) less (a) the actual Operating Expenses during
the twelve (12) calendar month period immediately preceding the date of
calculation (provided that (x) with respect to the quarter ending December 31,
2006, such Operating Expenses shall be calculated by annualizing Operating
Expenses for the three (3) calendar month period

 

5

--------------------------------------------------------------------------------


 

immediately preceding the date of calculation, (y) with respect to the quarter
ending March 31, 2007, such Operating Expenses shall be calculated by
annualizing Operating Expenses for the six (6) calendar month period immediately
preceding the date of calculation and (z) with respect to the quarter ending
June 30, 2007, such Operating Expenses shall be calculated by annualizing
Operating Expenses for the nine (9) calendar month period immediately preceding
the date of calculation), (b) an amount equal to $350,000 in respect of
projected Capital Expenditures for the twelve (12) calendar month period
immediately following the date of calculation and (c) an amount equal to
$1,350,000 in respect of projected tenant improvements, leasing commissions and
other leasing costs for the twelve (12) calendar month period immediately
following the date of calculation. In connection with each calculation of Debt
Service Coverage Ratio, Borrower shall provide back-up documentation reasonably
acceptable to Lender. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, for purposes of calculating the Debt Service
Coverage Ratio, the projected Gross Revenues attributable to any Lease which may
be terminated without cause by the tenant thereunder upon less than six (6)
months’ notice (including, without limitation, the Trizec Lease) shall be
excluded.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (i) the
maximum rate permitted by applicable law, or (ii) three percent (3%) above the
Interest Rate.

 

“Deposit Account” shall have the meaning set forth in the Cash Management
Agreement.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2(a).

 

“Eligible Account” shall mean an identifiable account which is separate from all
other funds held by the holding institution that is either (a) an account or
accounts (or subaccounts thereof) maintained with a federal or state-chartered
depository institution or trust company which complies with the definition of
Eligible Institution or (b) a segregated trust account or accounts (or
subaccounts thereof) maintained with the corporate trust department of a federal
or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a federal or state chartered depository
institution or trust company insured by the Federal Deposit Insurance
Corporation the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch in the
case of accounts in which funds are held for thirty (30) days or less or, in the
case of Letters of Credit or accounts in which funds are held for more than
thirty (30) days, the long term unsecured debt obligations of which are rated at
least “AA” by Fitch and S&P and “Aa2” by Moody’s.

 

6

--------------------------------------------------------------------------------


 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Environmental Report” shall mean, collectively, (i) that certain Report on ASTM
Phase I Environmental Site Assessment, Drinking Water Sampling, Asbestos Survey
and IAQ Assessment, 10 South Riverside, Chicago, Illinois, prepared by Haley &
Aldrich, Inc., File No. 33523-000, dated September 21, 2006, and the reports and
the other documents attached thereto and/or referred to therein, and (ii) that
certain Report on ASTM Phase I Environmental Site Assessment, Drinking Water
Sampling, Asbestos Survey and IAQ Assessment, 120 South Riverside, Chicago,
Illinois, prepared by Haley & Aldrich, Inc., File No. 33523-000, dated September
21, 2006, and the reports and the other documents attached thereto and/or
referred to therein.

 

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“ERISA” shall have the meaning set forth in Section 4.2.11.

 

“Escrow Reserve Period” means any period commencing on the first Business Day
after the occurrence of the Escrow Reserve Trigger Event through the first
Business Day after Lender’s determination, in its reasonable judgment, that (i)
the applicable Event of Default giving rise to such Escrow Reserve Trigger Event
no longer exists and (ii) no other Event of Default has occurred and is then
continuing.

 

“Escrow Reserve Trigger Event” shall mean the occurrence and continuance of an
Event of Default.

 

“Event of Default” shall have the meaning set forth in Section 10.1.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a).

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.1(c).

 

“Excusable Delay” shall mean a delay due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but lack of funds in and
of itself shall not be deemed a cause beyond the control of Borrower.

 

“Extraordinary Expense” shall mean an extraordinary operating expense or
extraordinary capital expenditure incurred by Borrower which is not set forth in
the Annual Budget.

 

“Fee Borrower” shall have the meaning set forth in the preamble to this
Agreement, together with its permitted successors and assigns.

 

7

--------------------------------------------------------------------------------


 

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

“Gross Revenue” shall mean, as calculated in accordance with GAAP, all revenue,
derived from the ownership and operation of the Property from whatever source,
including, but not limited to, Rents (excluding Rents from Tenants more than
ninety (90) days in arrears under their respective Leases), but excluding sales,
use and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, non-recurring revenues as determined by
Lender, proceeds from the sale or refinancing of the Property, security deposits
(except to the extent reasonably determined by Lender to be properly utilized to
offset a loss of Rent), refunds and uncollectible accounts, proceeds of casualty
insurance and Awards (other than business interruption or other loss of income
insurance related to business interruption or loss of income for the period in
question), and any disbursements to Borrower from the Reserve Funds or any other
reserve fund established by the Loan Documents.

 

“Guarantor” shall mean Beacon Capital Strategic Partners IV, L.P., a Delaware
limited partnership., in its capacity as guarantor under the Guaranty, or any
other Person reasonably approved by Lender (or, if a Securitization has
occurred, approved by the Rating Agencies).

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations, dated as of
the date hereof, from Guarantor for the benefit of the holder of Note B, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners, including any mandatory
redemption of shares or interests but excluding any preferred return or special
dividend paid solely from, and to the extent of, excess cash flow after the
payment of operating expenses,

 

8

--------------------------------------------------------------------------------


 

capital improvements and debt service on all indebtedness, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, and (vi)
all obligations of such Person under interest rate swaps, caps, floors, collars
and other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b).

 

“Independent Director” shall have the meaning set forth in Section 3.1.24(p).

 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof and delivered by Goulston & Storrs, P.C.,
in connection with the Loan.

 

“Insurance Funds” shall have the meaning set forth in Section 6.3.1.

 

“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b).

 

“Interest Rate” means, as to Note A, the Note A Rate and as to Note B, the
Note B Rate.

 

“Investment Grade Rating” shall mean a long-term unsecured debt rating of at
least “BBB-” by Fitch and S&P and “Baa3” by Moody’s.

 

“Late Payment Charge” shall have the meaning set forth in Section 2.3.4.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Real Property, and every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto, other than (i) subleases
or sub-subleases in which Borrower has no interest, (ii) the Air Rights Lease,
and (iii) the REOA or any other easements, reciprocal easement agreements and
similar agreements.

 

“Lease Termination Fee” shall have the meaning set forth in Section 6.6.1.

 

“Lease Termination Rollover Funds” shall have the meaning set forth in
Section 6.6.1.

 

“Leasehold Borrower” shall have the meaning set forth in the preamble to this
Agreement, together with its permitted successors and assigns.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and

 

9

--------------------------------------------------------------------------------


 

injunctions of Governmental Authorities affecting Borrower or the Property or
any part thereof or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower as being intended to be of
record, at any time in force affecting the Property or any part thereof,
including, without limitation, any which may (i) require repairs, modifications
or alterations in or to the Property or any part thereof, or (ii) in any way
limit the use and enjoyment thereof.

 

“Lender” shall mean Merrill Lynch Mortgage Lending, Inc., together with its
successors and assigns.

 

“Lender Indemnitees” shall have the meaning set forth in Section 11.13(b).

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Maturity Date) in favor of Lender and entitling Lender to draw thereon
in New York, New York, issued by a domestic Eligible Institution or the U.S.
agency or branch of a foreign Eligible Institution. If at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution,
Lender shall provide notice thereof to Borrower and if Borrower shall fail to
provide Lender a replacement Letter of Credit from an Eligible Institution
within ten (10) days from receipt of such written notice from Lender, Lender
shall have the right immediately to draw down the same in full and hold the
proceeds of such draw in accordance with the applicable provisions hereof.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b).

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge of, on or
affecting the Property or any portion thereof, or any interest therein or
Borrower or any interest therein, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

 

“Loan” shall mean the loan in the original principal amount of Two Hundred
Twenty-Five Million and No/100 Dollars ($225,000,000.00) made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Amount” shall mean $225,000,000.00.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Guaranty, the Environmental Indemnity, the Subordination
of Management Agreement and any other documents now or hereafter executed and/or
delivered by Borrower or its Affiliates in connection with the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

10

--------------------------------------------------------------------------------


 

“Major Lease” shall mean any Lease (i) covering more than 37,000 square feet at
the Property or (ii) made with a Tenant that is a Tenant under another Lease at
the Property or that is an Affiliate of any other Tenant under a Lease at the
Property, if the Leases together cover more than 37,000 square feet.

 

“Management Agreement” shall mean that certain Management Agreement dated as of
even date herewith, by and between Borrower and Manager, pursuant to which
Manager is to provide management and other services with respect to the
Property.

 

“Manager” shall mean 10/120 South Riverside Illinois Property Manager LLC, a
Delaware limited liability company, or another Affiliate of Beacon Entity or any
other manager approved in accordance with the terms and conditions of
Section 7.3 hereof.

 

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the business, prospects, profits, operations or financial
condition of Borrower, (ii) the ability of Borrower to perform its obligations
under each Loan Document and to repay the principal and interest of the Debt as
it becomes due and/or (iii) the enforceability or validity of any Loan Document
or the perfection or priority of any Lien created under any of the Loan
Documents.

 

“Material Agreements” means each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property other than (i) the Air Rights Lease, (ii) the
REOA, (iii) the Management Agreement and union contracts related to the
provision of services to the Property, (iv) the Leases, (v) contracts or
agreements for tenant improvements at the Property, provided such contracts or
agreements are on commercially reasonable terms, (vi) service contracts or
contracts for the provision of utility services, and (vii) contracts and
agreements (x) which are terminable on thirty (30) days’ or less notice without
payment of any material termination fee or penalty, (y) under which Borrower is
not obligated to pay more than $750,000 per annum or (z) under which Lender or
its designee would not be directly or indirectly bound in the event that Lender
or its designee succeeded to the ownership of the Property as the result of a
foreclosure or a deed in lieu thereof.

 

“Maturity Date” shall mean November 1, 2011 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Merrill” shall have the meaning set forth in Section 9.2(b).

 

“Merrill Group” shall have the meaning set forth in Section 9.2(b).

 

“Mezzanine Borrower” shall mean the borrower under the Mezzanine Loan.

 

11

--------------------------------------------------------------------------------


 

“Mezzanine Collection Account” shall have the meaning set forth in the Cash
Management Agreement.

 

“Mezzanine Lender” shall mean the lender or lenders which may hereafter make the
Mezzanine Loan to Mezzanine Borrower. Mezzanine Lender shall at all times be a
Qualified Mezzanine Lender.

 

“Mezzanine Loan” shall mean the mezzanine loan, if any, made by Mezzanine Lender
to Mezzanine Borrower pursuant to the terms of Section 2.6 hereof, which
Mezzanine Loan shall only be permitted in accordance with the terms of Section
2.6 hereof.

 

“Mezzanine Loan Agreement” shall mean the mezzanine loan agreement which
evidences and governs the Mezzanine Loan between Mezzanine Lender and Mezzanine
Borrower, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Minimum Disbursement Amount” shall mean Twenty Five Thousand and No/100 Dollars
($25,000).

 

“Monthly Capital Expenditures Deposit” shall have the meaning set forth in
Section 6.4.1.

 

“Monthly Debt Service Payment Amount” shall have the meaning set forth in
Section 2.3.1.

 

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan commencing with November 2006.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean that certain first priority Fee and Leasehold Mortgage,
Assignment of Leases and Rents and Security Agreement, dated as of the date
hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Net Operating Income” shall mean Gross Revenues less Operating Expenses.

 

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f).

 

“Non-Reporting Event” shall mean the entire principal balance of the Loan has
been placed into one or more Securitizations, and the issuers of all such
Securitizations are no longer required to file periodic reports under the
Exchange Act.

 

12

--------------------------------------------------------------------------------


 

“Note” means, collectively, the Note A and the Note B.

 

“Note A” means that certain Promissory Note A, dated the date hereof, made by
Borrower to the order of Lender in the original principal amount of
$200,000,000.00, as the same may hereafter be amended, supplemented, restated,
increased, extended or consolidated from time to time.

 

“Note A Rate” means a rate per annum equal to 6.05%.

 

“Note B” means that certain Promissory Note B, dated the date hereof, made by
Borrower to the order of Lender in the original principal amount of
$25,000,000.00, as the same may hereafter be amended, supplemented, restated,
increased, extended or consolidated from time to time.

 

“Note B Rate” means a rate per annum equal to 6.05%.

 

“Notice” shall have the meaning set forth in Section 11.6.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Expenses” shall mean, as calculated in accordance with GAAP, all
costs and expenses relating to the operation, maintenance and management of the
Property, including, without limitation, utilities, repairs and maintenance,
insurance, property taxes and assessments, advertising expenses, payroll and
related taxes, equipment lease payments and the annual management fee, but
excluding actual Capital Expenditures, tenant improvements, leasing commissions
and other leasing costs, depreciation, amortization, Extraordinary Expenses,
deposits required to be made to the Reserve Funds, Debt Service and debt service
on the Mezzanine Loan, if any; provided, however, such costs and expenses shall
be subject to adjustment by Lender to normalize such costs and expenses.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Otherwise Rated Insurer” shall have the meaning set forth in Section 5.1.2.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters (including, without limitation, the Air Rights Lease and the REOA)
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes or Other
Charges imposed by any Governmental Authority not yet due or delinquent, (iv)
Leases and equipment leases (or equipment lease financings) existing as of the
date hereof, (v) Leases and equipment leases (or equipment lease financings)
entered into after the date hereof in accordance with the terms of the Loan
Documents, and (vi) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s reasonable discretion.

 

13

--------------------------------------------------------------------------------


 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Permitted Transferee” shall mean any of the following entities (for purposes of
this definition, “control” means the ability to control the day to day and
general management decisions regarding the Property):

 

(I)            A PENSION FUND, PENSION TRUST OR PENSION ACCOUNT THAT IMMEDIATELY
PRIOR TO SUCH TRANSFER (A) OWNS, DIRECTLY OR INDIRECTLY, TOTAL REAL ESTATE
ASSETS OF AT LEAST $800,000,000 AND (B) IS MANAGED BY A PERSON WHO CONTROLS AT
LEAST $800,000,000 OF REAL ESTATE ASSETS;

 

(II)           A PENSION FUND ADVISOR WHO (A) IMMEDIATELY PRIOR TO SUCH
TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY, AT LEAST $800,000,000 OF REAL ESTATE
ASSETS AND (B) IS ACTING ON BEHALF OF ONE OR MORE PENSION FUNDS THAT, IN THE
AGGREGATE, SATISFY THE REQUIREMENTS OF CLAUSE (I) OF THIS DEFINITION;

 

(III)          AN INSURANCE COMPANY WHICH IS SUBJECT TO SUPERVISION BY THE
INSURANCE COMMISSIONER, OR A SIMILAR OFFICIAL OR AGENCY, OF A STATE OR TERRITORY
OF THE UNITED STATES (INCLUDING THE DISTRICT OF COLUMBIA) (A) WITH A NET WORTH,
DETERMINED AS OF A DATE NO MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF THE
TRANSFER OF AT LEAST $400,000,000 AND (B) WHO, IMMEDIATELY PRIOR TO SUCH
TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY, REAL ESTATE ASSETS OF AT LEAST
$800,000,000;

 

(IV)          A CORPORATION ORGANIZED UNDER THE BANKING LAWS OF THE UNITED
STATES OR ANY STATE OR TERRITORY OF THE UNITED STATES (INCLUDING THE DISTRICT OF
COLUMBIA) (A) WITH A COMBINED CAPITAL AND SURPLUS OF AT LEAST $400,000,000 AND
(B) WHO, IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY,
REAL ESTATE ASSETS OF AT LEAST $800,000,000;

 

(V)           ANY PERSON (A) WITH AN INVESTMENT GRADE RATING FROM EACH OF THE
RATING AGENCIES, (B) WHO HAS A NET WORTH, DETERMINED AS OF A DATE NO MORE THAN
SIX (6) MONTHS PRIOR TO THE DATE OF SUCH TRANSFER, OF AT LEAST $400,000,000 AND
(C) WHO, IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY,
REAL ESTATE ASSETS OF AT LEAST $800,000,000; OR

 

(VI)          ANY PERSON IN WHICH FIFTY ONE PERCENT (51%) OF THE OWNERSHIP
INTERESTS ARE OWNED DIRECTLY OR INDIRECTLY BY ANY OF THE ENTITIES LISTED IN
SUBSECTIONS (I) THROUGH (V) OF THIS DEFINITION OF “PERMITTED TRANSFEREE”, OR ANY
COMBINATION OF MORE THAN ONE SUCH ENTITY, AND WHICH IS CONTROLLED DIRECTLY OR
INDIRECTLY BY SUCH ENTITY OR ENTITIES.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

“Physical Condition Report” shall mean that certain physical condition report
set forth on Schedule VII hereto.

 

14

--------------------------------------------------------------------------------


 

“Policies” shall have the meaning specified in Section 5.1.1(b).

 

“Prepayment Date” shall mean the date on which the Loan is fully or partially
prepaid in accordance with the terms hereof.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

 

“Professional Independent Director” shall have the meaning set forth in
Section 3.1.24(p).

 

“Property” shall mean each parcel of real property, the Improvements thereon,
and all personal property owned by Borrower (or leased pursuant to the Air
Rights Lease by Borrower), and encumbered by the Mortgage, together with all
rights pertaining to such property and Improvements, all as more particularly
described in the Granting Clauses of the Mortgage.

 

“Qualified Manager” shall mean a property manager which manages at least
6,000,000 square feet of Class A office space in major metropolitan areas, at
least 1,500,000 square feet of which shall be located in the Chicago
Metropolitan area (excluding the Property).

 

“Qualified Mezzanine Lender” shall mean one or more of the following: (i) a real
estate investment trust, bank, saving and loan association, investment bank,
insurance company, trust company, commercial credit corporation, pension plan,
pension fund or pension advisory firm, mutual fund, government entity or plan,
(ii) investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, which is regularly
engaged in the business of making or owning loans of similar types to the
Mezzanine Loan or the Loan, (iii) a Qualified Trustee in connection with a
securitization of, or the creation of collateralized debt obligations (“CDO”)
secured by or financing through an “owner trust” of, the Mezzanine Loan, so long
as (A) the special servicer or manager of such securitization, CDO or trust has
the Required Special Servicer Rating, (B) the “controlling class” of such
securitization vehicle is held by a Qualified Mezzanine Lender and (C) the
operative documents of the related securitization vehicle, CDO or financing must
require that (1) the “controlling class” or “equity interest” in such
securitization vehicle or CDO are owned by a Permitted Transferee or a Permitted
Investment Fund and (2) if any of the relevant trustee, special servicer,
manager or controlling class fails to meet the requirements of such clause, such
entity must be replaced by a qualifying entity within 30 days, (iv) an
investment fund, limited liability company, limited partnership or general
partnership (a “Permitted Investment Fund”) where a Qualified Mezzanine Lender
or a Permitted Fund Manager acts as the general partner, managing member or fund
manager and at least 50% of the equity interests in such Permitted Investment
Fund are owned, directly or indirectly, by one or more of the following: a
Qualified Mezzanine Lender, an

 

15

--------------------------------------------------------------------------------


 

institutional “accredited investor”, within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended, and/or a “qualified
institutional buyer” or both within the meaning of Rule 144A promulgated under
the Securities Exchange Act of 1934 (provided each institutional “accredited
investor” or “qualified institutional buyer” meets the test set forth in clause
(vi) (A) below), as amended, (v) any other lender or entity (including any
opportunity funds) regularly engaged in the business of making mezzanine loans
which has been approved as a Qualified Mezzanine Lender hereunder by the Rating
Agencies, (vi) an institution substantially similar to any of the foregoing
entities described in clauses (i) or (ii) of this definition, and as to each of
the entities described in clauses (i), (ii) and (vi) provided such entity (A)
has total assets (in name or under management) in excess of $1,000,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $500,000,000; and (B) is
regularly engaged in the business of making or owning commercial real estate
loans or commercial loans secured by a pledge of interests in a mortgage
borrower or owning and operating commercial real property or (vii) any entity
controlled (as defined below) by any one or more of the entities described in
clause (i) through (vi) of this definition. For purposes of this definition
only, “control” means the ownership, directly or indirectly, in the aggregate of
more than fifty percent (50%) of the beneficial ownership interest of an entity
and the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity, whether through the
ability to exercise voting power, by contract or otherwise. A “Qualified
Trustee” means (i) a corporation, national bank, national banking association or
a trust company, organized and doing business under the laws of any state or the
United States of America, authorized under such laws to exercise corporate trust
powers and to accept the trust conferred, having a combined capital and surplus
of at least $100,000,000 and subject to supervision or examination by federal or
state authority, (ii) an institution insured by the Federal Deposit Insurance
Corporation or (iii) an institution whose long-term senior unsecured debt is
rated either of the then in effect top two rating categories of S&P and either
Fitch or Moody’s (provided, however, if the Loan has been securitized, the
rating requirement of any agency not a Rating Agency will be disregarded).
“Required Special Servicer Rating” means a special servicer rating of “CSS1” in
the case of Fitch, a servicer on its approved list of special servicers in the
case of S&P and, in the case of Moody’s, a special servicer that is acting as
special servicer in a commercial mortgage loan securitization that was rated by
Moody’s within the six month period prior to the date of determination and
Moody’s has not downgraded or withdrawn the then-current rating on any class of
commercial mortgage securities or placed any class of commercial mortgage
securities on watch citing the continuation of such special servicer as special
servicer of such commercial mortgage securities (provided, however, the
requirement of any agency not a Rating Agency shall be disregarded). “Permitted
Fund Manager” means any entity which is not subject to a bankruptcy proceeding
and (a) as determined by Lender has been approved from time to time by the
Rating Agencies as the general partner, managing member or fund manager of a
Permitted Investment Fund, or (b) is a nationally - recognized manager of
investment funds investing in debt or equity interests relating to commercial
real estate which is investing through a fund which has committed capital of at
least $500,000,000.

 

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s and Fitch, or any other nationally recognized statistical
rating agency which has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated any
of the Securities.

 

16

--------------------------------------------------------------------------------


 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event.

 

“Real Property” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b).

 

“Regulation AB” means Regulation AB under the Securities Act and the Exchange
Act, as such Regulation may be amended from time to time.

 

“Related Loan” means a loan made to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan.

 

“Related Property” means a parcel of real property, together with improvements
thereon and personal property related thereto, that is “related”, within the
meaning of the definition of Significant Obligor, to all or part of the
Property.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rent Deficiency” shall have the meaning set forth in Section 6.6.2.

 

“Rents” shall mean all rents, moneys payable as damages or in lieu of rent,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or Manager from any and all sources arising
from or attributable to the Property.

 

“REOA” shall mean, collectively, (i) that certain Easement and Operating
Agreement made by CUSCO and TrizecHahn 10/120 Fee LLC, dated as of November 8,
2001 and recorded November 16, 2001 in the Office of the Recorder of Deeds of
Cook County, Illinois, as document 0011080264, as amended by that certain
Amendment to Easement and Operating Agreement dated as of May 31, 2002 recorded
June 6, 2002 in the Office of the Recorder of Deeds of Cook County, Illinois, as
document 0020634435, and (ii) that certain Easement and Operating Agreement made
by CUSCO and TrizecHahn 10/120 Fee LLC, dated as of November 8, 2001 and
recorded November 16, 2001 in the Office of the Recorder of Deeds of Cook
County, Illinois, as document 0011080263, as amended by that certain Amendment
to Easement and Operating Agreement dated as of May 31, 2002 and recorded June
6, 2002 in the Office of the Recorder of Deeds of Cook County, Illinois, as
document 0020634440.

 

“REOA Estoppel” shall mean, collectively, (i) the REOA Estoppel Certificate
executed by CUSCO with respect to 10 South Riverside, Chicago, Illinois and
dated September 22, 2006 and (ii) the REOA Estoppel Certificate executed by
CUSCO with respect to 120 South Riverside, Chicago, Illinois and dated September
22, 2006.

 

17

--------------------------------------------------------------------------------


 

“Replacement Lease” shall have the meaning set forth in Section 6.5.1.

 

“Required Repairs” shall have the meaning set forth in Section 4.21.

 

“Reserve Funds” shall mean, collectively, the Capital Expenditure Funds, the
Insurance Funds, the Tax Funds, the Rollover Funds, the Lease Termination
Rollover Funds and the Unfunded Tenant Allowance Reserve Funds.

 

“Restoration” shall have the meaning set forth in Section 5.2.1.

 

“Restoration Threshold” shall mean three percent (3%) of the outstanding
principal amount of the Loan.

 

“Rollover Funds” shall have the meaning set forth in Section 6.5.1.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.

 

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a).

 

“Securities” shall have the meaning set forth in Section 9.1(a).

 

“Securities Act” shall have the meaning set forth in Section 9.2(a).

 

“Securitization” shall have the meaning set forth in Section 9.1(a).

 

“Servicer” shall have the meaning set forth in Section 11.24.

 

“Servicing Agreement” shall have the meaning set forth in Section 11.24.

 

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c).

 

“Significant Obligor” has the meaning set forth in Item 1101(k) of Regulation AB
under the Securities Act.

 

“Specified Sections” shall have the meaning set forth in Section 9.2(b).

 

“SPC Party” shall have the meaning set forth in Section 3.1.24(o).

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Subordination of Management Agreement” shall mean that certain Subordination of
Property Management Agreement and Management Fees, dated as of the date hereof,
among Borrower, Manager and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

18

--------------------------------------------------------------------------------


 

“Survey” shall mean the survey of the Property prepared by a surveyor licensed
in the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

“Tax Funds” shall have the meaning set forth in Section 6.2.1.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

 

“Termination Space” shall have the meaning set forth in Section 6.6.1.

 

“Termination Space Replacement Lease” shall have the meaning set forth in
Section 6.6.2.

 

“Terrorism Coverage Amount” shall have the meaning set forth in
Section 5.1.1(a)(xi).

 

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the lien of the Mortgage.

 

“Transfer” shall have the meaning set forth in the Mortgage.

 

“TRIA” shall mean the Terrorism Risk Insurance Act of 2002, as amended, or
similar Federal statute.

 

“Trizec Lease” shall mean, collectively, (i) that certain Lease dated January
18, 2005 between Leasehold Borrower’s predecessor-in-interest, as landlord, and
Trizec Holdings, LLC, as tenant, for approximately 57,048 square feet at 10
South Riverside, Chicago, Illinois, (ii) that certain Lease dated November 29,
2004 between Leasehold Borrower’s predecessor-in-interest, as landlord, and
Trizec Holdings, LLC, as tenant, for approximately 8,427 square feet at 10 South
Riverside, Chicago, Illinois, and (iii) the lease or occupancy agreement between
Leasehold Borrower’s predecessor-in-interest, as landlord, and Trizec Office
Properties, as tenant, for approximately 2,994 square feet at 120 South
Riverside, Chicago, Illinois, each as amended or otherwise modified on or prior
to the date hereof and each as may hereafter be amended or otherwise modified
from time to time in accordance with the terms set forth in this Agreement.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable jurisdiction.

 

19

--------------------------------------------------------------------------------


 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b).

 

“Unfunded Tenant Allowances” shall mean, collectively, (i) the amounts
specifically set forth in any UTA Lease as a payment to or on behalf of, or a
reimbursement due to, a tenant from Borrower and (ii) the leasing commissions
payable by Borrower in connection with any UTA Lease, in each case as
specifically set forth on Schedule VI.

 

“Unfunded Tenant Allowance Account” shall have the meaning set forth in
Section 6.7 hereof.

 

“Unfunded Tenant Allowance Reserve Funds” shall have the meaning set forth in
Section 6.7 hereof.

 

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i).

 

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

 

“UTA Leases” shall mean the Leases set forth on Schedule VI attached hereto,
with respect to which Leases there are Unfunded Tenant Allowances.

 

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal balance of the Loan to be prepaid and
(b) the present value as of the Prepayment Date of the Calculated Payments from
the Prepayment Date through August 1, 2011 determined by discounting such
payments at the Discount Rate. As used in this definition, the term “Calculated
Payments” shall mean the monthly payments of interest only which would be due
based on the principal amount of the Loan being prepaid on the Prepayment Date
and assuming an interest rate per annum equal to the difference (if such
difference is greater than zero) between (y) the Interest Rate and (z) the Yield
Maintenance Treasury Rate. As used in this definition, the term “Discount Rate”
shall mean the rate equal to the sum of (i) the rate which, when compounded
monthly, is equivalent to the Yield Maintenance Treasury Rate, when compounded
semi-annually and (ii) 0.25%. As used in this definition, the term “Yield
Maintenance Treasury Rate” shall mean the yield calculated by Lender by the
linear interpolation of the yields, as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading U.S.
Government Securities/Treasury Constant Maturities for the week ending prior to
the Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates
(one longer or one shorter) most nearly approximating August 1, 2011. In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Yield Maintenance Treasury Rate. In no event,
however, shall Lender be required to reinvest any prepayment proceeds in U.S.
Treasury obligations or otherwise.

 


SECTION 1.2            PRINCIPLES OF CONSTRUCTION.  ALL REFERENCES TO SECTIONS
AND SCHEDULES ARE TO SECTIONS AND SCHEDULES IN OR TO THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED. UNLESS OTHERWISE SPECIFIED, THE WORDS “HEREOF,” “HEREIN”
AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT. UNLESS OTHERWISE SPECIFIED, ALL MEANINGS ATTRIBUTED TO

 

20

--------------------------------------------------------------------------------


 


DEFINED TERMS HEREIN SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL
FORMS OF THE TERMS SO DEFINED.

 


II.            THE LOAN


 


SECTION 2.1            THE LOAN.


 


2.1.1       AGREEMENT TO LEND AND BORROW.  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS SET FORTH HEREIN, LENDER HAS MADE THE LOAN TO BORROWER AND BORROWER
HAS ACCEPTED THE LOAN FROM LENDER.

 


2.1.2       SINGLE DISBURSEMENT TO BORROWER.  BORROWER SHALL RECEIVE NO FURTHER
BORROWINGS HEREUNDER IN RESPECT OF THE LOAN AND ANY AMOUNT BORROWED AND REPAID
HEREUNDER IN RESPECT OF THE LOAN MAY NOT BE REBORROWED.

 


2.1.3       THE NOTE.  THE LOAN SHALL BE EVIDENCED BY THE NOTE AND SHALL BE
REPAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE NOTE.

 


2.1.4       USE OF PROCEEDS.  BORROWER SHALL USE PROCEEDS OF THE LOAN TO (I)
ACQUIRE THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ACQUISITION TRANSACTION
COSTS, (II) PAY AND DISCHARGE ANY EXISTING LOANS RELATING TO THE PROPERTY, (III)
PAY ALL PAST-DUE BASIC CARRYING COSTS, IF ANY, IN RESPECT OF THE PROPERTY, (IV)
DEPOSIT THE RESERVE FUNDS, TO THE EXTENT APPLICABLE, (V) PAY COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE CLOSING OF THE LOAN INCURRED BY LENDER, (VI)
FUND ANY WORKING CAPITAL REQUIREMENTS OF THE PROPERTY, AND (VII) RETAIN THE
BALANCE, IF ANY.

 


2.1.5       COMPONENTS.  LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME PRIOR TO
A SECURITIZATION TO MODIFY THE LOAN IN ORDER TO CREATE COMPONENTS OF THE NOTE A
AND/OR THE NOTE B AND/OR COMPONENT NOTES, TO REDUCE THE NUMBER OF COMPONENTS
AND/OR COMPONENT NOTES, TO REALLOCATE THE PRINCIPAL BALANCES OF THE COMPONENTS
AND/OR THE COMPONENT NOTES OR TO ELIMINATE ANY COMPONENT STRUCTURE OF THE LOAN
PROVIDED THAT (A) THE TOTAL PRINCIPAL BALANCE OF THE LOAN IMMEDIATELY AFTER THE
EFFECTIVE DATE OF SUCH MODIFICATION EQUALS THE OUTSTANDING PRINCIPAL BALANCE OF
THE LOAN IMMEDIATELY PRIOR TO SUCH MODIFICATION, (B) THE WEIGHTED AVERAGE OF THE
INTEREST RATES FOR ALL COMPONENTS OF THE LOAN AT ALL TIMES AFTER THE EFFECTIVE
DATE OF SUCH MODIFICATION EQUALS THE WEIGHTED AVERAGE OF THE INTEREST RATES FOR
ALL COMPONENTS IMMEDIATELY PRIOR TO SUCH MODIFICATION (EXCEPT FOLLOWING THE
APPLICATION OF NET PROCEEDS AS PROVIDED IN SECTION 2.4.2 BELOW OR IF AN EVENT OF
DEFAULT SHALL OCCUR), AND (C) THERE ARE NO OTHER CHANGES TO THE ECONOMIC TERMS
OF THE LOAN DOCUMENTS, OR ANY INCREASE IN BORROWER’S OBLIGATIONS OR DECREASE IN
BORROWER’S RIGHTS UNDER THE LOAN DOCUMENTS. LENDER SHALL HAVE THE RIGHT TO
MODIFY THE NOTE A, THE NOTE B AND THE COMPONENTS IN ACCORDANCE WITH THIS
SECTION 2.1.5 UPON PRIOR NOTICE TO BORROWER (IN WHICH EVENT SUCH MODIFICATION
SHALL THEN BE DEEMED EFFECTIVE). LENDER SHALL PROVIDE CERTIFIED COPIES OF ANY
MODIFICATION OF THE NOTE A, THE NOTE B AND THE COMPONENTS TO BORROWER. IF
REQUESTED BY LENDER, BORROWER SHALL PROMPTLY EXECUTE AN AMENDMENT TO THIS
AGREEMENT, THE NOTE A AND THE NOTE B TO EVIDENCE SUCH MODIFICATION. ALL OF THE
FOREGOING SHALL BE AT LENDER’S COST AND EXPENSE, AND LENDER SHALL REIMBURSE
BORROWER FOR ITS REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
CONNECTION THEREWITH (INCLUDING REASONABLE LEGAL FEES).

 

21

--------------------------------------------------------------------------------


 


SECTION 2.2            INTEREST RATE.


 


2.2.1       INTEREST RATE.  INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE OF THE
LOAN SHALL ACCRUE FROM THE DATE HEREOF UP TO BUT EXCLUDING THE MATURITY DATE AT
THE INTEREST RATE.

 


2.2.2       INTENTIONALLY OMITTED.


 


2.2.3       DEFAULT RATE.  IN THE EVENT THAT, AND FOR SO LONG AS, ANY EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, OVERDUE INTEREST IN RESPECT OF
THE LOAN, SHALL ACCRUE INTEREST AT THE DEFAULT RATE, CALCULATED FROM THE DATE
SUCH PAYMENT WAS DUE WITHOUT REGARD TO ANY GRACE OR CURE PERIODS CONTAINED
HEREIN.

 


2.2.4       INTEREST CALCULATION.  INTEREST ON THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN SHALL BE CALCULATED BY MULTIPLYING (A) THE ACTUAL NUMBER OF DAYS
ELAPSED IN THE PERIOD FOR WHICH THE CALCULATION IS BEING MADE BY (B) A DAILY
RATE BASED ON A THREE HUNDRED SIXTY (360) DAY YEAR (THAT IS, THE INTEREST RATE
OR THE DEFAULT RATE, AS THEN APPLICABLE, EXPRESSED AS AN ANNUAL RATE DIVIDED BY
360) BY (C) THE OUTSTANDING PRINCIPAL BALANCE. THE ACCRUAL PERIOD FOR
CALCULATING INTEREST DUE ON THE MONTHLY PAYMENT DATE OCCURRING IN NOVEMBER 2006
SHALL BE THE PERIOD FROM THE DATE HEREOF THROUGH AND INCLUDING OCTOBER 31, 2006
AND THE ACCRUAL PERIOD FOR CALCULATING INTEREST DUE ON EACH MONTHLY PAYMENT DATE
THEREAFTER SHALL BE THE PERIOD FROM THE FIRST (1ST) DAY THROUGH AND INCLUDING
THE LAST DAY OF THE CALENDAR MONTH IMMEDIATELY PRIOR TO SUCH MONTHLY PAYMENT
DATE.

 


2.2.5       USURY SAVINGS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
SUBJECT TO THE EXPRESS CONDITION THAT AT NO TIME SHALL BORROWER BE REQUIRED TO
PAY INTEREST ON THE PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH COULD SUBJECT
LENDER TO EITHER CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF
THE MAXIMUM LEGAL RATE. IF BY THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, BORROWER IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE
PRINCIPAL BALANCE DUE HEREUNDER AT A RATE IN EXCESS OF THE MAXIMUM LEGAL RATE,
THE INTEREST RATE OR THE DEFAULT RATE, AS THE CASE MAY BE, SHALL BE DEEMED TO BE
IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL PREVIOUS PAYMENTS IN
EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE BEEN PAYMENTS IN
REDUCTION OF PRINCIPAL AND NOT ON ACCOUNT OF THE INTEREST DUE HEREUNDER. ALL
SUMS PAID OR AGREED TO BE PAID TO LENDER FOR THE USE, FORBEARANCE, OR DETENTION
OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED
TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON
ACCOUNT OF THE LOAN DOES NOT EXCEED THE MAXIMUM LEGAL RATE FROM TIME TO TIME IN
EFFECT AND APPLICABLE TO THE LOAN FOR SO LONG AS THE LOAN IS OUTSTANDING.

 


SECTION 2.3            LOAN PAYMENTS.


 


2.3.1       PAYMENT BEFORE MATURITY DATE.  COMMENCING ON THE MONTHLY PAYMENT
DATE OCCURRING IN NOVEMBER 2006 AND ON EACH MONTHLY PAYMENT DATE THEREAFTER TO
AND INCLUDING THE MATURITY DATE, BORROWER SHALL MAKE A PAYMENT (THE “MONTHLY
DEBT SERVICE PAYMENT AMOUNT”) TO LENDER OF INTEREST ONLY IN ARREARS AT THE
INTEREST RATE BASED ON THE OUTSTANDING AMOUNT OF THE LOAN. PROVIDED NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE

 

22

--------------------------------------------------------------------------------


 


CONTINUING, EACH PAYMENT SHALL BE APPLIED TO THE ACCRUED AND UNPAID INTEREST ON
THE LOAN. UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
ALL PAYMENTS SHALL, AT LENDER’S ELECTION, BE APPLIED (I) FIRST, TO ACCRUED AND
UNPAID INTEREST UNDER THE NOTE A; (II) SECOND, TO THE OUTSTANDING PRINCIPAL
BALANCE OF THE NOTE A UNTIL THE NOTE A IS PAID IN FULL; (III) THIRD, TO ACCRUED
AND UNPAID INTEREST UNDER THE NOTE B, AND (IV) LASTLY, TO THE OUTSTANDING
PRINCIPAL BALANCE OF THE NOTE B. ANY NET PROCEEDS APPLIED TO THE DEBT BY LENDER
IN ACCORDANCE WITH THIS AGREEMENT SHALL, AT LENDER’S ELECTION, BE APPLIED IN
ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE.

 


2.3.2       INTENTIONALLY OMITTED.


 


2.3.3       PAYMENT ON MATURITY DATE.  BORROWER SHALL PAY TO LENDER ON THE
MATURITY DATE THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, ALL ACCRUED AND
UNPAID INTEREST AND ALL OTHER AMOUNTS DUE HEREUNDER AND UNDER THE NOTE, THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS.

 


2.3.4       LATE PAYMENT CHARGE.  IF ANY PRINCIPAL, INTEREST OR ANY OTHER SUM
DUE LENDER UNDER THE LOAN DOCUMENTS, OTHER THAN THE PAYMENT OF PRINCIPAL DUE ON
THE MATURITY DATE, IS NOT PAID BY BORROWER ON THE DATE ON WHICH IT IS DUE,
BORROWER SHALL PAY TO LENDER UPON DEMAND AN AMOUNT EQUAL TO THE LESSER OF THREE
PERCENT (3%) OF SUCH UNPAID SUM OR THE MAXIMUM AMOUNT PERMITTED BY APPLICABLE
LAW (A “LATE PAYMENT CHARGE”) IN ORDER TO DEFRAY THE EXPENSE INCURRED BY LENDER
IN HANDLING AND PROCESSING SUCH DELINQUENT PAYMENT AND TO COMPENSATE LENDER FOR
THE LOSS OF THE USE OF SUCH DELINQUENT PAYMENT. ANY SUCH AMOUNT SHALL BE SECURED
BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS.

 


2.3.5       METHOD AND PLACE OF PAYMENT.  (A)  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, ALL PAYMENTS AND PREPAYMENTS UNDER THIS AGREEMENT AND THE NOTE
SHALL BE MADE TO LENDER NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE
DATE WHEN DUE AND SHALL BE MADE IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA
IN IMMEDIATELY AVAILABLE FUNDS AT LENDER’S OFFICE, AND ANY FUNDS RECEIVED BY
LENDER AFTER SUCH TIME SHALL, FOR ALL PURPOSES HEREOF, BE DEEMED TO HAVE BEEN
PAID ON THE NEXT SUCCEEDING BUSINESS DAY. SOLELY FOR PURPOSES OF DETERMINING
WHETHER AN EVENT OF DEFAULT HAS OCCURRED OR A LATE PAYMENT CHARGE IS PAYABLE,
PAYMENTS FROM THE ACCOUNTS SHALL BE DEEMED TO BE MADE, PROVIDED SUFFICIENT FUNDS
ARE ON DEPOSIT IN THE ACCOUNTS FOR THE PURPOSES INTENDED ON THE DATE SUCH
PAYMENTS ARE DUE AND BORROWER HAS NOT ATTEMPTED TO PREVENT OR DELAY ANY
DISBURSEMENT BY AGENT OF ANY SUCH AMOUNTS FROM THE ACCOUNTS.

 


(B)           WHENEVER ANY PAYMENT TO BE MADE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE STATED TO BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THE DUE
DATE THEREOF SHALL BE THE BUSINESS DAY IMMEDIATELY PRECEDING SUCH DAY.

 


(C)           ALL PAYMENTS REQUIRED TO BE MADE BY BORROWER HEREUNDER OR UNDER
THE NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE MADE IRRESPECTIVE OF, AND WITHOUT
DEDUCTION FOR, ANY SETOFF, CLAIM OR COUNTERCLAIM AND SHALL BE MADE IRRESPECTIVE
OF ANY DEFENSE THERETO.

 


2.3.6       PAYMENTS AFTER EVENT OF DEFAULT.  ANY AMOUNTS RECEIVED BY LENDER
FOLLOWING THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT SHALL BE APPLIED
BY LENDER

 

23

--------------------------------------------------------------------------------


 


TOWARD THE PAYMENT OF INTEREST AND/OR PRINCIPAL OF LOAN AND/OR ANY OTHER AMOUNTS
DUE UNDER THE LOAN DOCUMENTS IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER
IN ITS SOLE DISCRETION SHALL DEEM PROPER.

 


SECTION 2.4            PREPAYMENTS.


 


2.4.1       VOLUNTARY PREPAYMENTS.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
BORROWER SHALL NOT HAVE THE RIGHT TO PREPAY THE LOAN IN WHOLE OR IN PART.
BORROWER MAY, AT ITS OPTION, PREPAY THE DEBT IN WHOLE (BUT NOT IN PART),
PROVIDED THE FOLLOWING CONDITIONS ARE SATISFIED: (A) NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING; (B) BORROWER PROVIDES LENDER WITH NOT LESS THAN
FIFTEEN (15) DAYS PRIOR NOTICE OF THE DATE OF SUCH PREPAYMENT (OR SUCH SHORTER
PERIOD OF TIME AS MAY BE PERMITTED BY LENDER IN ITS SOLE DISCRETION); (C) IF
SUCH PREPAYMENT IS MADE PRIOR TO AUGUST 1, 2011, BORROWER SHALL ALSO PAY TO
LENDER THE YIELD MAINTENANCE PREMIUM; PROVIDED, HOWEVER, IF SUCH PREPAYMENT IS
MADE ON OR AFTER AUGUST 1, 2011, NO YIELD MAINTENANCE PREMIUM SHALL BE PAYABLE
BY BORROWER TO LENDER; AND (D) IF ANY PREPAYMENT IS RECEIVED BY LENDER ON A DATE
OTHER THAN A MONTHLY PAYMENT DATE, SUCH PREPAYMENT SHALL INCLUDE INTEREST WHICH
WOULD HAVE ACCRUED THEREON TO (BUT NOT INCLUDING) THE NEXT MONTHLY PAYMENT DATE
AND SUCH AMOUNTS (I.E., PRINCIPAL AND INTEREST PREPAID BY BORROWER) SHALL BE
HELD BY LENDER AS COLLATERAL SECURITY FOR THE LOAN IN AN INTEREST BEARING
ACCOUNT AT AN ELIGIBLE INSTITUTION, WITH INTEREST ACCRUING ON SUCH AMOUNTS TO
THE BENEFIT OF BORROWER, AND SUCH AMOUNTS PREPAID SHALL BE APPLIED TO THE LOAN
ON THE NEXT MONTHLY PAYMENT DATE, WITH ANY INTEREST ON SUCH FUNDS PAID TO
BORROWER ON SUCH DATE PROVIDED NO EVENT OF DEFAULT THEN EXISTS.

 


2.4.2       MANDATORY PREPAYMENTS.  ON EACH DATE ON WHICH LENDER ACTUALLY
RECEIVES A DISTRIBUTION OF NET PROCEEDS, AND IF LENDER IS NOT REQUIRED TO (AND
DOES NOT) MAKE SUCH NET PROCEEDS AVAILABLE TO BORROWER FOR A RESTORATION IN
ACCORDANCE WITH SECTION 5.3 HEREOF, BORROWER SHALL, AT LENDER’S OPTION, PREPAY
THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN IN AN AMOUNT EQUAL TO ONE HUNDRED
PERCENT (100%) OF SUCH NET PROCEEDS TOGETHER WITH INTEREST THAT WOULD HAVE
ACCRUED ON SUCH AMOUNTS THROUGH THE NEXT MONTHLY PAYMENT DATE AND SHALL HAVE THE
OPTION TO PREPAY THE REMAINING OUTSTANDING PRINCIPAL BALANCE OF THE LOAN
TOGETHER WITH ACCRUED INTEREST THEREON WITHIN 180 DAYS OF LENDER’S DETERMINATION
TO APPLY NET PROCEEDS TO THE LOAN. THE FULL AMOUNT OF ANY SUCH PREPAYMENT SHALL
BE APPLIED TO THE LOAN AND ANY AMOUNT OF SUCH PREPAYMENT IN EXCESS OF THAT
REQUIRED TO PAY THE DEBT IN FULL SHALL BE DISTRIBUTED IN THE FOLLOWING ORDER OF
PRIORITY:  (I) IF ANY PORTION OF THE MEZZANINE LOAN, IF ANY, IS OUTSTANDING, TO
THE MEZZANINE LENDER TO BE APPLIED IN ACCORDANCE WITH THE MEZZANINE LOAN
AGREEMENT, AND (II) IF NO PORTION OF ANY MEZZANINE LOAN IS OUTSTANDING, TO
BORROWER. NO YIELD MAINTENANCE PREMIUM SHALL BE DUE IN CONNECTION WITH ANY
PREPAYMENT MADE PURSUANT TO THIS SECTION 2.4.2. ANY PREPAYMENT RECEIVED BY
LENDER PURSUANT TO THIS SECTION 2.4.2 ON A DATE OTHER THAN A MONTHLY PAYMENT
DATE SHALL BE HELD BY LENDER AS COLLATERAL SECURITY FOR THE LOAN IN AN INTEREST
BEARING ACCOUNT, WITH SUCH INTEREST ACCRUING TO THE BENEFIT OF BORROWER, AND
SHALL BE APPLIED BY LENDER ON THE NEXT MONTHLY PAYMENT DATE.

 


2.4.3       PREPAYMENTS AFTER DEFAULT.  IF AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, PAYMENT OF ALL OR ANY PART OF THE PRINCIPAL
OF THE LOAN IS TENDERED BY BORROWER, A PURCHASER AT FORECLOSURE OR ANY OTHER
PERSON, SUCH TENDER SHALL BE DEEMED AN ATTEMPT TO CIRCUMVENT THE PROHIBITION
AGAINST PREPAYMENT SET FORTH IN SECTION 2.4.1 AND BORROWER, SUCH PURCHASER AT
FORECLOSURE OR OTHER PERSON SHALL PAY TO LENDER THE OUTSTANDING

 

24

--------------------------------------------------------------------------------


 


PRINCIPAL BALANCE OF THE LOAN, ALL ACCRUED AND UNPAID INTEREST THEREON, ALL
OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS, PLUS, IF ANY SUCH PREPAYMENT IS
MADE PRIOR TO AUGUST 1, 2011, A PAYMENT EQUAL TO THE YIELD MAINTENANCE PREMIUM.
THE FULL AMOUNT OF ANY SUCH PREPAYMENT SHALL BE APPLIED BY LENDER TOWARD THE
PAYMENT OF INTEREST AND/OR PRINCIPAL OF THE LOAN AND/OR ANY OTHER AMOUNTS DUE
UNDER THE LOAN DOCUMENTS IN SUCH ORDER, PRIORITY AND PROPORTIONS AS LENDER IN
ITS SOLE DISCRETION SHALL DEEM PROPER.

 


SECTION 2.5            RELEASE.


 


2.5.1       RELEASE OF PROPERTY.  EXCEPT AS SET FORTH IN THIS SECTION 2.5, NO
REPAYMENT OR PREPAYMENT OF ALL OR ANY PORTION OF THE NOTE SHALL CAUSE, GIVE RISE
TO A RIGHT TO REQUIRE, OR OTHERWISE RESULT IN, THE RELEASE OF ANY LIEN OF THE
MORTGAGE ON THE PROPERTY. LENDER SHALL, UPON THE WRITTEN REQUEST AND AT THE
EXPENSE OF BORROWER, UPON PAYMENT IN FULL OF ALL PRINCIPAL AND INTEREST ON THE
LOAN AND ALL OTHER AMOUNTS DUE AND PAYABLE UNDER THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE NOTE, THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, RELEASE OR ASSIGN (WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY) THE LIENS OF THE MORTGAGE AND OTHER LOAN DOCUMENTS ON THE PROPERTY.

 


SECTION 2.6            PERMITTED MEZZANINE LOAN.


 


2.6.1       MEZZANINE LOAN.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN OR IN ANY OTHER LOAN DOCUMENT, ON OR AFTER JANUARY 1, 2007, MEZZANINE
BORROWER SHALL BE PERMITTED TO INCUR THE MEZZANINE LOAN PROVIDED THE FOLLOWING
CONDITIONS ARE SATISFIED:

 


(I)            LENDER RECEIVES WRITTEN NOTICE FROM BORROWER THAT MEZZANINE
BORROWER INTENDS TO INCUR THE MEZZANINE LOAN AT LEAST THIRTY (30) DAYS PRIOR TO
THE CLOSING OF SUCH MEZZANINE LOAN.


 


(II)           NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE
LENDER RECEIVES NOTICE OF SUCH MEZZANINE LOAN AND ON THE DATE THAT MEZZANINE
LENDER MAKES THE MEZZANINE LOAN TO MEZZANINE BORROWER.


 


(III)          THE PRINCIPAL AMOUNT OF THE MEZZANINE LOAN SHALL NOT EXCEED TEN
MILLION DOLLARS ($10,000,000), AND THE FULL AMOUNT OF THE PROCEEDS FROM THE
MEZZANINE LOAN SHALL BE USED SOLELY TO IMPROVE THE PROPERTY.


 


(IV)          MEZZANINE LENDER THAT MAKES THE MEZZANINE LOAN SHALL BE A
QUALIFIED MEZZANINE LENDER.


 


(V)           THE DEBT SERVICE COVERAGE RATIO, CALCULATED AS OF THE LAST DAY OF
THE MONTH IMMEDIATELY PRECEDING THE DATE OF THE CLOSING OF THE MEZZANINE LOAN,
WILL NOT BE LESS THAN 1.25:1.00 (WHICH CALCULATION SHALL INCLUDE THE PROSPECTIVE
DEBT SERVICE ON THE MEZZANINE LOAN).


 


(VI)          THE LOAN-TO-VALUE RATIO, THE NUMERATOR OF WHICH IS THE SUM OF (A)
THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN AND (B) THE PRINCIPAL AMOUNT OF THE
MEZZANINE LOAN, AND THE DENOMINATOR OF WHICH IS EQUAL TO THE THEN CURRENT
APPRAISED VALUE OF THE PROPERTY (BASED

 

25

--------------------------------------------------------------------------------


 


ON AN UPDATED APPRAISAL OBTAINED BY BORROWER AT BORROWER’S SOLE COST AND EXPENSE
AND REASONABLY ACCEPTABLE TO LENDER), SHALL BE NO GREATER THAN EIGHTY PERCENT
(80%).


 


(VII)         THE MEZZANINE LOAN SHALL BE SUBJECT TO THE APPROVAL OF LENDER, NOT
TO BE UNREASONABLY WITHHELD, OR, IF ALL OR ANY PORTION OF THE LOAN HAS BEEN
INCLUDED IN A SECURITIZATION, BORROWER SHALL HAVE DELIVERED TO LENDER A RATING
AGENCY CONFIRMATION WITH RESPECT TO THE MEZZANINE LOAN.


 


(VIII)        THE COLLATERAL FOR THE MEZZANINE LOAN SHALL INCLUDE ONLY PLEDGES
OF THE EQUITY INTERESTS IN BORROWER, ANY ACCOUNTS ESTABLISHED UNDER A SEPARATE
MEZZANINE CASH MANAGEMENT ARRANGEMENT (WHICH SHALL NOT INCLUDE THE ACCOUNTS, AND
SHALL NOT INCLUDE ANY PORTION OF THE PROPERTY OR ANY OTHER COLLATERAL SECURING
THE LOAN), AND ONE OR MORE GUARANTIES (OTHER THAN FROM BORROWER).


 


(IX)           THE MEZZANINE LOAN SHALL BE SUBORDINATE IN ALL RESPECTS TO THE
LOAN.


 


(X)            THE MEZZANINE LOAN SHALL NOT BE CROSS-DEFAULTED OR
CROSS-COLLATERALIZED WITH ANY OTHER PROPERTIES OR LOANS (OTHER THAN THE LOAN).


 


(XI)           MEZZANINE LENDER SHALL ENTER INTO AN INTERCREDITOR AGREEMENT WITH
LENDER IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER AND MEETING THEN
CURRENT RATING AGENCY CRITERIA.


 


(XII)          THE MEZZANINE LOAN SHALL BE COTERMINOUS WITH THE LOAN.


 


(XIII)         IF THE MEZZANINE LOAN BEARS INTEREST AT A VARIABLE RATE, THE
MEZZANINE BORROWER SHALL HAVE OBTAINED AND SHALL MAINTAIN DURING THE TERM OF THE
LOAN AN INTEREST RATE CAP FROM A COUNTERPARTY REASONABLY ACCEPTABLE TO LENDER
AND THE RATING AGENCIES WITH A FIXED STRIKE PRICE AND AN INTEREST RATE SPREAD
SUCH THAT THE BLENDED, WEIGHTED AVERAGE INTEREST RATE OF (A) THE AGGREGATE OF
SUCH STRIKE PRICE AND SUCH SPREAD AND (B) THE INTEREST RATE IS NO GREATER THAN
EIGHT AND A HALF PERCENT (8.50%) PER ANNUM.


 


(XIV)        IF THE MEZZANINE LOAN BEARS INTEREST AT A FIXED RATE, THE BLENDED,
WEIGHTED AVERAGE INTEREST RATE OF (A) SUCH FIXED RATE AND (B) THE INTEREST RATE
SHALL BE NO GREATER THAN EIGHT AND A HALF PERCENT (8.50%) PER ANNUM.


 


(XV)         INTEREST SHALL BE DUE AND PAYABLE MONTHLY IN THE SAME MANNER AS THE
LOAN AND, IF THE MEZZANINE LOAN IS A VARIABLE RATE LOAN, SUCH SPREAD SHALL NOT
BE SUBJECT TO ADJUSTMENT, OR, IF THE MEZZANINE LOAN IS A FIXED RATE LOAN, SUCH
INTEREST RATE SHALL NOT BE SUBJECT TO ADJUSTMENT.


 


(XVI)        MEZZANINE BORROWER SATISFIES SUCH OTHER CONDITIONS AS ARE CUSTOMARY
IN CONNECTION WITH MEZZANINE LOANS AND DELIVERS SUCH OTHER DOCUMENTS,
AGREEMENTS, CERTIFICATES AND LEGAL OPINIONS (INCLUDING BUT NOT LIMITED TO A
REVISED INSOLVENCY OPINION WHICH SHALL BE IN FORM, SCOPE AND SUBSTANCE
REASONABLY ACCEPTABLE IN ALL RESPECTS TO LENDER AND THE RATING AGENCIES) AS
LENDER SHALL REASONABLY REQUEST;

 

26

--------------------------------------------------------------------------------


 


(XVII)       BORROWER SHALL EXECUTE ANY AMENDMENTS TO THE LOAN DOCUMENTS THAT
LENDER SHALL REASONABLY REQUIRE IN ORDER TO EVIDENCE THE MEZZANINE LOAN AND ANY
OPINIONS THAT LENDER SHALL REASONABLY REQUIRE IN CONNECTION WITH SUCH
AMENDMENTS, INCLUDING, WITHOUT LIMITATION, APPLICABLE DUE EXECUTION AND
ENFORCEABILITY OPINIONS.


 


(XVIII)      MEZZANINE BORROWER AND ANY OTHER PLEDGORS, IF ANY, OF INTERESTS IN
BORROWER, SHALL BE STRUCTURED INTO THE ORGANIZATIONAL STRUCTURE OF BORROWER IN A
MANNER SUCH AS NOT TO ADVERSELY AFFECT THE BANKRUPTCY REMOTE NATURE OF BORROWER
AND SHALL COMPLY WITH RATING AGENCY CRITERIA, AND ALL ORGANIZATIONAL DOCUMENTS
OF BORROWER SHALL BE REVISED TO THE REASONABLE SATISFACTION OF LENDER.


 


(XIX)         ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND ANY FEES CHARGED BY THE RATING AGENCIES AND ANY SERVICERS) INCURRED BY
LENDER IN CONNECTION WITH THIS SECTION 2.6 SHALL BE PAID BY BORROWER.

 


III.           REPRESENTATIONS AND WARRANTIES


 


SECTION 3.1            BORROWER REPRESENTATIONS.  BORROWER REPRESENTS AND
WARRANTS THAT:

 


3.1.1       ORGANIZATION.  (A) BORROWER IS DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING WITH FULL POWER AND AUTHORITY TO OWN ITS ASSETS AND CONDUCT ITS
BUSINESS, AND IS DULY QUALIFIED IN ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR
LEASE OF ITS PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT ON ITS ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER, AND
BORROWER HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY IT, AND HAS THE
POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM UNDER THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ALL THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(B)           BORROWER’S EXACT LEGAL NAME IS CORRECTLY SET FORTH IN THE FIRST
PARAGRAPH OF THIS AGREEMENT. BORROWER IS AN ORGANIZATION OF THE TYPE SPECIFIED
IN THE FIRST PARAGRAPH OF THIS AGREEMENT. BORROWER IS INCORPORATED OR ORGANIZED
UNDER THE LAWS OF THE STATE SPECIFIED IN THE FIRST PARAGRAPH OF THIS AGREEMENT.
BORROWER’S PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE, AND THE PLACE
WHERE BORROWER KEEPS ITS BOOKS AND RECORDS, INCLUDING RECORDED DATA OF ANY KIND
OR NATURE, REGARDLESS OF THE MEDIUM OF RECORDING, INCLUDING SOFTWARE, WRITINGS,
PLANS, SPECIFICATIONS AND SCHEMATICS, HAS BEEN FOR THE PRECEDING FOUR (4) MONTHS
(OR, IF LESS THAN FOUR (4) MONTHS, THE ENTIRE PERIOD OF THE EXISTENCE OF
BORROWER) AND WILL CONTINUE TO BE THE ADDRESS OF BORROWER SET FORTH IN THE FIRST
PARAGRAPH OF THIS AGREEMENT (UNLESS BORROWER NOTIFIES LENDER IN WRITING AT LEAST
THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH CHANGE). FEE BORROWER’S
ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, ASSIGNED BY THE STATE OF ITS
INCORPORATION OR ORGANIZATION IS 4220587. FEE BORROWER’S FEDERAL TAX
IDENTIFICATION NUMBER IS 33-1144217. FEE BORROWER IS NOT SUBJECT TO BACK-UP
WITHHOLDING TAXES. LEASEHOLD BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER, IF
ANY, ASSIGNED BY THE STATE OF ITS INCORPORATION OR ORGANIZATION IS 4220588.
LEASEHOLD BORROWER’S FEDERAL TAX IDENTIFICATION NUMBER IS 33-1144217. LEASEHOLD
BORROWER IS NOT SUBJECT TO BACK-UP WITHHOLDING TAXES.

 

27

--------------------------------------------------------------------------------


 


3.1.2       PROCEEDINGS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
BORROWER OR ANY OF ITS AFFILIATES IS A PARTY HAVE BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY BORROWER AND/OR ANY SUCH AFFILIATES AND CONSTITUTE A LEGAL,
VALID AND BINDING OBLIGATION OF BORROWER AND/OR ANY SUCH AFFILIATES, ENFORCEABLE
AGAINST BORROWER AND/OR ANY SUCH AFFILIATES IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 


3.1.3       NO CONFLICTS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY BORROWER AND THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER AND THEREUNDER WILL NOT CONFLICT WITH ANY PROVISION OF ANY LAW OR
REGULATION TO WHICH BORROWER IS SUBJECT, OR CONFLICT WITH, RESULT IN A BREACH
OF, OR CONSTITUTE A DEFAULT UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF
ANY OF BORROWER’S ORGANIZATIONAL DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT TO
WHICH BORROWER IS A PARTY OR BY WHICH IT IS BOUND, OR ANY ORDER OR DECREE
APPLICABLE TO BORROWER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON
ANY OF BORROWER’S ASSETS OR PROPERTY (OTHER THAN PURSUANT TO THE LOAN
DOCUMENTS).

 


3.1.4       LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION
PENDING OR, TO BORROWER’S KNOWLEDGE, THREATENED AGAINST BORROWER IN ANY COURT OR
BY OR BEFORE ANY OTHER GOVERNMENTAL AUTHORITY WHICH WOULD MATERIALLY AND
ADVERSELY AFFECT THE ABILITY OF BORROWER TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


3.1.5       AGREEMENTS.  TO THE BEST OF BORROWER’S KNOWLEDGE, BORROWER IS NOT IN
DEFAULT WITH RESPECT TO ANY ORDER OR DECREE OF ANY COURT OR ANY ORDER,
REGULATION OR DEMAND OF ANY GOVERNMENTAL AUTHORITY, WHICH DEFAULT MIGHT HAVE
CONSEQUENCES THAT WOULD MATERIALLY AND ADVERSELY AFFECT THE CONDITION (FINANCIAL
OR OTHER) OR OPERATIONS OF BORROWER OR ITS PROPERTIES OR MIGHT HAVE CONSEQUENCES
THAT WOULD MATERIALLY ADVERSELY AFFECT ITS PERFORMANCE HEREUNDER.

 


3.1.6       CONSENTS.  NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF ANY COURT
OR GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER OF, OR COMPLIANCE BY BORROWER WITH, THIS AGREEMENT OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, OTHER THAN THOSE WHICH
HAVE BEEN OBTAINED BY BORROWER OR THOSE THE FAILURE TO OBTAIN WHICH WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.

 


3.1.7       TITLE.  FEE BORROWER HAS GOOD, MARKETABLE AND INSURABLE FEE SIMPLE
TITLE TO THE PORTION OF THE PROPERTY OWNED IN FEE AND LEASEHOLD BORROWER HAS
GOOD, MARKETABLE AND INSURABLE LEASEHOLD TITLE TO THE PORTION OF THE PROPERTY
WHICH CONSTITUTES THE LEASEHOLD INTEREST CREATED BY THE AIR RIGHTS LEASE AND
BORROWER HAS GOOD TITLE TO THE BALANCE OF THE PROPERTY OWNED BY IT, FREE AND
CLEAR OF ALL LIENS WHATSOEVER EXCEPT THE PERMITTED ENCUMBRANCES. TO THE BEST OF
BORROWER’S KNOWLEDGE, THE MORTGAGE, WHEN PROPERLY RECORDED IN THE APPROPRIATE
RECORDS, TOGETHER WITH ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS REQUIRED
TO BE FILED IN CONNECTION THEREWITH, WILL (TO THE EXTENT THAT THE LIENS AND
SECURITY INTERESTS CREATED THEREBY MAY BE PERFECTED BY RECORDING OR FILING)
CREATE (I) A VALID, FIRST PRIORITY, PERFECTED LIEN ON THE REAL PROPERTY, SUBJECT
ONLY TO PERMITTED ENCUMBRANCES AND (II) PERFECTED SECURITY INTERESTS IN AND TO,
AND PERFECTED COLLATERAL ASSIGNMENTS OF, ALL LEASES AND, TO THE EXTENT SUCH
SECURITY INTERESTS MAY BE PERFECTED BY THE FILING OF FINANCING STATEMENTS, ALL
PERSONALTY, ALL IN ACCORDANCE WITH THE TERMS

 

28

--------------------------------------------------------------------------------


 


THEREOF, IN EACH CASE SUBJECT ONLY TO ANY PERMITTED ENCUMBRANCES. TO THE BEST OF
BORROWER’S KNOWLEDGE, EXCEPT FOR THE MECHANICS’ LIEN FILED BY WALSH CONSTRUCTION
COMPANY OF ILLINOIS AND THE LITIGATION RESULTING THEREFROM, THERE ARE NO
MECHANICS’, MATERIALMAN’S OR OTHER SIMILAR LIENS OR CLAIMS WHICH HAVE BEEN FILED
FOR WORK, LABOR OR MATERIALS AFFECTING THE PROPERTY WHICH ARE OR MAY BE LIENS
PRIOR TO, OR EQUAL OR COORDINATE WITH, THE LIEN OF THE MORTGAGE. NONE OF THE
PERMITTED ENCUMBRANCES, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY INTERFERE
WITH THE BENEFITS OF THE SECURITY INTENDED TO BE PROVIDED BY THE MORTGAGE AND
THIS LOAN AGREEMENT, MATERIALLY AND ADVERSELY AFFECT THE VALUE OF THE PROPERTY,
MATERIALLY IMPAIR THE USE OR OPERATIONS OF THE PROPERTY OR IMPAIR BORROWER’S
ABILITY TO PAY ITS OBLIGATIONS IN A TIMELY MANNER.

 


3.1.8       NO PLAN ASSETS.  AS OF THE DATE HEREOF AND THROUGHOUT THE TERM OF
THE LOAN (A) BORROWER IS NOT AND WILL NOT BE AN “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, (B) NONE OF THE
ASSETS OF BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE
SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, (C) BORROWER IS
NOT AND WILL NOT BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF
ERISA, AND (D) TRANSACTIONS BY OR WITH BORROWER ARE NOT AND WILL NOT BE SUBJECT
TO ANY STATE STATUTE REGULATING INVESTMENTS OF, OR FIDUCIARY OBLIGATIONS WITH
RESPECT TO, GOVERNMENTAL PLANS.

 


3.1.9       COMPLIANCE.  TO THE BEST OF BORROWER’S KNOWLEDGE, BORROWER AND THE
PROPERTY AND THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING
ORDINANCES AND CODES AND PRESCRIBED LAWS. BORROWER IS NOT IN DEFAULT OR
VIOLATION OF ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL
AUTHORITY, THE VIOLATION OF WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE
CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OF BORROWER. BORROWER HAS NOT
COMMITTED ANY ACT WHICH MAY GIVE ANY GOVERNMENTAL AUTHORITY THE RIGHT TO CAUSE
BORROWER TO FORFEIT THE PROPERTY OR ANY PART THEREOF OR ANY MONIES PAID IN
PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS.

 


3.1.10     FINANCIAL INFORMATION.  TO THE BEST OF BORROWER’S KNOWLEDGE, ALL
FINANCIAL DATA, INCLUDING, WITHOUT LIMITATION, THE STATEMENTS OF CASH FLOW AND
INCOME AND OPERATING EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER, IN ITS
CAPACITY AS “LENDER” HEREUNDER, BY BORROWER IN RESPECT OF THE PROPERTY ARE TRUE,
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS. BORROWER DOES NOT HAVE ANY
CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM
COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS
THAT ARE KNOWN TO BORROWER AND REASONABLY LIKELY TO HAVE A MATERIALLY ADVERSE
EFFECT ON THE PROPERTY OR THE OPERATION THEREOF, EXCEPT AS REFERRED TO OR
REFLECTED IN SAID FINANCIAL STATEMENTS. SINCE THE DATE OF THE FINANCIAL
STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATIONS OR BUSINESS OF BORROWER OR THE PROPERTY FROM THAT SET
FORTH IN SAID FINANCIAL STATEMENTS.

 


3.1.11     CONDEMNATION.  TO THE BEST OF BORROWER’S KNOWLEDGE, NO CONDEMNATION
OR OTHER SIMILAR PROCEEDING HAS BEEN COMMENCED OR, TO BORROWER’S KNOWLEDGE, IS
CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF THE PROPERTY OR FOR THE
RELOCATION OF ROADWAYS PROVIDING ACCESS TO THE PROPERTY.

 

29

--------------------------------------------------------------------------------


 


3.1.12     UTILITIES AND PUBLIC ACCESS.  THE PROPERTY IS SERVED BY WATER, SEWER,
SANITARY SEWER AND STORM DRAIN FACILITIES REASONABLY ADEQUATE TO SERVICE THE
PROPERTY FOR ITS INTENDED USES. ALL PUBLIC UTILITIES NECESSARY TO THE CONTINUED
USE AND ENJOYMENT OF THE PROPERTY AS PRESENTLY USED AND ENJOYED ARE LOCATED IN
THE PUBLIC RIGHT-OF-WAY ABUTTING THE PROPERTY OR ARE THE SUBJECT OF RECORDED
ACCESS EASEMENTS FOR THE BENEFIT OF THE PROPERTY. THE PROPERTY HAS RIGHTS OF
ACCESS TO PUBLIC WAYS, AND, TO THE BEST OF BORROWER’S KNOWLEDGE, ALL ROADS
NECESSARY FOR THE FULL UTILIZATION OF THE PROPERTY FOR ITS CURRENT PURPOSE HAVE
BEEN COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL
AUTHORITIES OR ARE THE SUBJECT OF ACCESS EASEMENTS FOR THE BENEFIT OF THE
PROPERTY.

 


3.1.13     SEPARATE LOTS.  THE PROPERTY IS COMPRISED OF ONE (1) OR MORE PARCELS
WHICH CONSTITUTE SEPARATE TAX LOTS AND DO NOT CONSTITUTE A PORTION OF ANY OTHER
TAX LOT NOT A PART OF THE PROPERTY.

 


3.1.14     ASSESSMENTS.  TO THE BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO
PENDING OR PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR
OTHERWISE AFFECTING THE PROPERTY, NOR ARE THERE ANY CONTEMPLATED IMPROVEMENTS TO
THE PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER ASSESSMENTS.

 


3.1.15     ENFORCEABILITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY RIGHT OF
RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY BORROWER, INCLUDING THE DEFENSE
OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN DOCUMENTS, OR
THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER THE LOAN DOCUMENTS UNENFORCEABLE,
EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, AND BY GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW),
AND BORROWER HAS NOT ASSERTED ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE WITH RESPECT THERETO.

 


3.1.16     ASSIGNMENT OF LEASES.  TO THE BEST OF BORROWER’S KNOWLEDGE, THE
ASSIGNMENT OF LEASES CREATES A VALID ASSIGNMENT OF, OR A VALID SECURITY INTEREST
IN, CERTAIN RIGHTS UNDER THE LEASES, SUBJECT ONLY TO PERMITTED ENCUMBRANCES AND
A LICENSE GRANTED TO BORROWER TO EXERCISE CERTAIN RIGHTS AND TO PERFORM CERTAIN
OBLIGATIONS OF THE LESSOR UNDER THE LEASES, INCLUDING, WITHOUT LIMITATION, THE
RIGHT TO OPERATE THE PROPERTY. NO PERSON OTHER THAN BORROWER AND LENDER HAS ANY
INTEREST IN OR ASSIGNMENT OF THE LEASES OR ANY PORTION OF THE RENTS DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE THEREUNDER.

 


3.1.17     INSURANCE.  BORROWER HAS OBTAINED AND HAS DELIVERED TO LENDER
CERTIFICATES OF INSURANCE, WITH ALL PREMIUMS PAID THEREUNDER, REFLECTING THE
INSURANCE COVERAGES, AMOUNTS AND OTHER REQUIREMENTS SET FORTH IN THIS AGREEMENT.
NO CLAIMS HAVE BEEN MADE UNDER ANY OF THE POLICIES WITH RESPECT TO THE PROPERTY
OR BORROWER, AND NONE OF BORROWER, ITS AFFILIATES OR, TO THE BEST OF BORROWER’S
KNOWLEDGE, ANY OTHER PERSON, HAS DONE, BY ACT OR OMISSION, ANYTHING WHICH WOULD
IMPAIR THE COVERAGE OF ANY OF THE POLICIES.

 


3.1.18     LICENSES.  TO THE BEST OF BORROWER’S KNOWLEDGE, ALL MATERIAL PERMITS
AND APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF OCCUPANCY (IF
APPLICABLE), REQUIRED BY ANY GOVERNMENTAL AUTHORITY FOR THE USE, OCCUPANCY AND
OPERATION OF THE PROPERTY IN THE MANNER IN

 

30

--------------------------------------------------------------------------------


 


WHICH THE PROPERTY IS CURRENTLY BEING USED, OCCUPIED AND OPERATED HAVE BEEN
OBTAINED AND ARE IN FULL FORCE AND EFFECT.

 


3.1.19     FLOOD ZONE.  EXCEPT AS MAY OTHERWISE BE SHOWN ON THE SURVEY, NONE OF
THE IMPROVEMENTS ON THE PROPERTY IS LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL
EMERGENCY MANAGEMENT AGENCY AS A SPECIAL FLOOD HAZARD AREA.

 


3.1.20     PHYSICAL CONDITION.  EXCEPT AS MAY OTHERWISE BE DISCLOSED IN THE
PHYSICAL CONDITION REPORT AND THE ENVIRONMENTAL REPORT DELIVERED TO LENDER IN
CONNECTION WITH THE UNDERWRITING OF THE LOAN, TO THE BEST OF BORROWER’S
KNOWLEDGE, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BUILDINGS,
IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS, ROOFS,
PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL SYSTEMS,
EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS, LANDSCAPING, IRRIGATION
SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD CONDITION, ORDER AND REPAIR
IN ALL MATERIAL RESPECTS; THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL DEFECTS
OR DAMAGES IN THE PROPERTY, WHETHER LATENT OR OTHERWISE, AND BORROWER HAS NOT
RECEIVED WRITTEN NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF ANY
DEFECTS OR INADEQUACIES IN THE PROPERTY, OR ANY PART THEREOF, WHICH WOULD
ADVERSELY AFFECT THE INSURABILITY OF THE SAME OR CAUSE THE IMPOSITION OF
EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR OF ANY TERMINATION OR THREATENED
TERMINATION OF ANY POLICY OF INSURANCE OR BOND.

 


3.1.21     BOUNDARIES.  EXCEPT AS MAY OTHERWISE BE SHOWN ON THE SURVEY, ALL OF
THE IMPROVEMENTS WHICH WERE INCLUDED IN DETERMINING THE APPRAISED VALUE OF THE
PROPERTY LIE WHOLLY WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES OF THE
PROPERTY, AND NO IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON THE
PROPERTY, AND NO EASEMENTS OR OTHER ENCUMBRANCES AFFECTING THE PROPERTY ENCROACH
UPON ANY OF THE IMPROVEMENTS, SO AS TO MATERIALLY ADVERSELY AFFECT THE VALUE OR
MARKETABILITY OF THE PROPERTY EXCEPT FOR THE PERMITTED ENCUMBRANCES AND THOSE
WHICH ARE INSURED AGAINST BY TITLE INSURANCE.

 


3.1.22     LEASES.  BORROWER REPRESENTS AND WARRANTS TO LENDER WITH RESPECT TO
THE LEASES (EXCEPT AS MAY OTHERWISE BE DISCLOSED IN ANY TENANT OR SELLER
ESTOPPEL CERTIFICATE DELIVERED TO LENDER ON OR PRIOR TO THE DATE HEREOF) THAT:
(A) TO THE BEST OF BORROWER’S KNOWLEDGE, THE RENT ROLL WITH RESPECT TO THE
PROPERTY ATTACHED HERETO AS SCHEDULE I IS TRUE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS AND THE PROPERTY IS NOT SUBJECT TO ANY LEASES OTHER THAN THE
LEASES DESCRIBED IN SCHEDULE I, (B) THE LEASES IDENTIFIED ON SCHEDULE I ARE IN
FULL FORCE AND EFFECT AND, TO THE BEST OF BORROWER’S KNOWLEDGE AND EXCEPT AS SET
FORTH ON SCHEDULE I, THERE ARE NO MATERIAL DEFAULTS THEREUNDER BY EITHER PARTY,
(C) THE COPIES OF THE LEASES DELIVERED TO LENDER ARE TRUE AND COMPLETE, (D)
EXCEPT FOR PAYMENTS MADE (ON A QUARTERLY OR ANNUAL BASIS) BY THE PROVIDERS OF
TELECOMMUNICATIONS AND DROP BOX SERVICES OR AS OTHERWISE SET FORTH ON SCHEDULE
I, NO RENT (INCLUDING SECURITY DEPOSITS) HAS BEEN PAID MORE THAN ONE (1) MONTH
IN ADVANCE OF ITS DUE DATE, (E) ALL WORK TO BE PERFORMED BY BORROWER UNDER EACH
LEASE (OTHER THAN WORK WHICH IS NOT REQUIRED TO BE COMPLETED AS OF THE CLOSING
DATE) HAS BEEN PERFORMED AS REQUIRED AND, TO THE BEST OF BORROWER’S KNOWLEDGE,
HAS BEEN ACCEPTED BY THE APPLICABLE TENANT, (F) TO THE BEST OF BORROWER’S
KNOWLEDGE, EXCEPT FOR THE UNFUNDED TENANT ALLOWANCES OR AS OTHERWISE SET FORTH
ON SCHEDULE I, ANY PAYMENTS, FREE RENT, PARTIAL RENT, REBATE OF RENT OR OTHER
PAYMENTS, CREDITS, ALLOWANCES OR ABATEMENTS REQUIRED TO BE GIVEN BY BORROWER TO
ANY TENANT HAS ALREADY BEEN

 

31

--------------------------------------------------------------------------------


 


RECEIVED BY SUCH TENANT, AND (G) ALL SECURITY DEPOSITS ARE BEING HELD IN
ACCORDANCE WITH LEGAL REQUIREMENTS.

 


3.1.23     FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED STAMPS,
INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES REQUIRED TO BE
PAID UNDER APPLICABLE LEGAL REQUIREMENTS IN CONNECTION WITH THE TRANSFER OF THE
PROPERTY TO BORROWER HAVE BEEN PAID OR ARE BEING PAID SIMULTANEOUSLY HEREWITH.
ALL MORTGAGE, MORTGAGE RECORDING, STAMP, INTANGIBLE OR OTHER SIMILAR TAX
REQUIRED TO BE PAID UNDER APPLICABLE LEGAL REQUIREMENTS IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
MORTGAGE, HAVE BEEN PAID OR ARE BEING PAID SIMULTANEOUSLY HEREWITH. ALL TAXES
AND GOVERNMENTAL ASSESSMENTS DUE AND OWING IN RESPECT OF THE PROPERTY HAVE BEEN
PAID, OR AN ESCROW OF FUNDS IN AN AMOUNT SUFFICIENT TO COVER SUCH PAYMENTS HAS
BEEN ESTABLISHED HEREUNDER OR ARE INSURED AGAINST BY THE TITLE INSURANCE POLICY
TO BE ISSUED IN CONNECTION WITH THE MORTGAGE.

 


3.1.24     SINGLE PURPOSE.  BORROWER HEREBY REPRESENTS AND WARRANTS TO, AND
COVENANTS WITH, LENDER THAT AS OF THE DATE HEREOF AND UNTIL SUCH TIME AS THE
DEBT SHALL BE PAID IN FULL (UNLESS OTHERWISE HEREAFTER CONSENTED TO BY LENDER
OR, IF THE LOAN HAS BEEN INCLUDED IN A SECURITIZATION, UNLESS A RATING AGENCY
CONFIRMATION IS RECEIVED):

 

(A)           BORROWER DOES NOT OWN AND WILL NOT OWN ANY ASSET OR PROPERTY OTHER
THAN (I) THE PROPERTY, (II) INCIDENTAL PERSONAL PROPERTY NECESSARY FOR THE
OWNERSHIP OR OPERATION OF THE PROPERTY AND (III) PERMITTED INVESTMENTS, CASH AND
CASH EQUIVALENTS.

 

(B)           BORROWER WILL NOT ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS
OTHER THAN THE OWNERSHIP, MANAGEMENT AND OPERATION OF THE PROPERTY AND BORROWER
WILL CONDUCT AND OPERATE ITS BUSINESS AS PRESENTLY CONDUCTED AND OPERATED.

 

(C)           EXCEPT FOR CAPITAL CONTRIBUTIONS OR DISTRIBUTIONS PERMITTED UNDER
THE TERMS AND CONDITIONS OF BORROWER’S OPERATING AGREEMENTS AND PROPERLY
REFLECTED ON THE BOOKS AND RECORDS OF BORROWER, BORROWER WILL NOT ENTER INTO ANY
CONTRACT OR AGREEMENT WITH ANY AFFILIATE OF BORROWER, ANY CONSTITUENT PARTY OF
BORROWER OR ANY AFFILIATE OF ANY SUCH CONSTITUENT PARTY, EXCEPT UPON TERMS AND
CONDITIONS THAT ARE COMMERCIALLY REASONABLE AND SUBSTANTIALLY SIMILAR TO THOSE
THAT WOULD BE AVAILABLE ON AN ARMS-LENGTH BASIS WITH THIRD PARTIES OTHER THAN
ANY SUCH PARTY.

 

(D)           BORROWER HAS NOT INCURRED AND WILL NOT INCUR ANY INDEBTEDNESS
OTHER THAN (I) THE DEBT, (II) UNSECURED TRADE PAYABLES AND OPERATIONAL DEBT NOT
EVIDENCED BY A NOTE AND (III) INDEBTEDNESS INCURRED IN THE FINANCING OF
EQUIPMENT AND OTHER PERSONAL PROPERTY USED ON THE PROPERTY; PROVIDED THAT ANY
INDEBTEDNESS INCURRED PURSUANT TO SUBCLAUSES (II) AND (III) SHALL BE (X) NOT
MORE THAN SIXTY (60) DAYS PAST DUE, (Y) INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND (Z) NOT MORE THAN FIVE PERCENT (5%) OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOAN AT ANY ONE TIME. NO INDEBTEDNESS OTHER THAN THE DEBT MAY BE
SECURED (SUBORDINATE OR PARI PASSU) BY THE PROPERTY, EXCEPT THAT ANY PERMITTED
EQUIPMENT FINANCING OR EQUIPMENT LEASE MAY BE SECURED BY SUCH EQUIPMENT.

 

32

--------------------------------------------------------------------------------


 

(E)           BORROWER HAS NOT MADE AND WILL NOT MAKE ANY LOANS OR ADVANCES IN
THE NATURE OF LOANS TO ANY OTHER PERSON (INCLUDING ANY AFFILIATE OR CONSTITUENT
PARTY), AND SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ITS AFFILIATES OR
OWNERS OR ANY OTHER PERSON (EXCEPT FOR SECURITIES THAT ARE PERMITTED
INVESTMENTS).

 

(F)            SUBJECT TO THERE BEING SUFFICIENT REVENUES FROM THE PROPERTY,
BORROWER IS AND WILL REMAIN SOLVENT AND BORROWER WILL PAY ITS DEBTS AND
LIABILITIES (INCLUDING, AS APPLICABLE, SHARED PERSONNEL AND OVERHEAD EXPENSES)
FROM ITS ASSETS AS THE SAME SHALL BECOME DUE.

 

(G)           BORROWER HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS
NECESSARY TO OBSERVE ALL APPLICABLE ORGANIZATIONAL FORMALITIES AND PRESERVE ITS
EXISTENCE, AND BORROWER WILL NOT, NOR WILL BORROWER PERMIT ANY CONSTITUENT PARTY
TO, AMEND, MODIFY OR OTHERWISE CHANGE THE PARTNERSHIP CERTIFICATE, PARTNERSHIP
AGREEMENT, ARTICLES OF INCORPORATION AND BYLAWS, OPERATING AGREEMENT, TRUST OR
OTHER ORGANIZATIONAL DOCUMENTS OF BORROWER WITHOUT THE PRIOR CONSENT OF LENDER
IN ANY MANNER THAT (I) VIOLATES OR IS INCONSISTENT WITH ANY OF THE SINGLE
PURPOSE COVENANTS SET FORTH IN THIS SECTION 3.1.24, OR (II) AMENDS, MODIFIES OR
OTHERWISE CHANGES ANY PROVISION THEREOF THAT BY ITS TERMS CANNOT BE MODIFIED AT
ANY TIME WHEN THE LOAN IS OUTSTANDING OR BY ITS TERMS CANNOT BE MODIFIED WITHOUT
LENDER’S CONSENT.

 

(H)           BORROWER WILL MAINTAIN ALL OF ITS BOOKS, RECORDS, FINANCIAL
STATEMENTS AND BANK ACCOUNTS SEPARATE FROM THOSE OF ITS AFFILIATES AND ANY OTHER
PERSON. BORROWER’S ASSETS WILL NOT BE LISTED AS ASSETS ON THE FINANCIAL
STATEMENT OF ANY OTHER PERSON, PROVIDED, HOWEVER, BORROWER’S ASSETS MAY BE
INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT OF ANY AFFILIATE PROVIDED THAT
(I) INCLUSION ON SUCH CONSOLIDATED FINANCIAL STATEMENT IS IN ACCORDANCE WITH THE
REQUIREMENTS OF GAAP (OR SUCH OTHER ACCOUNTING METHOD REASONABLY ACCEPTABLE TO
LENDER), (II) SUCH CONSOLIDATED FINANCIAL STATEMENT SHALL CONTAIN A FOOTNOTE TO
THE EFFECT THAT BORROWER’S ASSETS ARE OWNED BY BORROWER AND (III) SUCH ASSETS
ARE LISTED ON BORROWER’S OWN SEPARATE BALANCE SHEET. BORROWER WILL FILE ITS OWN
TAX RETURNS UNLESS BORROWER IS A TAX-DISREGARDED ENTITY NOT REQUIRED TO FILE TAX
RETURNS UNDER APPLICABLE LAW AND IF BORROWER IS A CORPORATION WILL NOT FILE A
CONSOLIDATED FEDERAL INCOME TAX RETURN WITH ANY OTHER PERSON. BORROWER SHALL PAY
ANY TAXES REQUIRED TO BE PAID UNDER APPLICABLE LAW. BORROWER SHALL MAINTAIN ITS
BOOKS, RECORDS, RESOLUTIONS (IF ANY) AND AGREEMENTS AS OFFICIAL RECORDS.

 

(I)            BORROWER WILL BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO THE
PUBLIC AS, A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING
ANY AFFILIATE OF BORROWER OR ANY CONSTITUENT PARTY OF BORROWER), SHALL CORRECT
ANY KNOWN MISUNDERSTANDING REGARDING ITS STATUS AS A SEPARATE ENTITY, SHALL
CONDUCT BUSINESS IN ITS OWN NAME, SHALL NOT IDENTIFY ITSELF OR ANY OF ITS
AFFILIATES AS A DIVISION OR PART OF THE OTHER AND SHALL MAINTAIN AND UTILIZE
SEPARATE STATIONERY, INVOICES AND CHECKS BEARING ITS OWN NAME.

 

(J)            SUBJECT TO THERE BEING SUFFICIENT REVENUES FROM THE PROPERTY,
BORROWER WILL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS REASONABLY
FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS.

 

(K)           TO THE FULLEST EXTENT PERMITTED BY LAW, NEITHER BORROWER NOR ANY
CONSTITUENT PARTY WILL SEEK OR EFFECT THE LIQUIDATION, DISSOLUTION, WINDING UP,
CONSOLIDATION OR MERGER, IN WHOLE OR IN PART, OF BORROWER.

 

33

--------------------------------------------------------------------------------


 

(L)            BORROWER WILL NOT COMMINGLE THE FUNDS AND OTHER ASSETS OF
BORROWER WITH THOSE OF ANY AFFILIATE OR CONSTITUENT PARTY OR ANY OTHER PERSON,
AND WILL HOLD ALL OF ITS ASSETS IN ITS OWN NAME.

 

(M)          BORROWER HAS AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER THAT IT
WILL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS
INDIVIDUAL ASSETS FROM THOSE OF ANY AFFILIATE OR CONSTITUENT PARTY OR ANY OTHER
PERSON.

 

(N)           BORROWER WILL NOT GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF
ANY OTHER PERSON AND DOES NOT AND WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR
OR HAVE ITS CREDIT AVAILABLE TO SATISFY THE DEBTS OR OBLIGATIONS OF ANY OTHER
PERSON.

 

(O)           (I) IF BORROWER IS A LIMITED PARTNERSHIP OR A LIMITED LIABILITY
COMPANY (OTHER THAN A SINGLE MEMBER LIMITED LIABILITY COMPANY), EACH GENERAL
PARTNER OR MANAGING MEMBER (EACH, AN “SPC PARTY”) SHALL BE A CORPORATION WHOSE
SOLE ASSET IS ITS INTEREST IN BORROWER AND EACH SUCH SPC PARTY WILL AT ALL TIMES
COMPLY, AND WILL CAUSE BORROWER TO COMPLY, WITH EACH OF THE REPRESENTATIONS,
WARRANTIES, AND COVENANTS CONTAINED IN THIS SECTION 3.1.24 AS IF SUCH
REPRESENTATION, WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH SPC PARTY. UPON
THE WITHDRAWAL OR THE DISASSOCIATION OF AN SPC PARTY FROM BORROWER, BORROWER
SHALL IMMEDIATELY APPOINT A NEW SPC PARTY WHOSE ARTICLES OF INCORPORATION ARE
SUBSTANTIALLY SIMILAR TO THOSE OF SUCH SPC PARTY AND DELIVER A NEW
NON-CONSOLIDATION OPINION TO THE RATING AGENCY OR RATING AGENCIES, AS
APPLICABLE, WITH RESPECT TO THE NEW SPC PARTY AND ITS EQUITY OWNERS.

 

(II)           IF BORROWER IS A SINGLE MEMBER DELAWARE LIMITED LIABILITY
COMPANY, BORROWER SHALL AT ALL TIMES HAVE EITHER A DELAWARE CORPORATION OR TWO
(2) INDEPENDENT DIRECTORS AS BORROWER’S SPRINGING MEMBER(S) WHICH, UPON THE
DISSOLUTION OF THE SOLE MEMBER OF BORROWER OR THE WITHDRAWAL OR THE
DISASSOCIATION OF THE SOLE MEMBER FROM BORROWER, SHALL IMMEDIATELY BECOME THE
SOLE MEMBER(S) OF BORROWER.

 

(P)           BORROWER SHALL AT ALL TIMES CAUSE THERE TO BE AT LEAST TWO DULY
APPOINTED MEMBERS OF THE BOARD OF DIRECTORS OF EACH SPC PARTY (IF ANY) OR, IF
BORROWER IS A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY, AT LEAST TWO
DULY APPOINTED MANAGERS OF BORROWER WHO IN EACH CASE ARE PROVIDED BY A
NATIONALLY RECOGNIZED COMPANY THAT PROVIDES PROFESSIONAL INDEPENDENT DIRECTORS
OR MANAGERS (EACH, AN “INDEPENDENT DIRECTOR”) WHO SHALL NOT HAVE BEEN AT THE
TIME OF SUCH INDIVIDUAL’S APPOINTMENT OR AT ANY TIME WHILE SERVING AS A DIRECTOR
OF SUCH SPC PARTY OR MANAGER OF SUCH BORROWER, AND MAY NOT HAVE BEEN AT ANY TIME
DURING THE PRECEDING FIVE YEARS, (I) A STOCKHOLDER, DIRECTOR (OTHER THAN AS AN
INDEPENDENT DIRECTOR OF SUCH SPC PARTY), OFFICER, MANAGER (OTHER THAN AS
INDEPENDENT DIRECTOR OF BORROWER, IF BORROWER IS A SINGLE MEMBER LIMITED
LIABILITY COMPANY), EMPLOYEE, PARTNER, MEMBER, ATTORNEY OR COUNSEL OF SUCH SPC
PARTY, BORROWER OR ANY AFFILIATE OF ANY OF THEM, (II) A CREDITOR, CUSTOMER,
SUPPLIER OR OTHER PERSON WHO DERIVES ANY OF ITS PURCHASES OR REVENUES FROM ITS
ACTIVITIES WITH SUCH SPC PARTY, BORROWER OR ANY AFFILIATE OF EITHER OF THEM
(OTHER THAN A PERSON PROVIDED TO SERVE AS INDEPENDENT DIRECTOR BY A COMPANY THAT
PROVIDES PROFESSIONAL INDEPENDENT DIRECTORS OR MANAGERS OR OTHER GENERAL
CORPORATE SERVICES TO BORROWER, SUCH SPC PARTY OR ANY AFFILIATE OF EITHER OF
THEM), (III) A PERSON OR OTHER ENTITY CONTROLLING OR UNDER COMMON CONTROL WITH
ANY SUCH STOCKHOLDER, PARTNER, CUSTOMER, SUPPLIER OR OTHER PERSON, OR (IV) A
MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH STOCKHOLDER, DIRECTOR, OFFICER,
EMPLOYEE, PARTNER, CUSTOMER, SUPPLIER OR OTHER

 

34

--------------------------------------------------------------------------------


 

PERSON. AS USED IN THIS DEFINITION, THE TERM “CONTROL” MEANS THE POSSESSION,
DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE
MANAGEMENT, POLICIES OR ACTIVITIES OF A PERSON, WHETHER THROUGH OWNERSHIP OF
VOTING SECURITIES, BY CONTRACT OR OTHERWISE. A NATURAL PERSON WHO SATISFIES THE
FOREGOING DEFINITION OTHER THAN CLAUSE (II) SHALL NOT BE DISQUALIFIED FROM
SERVING AS AN INDEPENDENT DIRECTOR OF THE BORROWER OR THE SPC PARTY IF SUCH
INDIVIDUAL IS AN INDEPENDENT DIRECTOR PROVIDED BY A NATIONALLY-RECOGNIZED
COMPANY THAT PROVIDES PROFESSIONAL INDEPENDENT DIRECTORS AND/OR MANAGERS (A
“PROFESSIONAL INDEPENDENT DIRECTOR”) AND OTHER CORPORATE SERVICES IN THE
ORDINARY COURSE OF ITS BUSINESS. A NATURAL PERSON WHO OTHERWISE SATISFIES THE
FOREGOING DEFINITION OTHER THAN CLAUSE (I) BY REASON OF BEING THE INDEPENDENT
DIRECTOR OR MANAGER OF A “SPECIAL PURPOSE ENTITY” AFFILIATED WITH THE BORROWER
OR THE SPC PARTY SHALL NOT BE DISQUALIFIED FROM SERVING AS AN INDEPENDENT
DIRECTOR OF THE BORROWER OR SPC PARTY IF SUCH INDIVIDUAL IS EITHER (A) A
PROFESSIONAL INDEPENDENT DIRECTOR OR (B) THE FEES THAT SUCH INDIVIDUAL EARNS
FROM SERVING AS INDEPENDENT DIRECTOR OR MANAGER OF AFFILIATES OF THE BORROWER OR
SPC PARTY IN ANY GIVEN YEAR CONSTITUTE IN THE AGGREGATE LESS THAN FIVE PERCENT
(5%) OF SUCH INDIVIDUAL’S ANNUAL INCOME FOR THAT YEAR. NOTWITHSTANDING THE
IMMEDIATELY PRECEDING SENTENCE, AN INDEPENDENT DIRECTOR MAY NOT SIMULTANEOUSLY
SERVE AS INDEPENDENT DIRECTOR OF THE BORROWER OR SPC PARTY AND INDEPENDENT
DIRECTOR OR MANAGER OF A SPECIAL PURPOSE ENTITY THAT OWNS A DIRECT OR INDIRECT
EQUITY INTEREST IN THE BORROWER OR SPC PARTY OR A DIRECT OR INDIRECT INTEREST IN
ANY CO-BORROWER WITH THE BORROWER OR SPC PARTY. FOR PURPOSES OF THIS PARAGRAPH,
A “SPECIAL PURPOSE ENTITY” IS AN ENTITY, WHOSE ORGANIZATIONAL DOCUMENTS CONTAIN
RESTRICTIONS ON ITS ACTIVITIES SUBSTANTIALLY SIMILAR TO THOSE SET FORTH IN THIS
SECTION 3.1.24.

 

(Q)           BORROWER SHALL NOT CAUSE OR PERMIT THE BOARD OF DIRECTORS OF ANY
SPC PARTY OR THE MANAGERS OF BORROWER TO TAKE ANY ACTION WHICH, UNDER THE TERMS
OF ANY CERTIFICATE OF INCORPORATION, BY-LAWS OR ANY VOTING TRUST AGREEMENT WITH
RESPECT TO ANY COMMON STOCK OR UNDER ANY ORGANIZATIONAL DOCUMENT OF BORROWER OR
SPC PARTY, REQUIRES A UNANIMOUS VOTE OF THE BOARD OF DIRECTORS OR THE MANAGERS
OF SPC PARTY AND/OR BORROWER UNLESS AT THE TIME OF SUCH ACTION THERE SHALL BE AT
LEAST TWO MEMBERS WHO ARE EACH AN INDEPENDENT DIRECTOR.

 

(R)            BORROWER SHALL CONDUCT ITS BUSINESS SO THAT THE ASSUMPTIONS MADE
WITH RESPECT TO BORROWER IN THE INSOLVENCY OPINION SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS. IN CONNECTION WITH THE FOREGOING, BORROWER HEREBY
COVENANTS AND AGREES THAT IT WILL COMPLY WITH, OR CAUSE THE COMPLIANCE WITH, (I)
ALL OF THE FACTS AND ASSUMPTIONS (WHETHER REGARDING BORROWER OR ANY OTHER
PERSON) SET FORTH IN THE INSOLVENCY OPINION, (II) ALL THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THIS SECTION 3.1.24, AND (III) ALL THE
ORGANIZATIONAL DOCUMENTS OF BORROWER AND ANY SPC PARTY.

 

(S)           BORROWER WILL NOT PERMIT ANY AFFILIATE OR CONSTITUENT PARTY
INDEPENDENT ACCESS TO ITS BANK ACCOUNTS, OTHER THAN MANAGER (INCLUDING ITS
AUTHORIZED EMPLOYEES) IN ACCORDANCE WITH THE MANAGEMENT AGREEMENT.

 

(T)            BORROWER SHALL PAY THE SALARIES OF ITS OWN EMPLOYEES (IF ANY)
FROM ITS OWN FUNDS AND MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES (IF ANY) IN
LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS.

 

(U)           BORROWER SHALL COMPENSATE EACH OF ITS CONSULTANTS AND AGENTS FROM
ITS FUNDS FOR SERVICES PROVIDED TO IT AND PAY FROM ITS OWN ASSETS ALL
OBLIGATIONS OF ANY KIND INCURRED.

 

35

--------------------------------------------------------------------------------


 

(V)           BORROWER SHALL ALLOCATE FAIRLY AND REASONABLY ANY OVERHEAD
EXPENSES THAT ARE SHARED WITH ANY AFFILIATE, INCLUDING FOR SHARED OFFICE SPACE
AND FOR SERVICES PERFORMED BY ANY EMPLOYEE OF AN AFFILIATE.

 

(W)          BORROWER SHALL NOT PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY OTHER
PERSON (OTHER THAN (I) TO LENDER WITH RESPECT TO THE LOAN AND (II) EQUIPMENT
SECURED BY PERMITTED EQUIPMENT FINANCINGS OR EQUIPMENT LEASES) AND BORROWER
SHALL NOT ENGAGE IN ANY SALE OR TRANSFER OF ITS ASSETS OUTSIDE THE ORDINARY
COURSE OF ITS BUSINESS OR IN VIOLATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

(X)            BORROWER SHALL NOT BUY OR HOLD EVIDENCE OF INDEBTEDNESS ISSUED BY
ANY OTHER PERSON (OTHER THAN CASH AND INVESTMENT-GRADE SECURITIES).

 

(Y)           BORROWER SHALL NOT FORM, ACQUIRE OR HOLD ANY SUBSIDIARY OR OWN ANY
EQUITY INTEREST IN ANY OTHER ENTITY.

 

(Z)            NEITHER BORROWER NOR ANY SPC PARTY SHALL, WITHOUT THE AFFIRMATIVE
VOTE OF THE MANAGING MEMBER AND THE BOARD OF DIRECTORS OF BORROWER OR OF SUCH
SPC PARTY, AS APPLICABLE, INCLUDING BOTH INDEPENDENT DIRECTORS OF BORROWER OR OF
SUCH SPC PARTY, AS APPLICABLE:

 

(I)            FILE OR CONSENT TO THE FILING OF ANY BANKRUPTCY, INSOLVENCY OR
REORGANIZATION CASE OR PROCEEDING; INSTITUTE ANY PROCEEDINGS UNDER ANY
APPLICABLE INSOLVENCY LAW OR OTHERWISE SEEK RELIEF UNDER ANY LAWS RELATING TO
THE RELIEF FROM DEBTS OR THE PROTECTION OF DEBTORS GENERALLY, ON BEHALF OF
BORROWER OR OF SPC PARTY;

 

(II)           SEEK OR CONSENT TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, SEQUESTRATOR, CUSTODIAN OR ANY SIMILAR OFFICIAL FOR SPC PARTY
OR BORROWER OR A SUBSTANTIAL PORTION OF EITHER OF THEIR PROPERTIES;

 

(III)          MAKE ANY ASSIGNMENT FOR THE BENEFIT OF THE CREDITORS OF SPC PARTY
OR BORROWER; OR

 

(IV)          TAKE ANY ACTION IN FURTHERANCE OF ANY OF THE FOREGOING.

 

Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, each Borrower shall comply with all of the provisions
of this Section 3.1.24 with respect to all Persons other than its co-borrower as
contemplated by the Loan Documents.

 


3.1.25     TAX FILINGS.  TO THE EXTENT REQUIRED, BORROWER HAS FILED (OR HAS
OBTAINED EFFECTIVE EXTENSIONS FOR FILING) ALL FEDERAL, STATE AND LOCAL TAX
RETURNS REQUIRED TO BE FILED AND HAS PAID OR MADE ADEQUATE PROVISION FOR THE
PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES, CHARGES AND ASSESSMENTS PAYABLE
BY BORROWER. BORROWER BELIEVES THAT ITS TAX RETURNS (IF ANY) PROPERLY REFLECT
THE INCOME AND TAXES OF BORROWER FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY
TO ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE OR OTHER APPLICABLE TAX
AUTHORITY UPON AUDIT.

 


3.1.26     SOLVENCY.  BORROWER (A) HAS NOT ENTERED INTO THIS TRANSACTION OR ANY
LOAN DOCUMENT WITH THE ACTUAL INTENT TO HINDER, DELAY, OR DEFRAUD ANY CREDITOR
AND (B) RECEIVED

 

36

--------------------------------------------------------------------------------


 


REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS. GIVING EFFECT TO THE LOAN, THE FAIR SALEABLE VALUE OF BORROWER’S
ASSETS EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN, EXCEED
BORROWER’S TOTAL LIABILITIES, INCLUDING, WITHOUT LIMITATION, SUBORDINATED,
UNLIQUIDATED, DISPUTED AND CONTINGENT LIABILITIES. THE FAIR SALEABLE VALUE OF
BORROWER’S ASSETS IS AND WILL, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN, BE
GREATER THAN BORROWER’S PROBABLE LIABILITIES, INCLUDING THE MAXIMUM AMOUNT OF
ITS CONTINGENT LIABILITIES ON ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND
MATURED. BORROWER’S ASSETS DO NOT AND, IMMEDIATELY FOLLOWING THE MAKING OF THE
LOAN, WILL NOT CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS BUSINESS
AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED. BORROWER DOES NOT INTEND TO, AND
DOES NOT BELIEVE THAT IT WILL, INCUR INDEBTEDNESS AND LIABILITIES (INCLUDING
CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS ABILITY TO PAY SUCH
INDEBTEDNESS AND LIABILITIES AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS OF CASH TO BE RECEIVED BY BORROWER AND THE AMOUNTS TO BE PAYABLE ON OR
IN RESPECT OF OBLIGATIONS OF BORROWER).

 


3.1.27     FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF THE LOAN
WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY “MARGIN STOCK”
WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM OR FOR ANY OTHER PURPOSE WHICH WOULD BE INCONSISTENT WITH SUCH
REGULATION U OR ANY OTHER REGULATIONS OF SUCH BOARD OF GOVERNORS, OR FOR ANY
PURPOSES PROHIBITED BY LEGAL REQUIREMENTS OR BY THE TERMS AND CONDITIONS OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 


3.1.28     ORGANIZATIONAL CHART.  THE ORGANIZATIONAL CHART ATTACHED AS SCHEDULE
III HERETO, RELATING TO BORROWER AND CERTAIN AFFILIATES AND OTHER PARTIES, IS
TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE
HEREOF.

 


3.1.29     BANK HOLDING COMPANY.  BORROWER IS NOT A “BANK HOLDING COMPANY” OR A
DIRECT OR INDIRECT SUBSIDIARY OF A “BANK HOLDING COMPANY” AS DEFINED IN THE BANK
HOLDING COMPANY ACT OF 1956, AS AMENDED, AND REGULATION Y THEREUNDER OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.

 


3.1.30     NO OTHER DEBT.  BORROWER HAS NOT BORROWED OR RECEIVED DEBT FINANCING
(OTHER THAN PERMITTED PURSUANT TO THIS AGREEMENT) THAT HAS NOT BEEN HERETOFORE
REPAID IN FULL.

 


3.1.31     INVESTMENT COMPANY ACT.  BORROWER IS NOT (1) AN “INVESTMENT COMPANY”
OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED; (2) A “HOLDING COMPANY” OR A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR (3) SUBJECT TO ANY OTHER
FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS
ABILITY TO BORROW MONEY.

 


3.1.32     INTENTIONALLY OMITTED.


 


3.1.33     NO BANKRUPTCY FILING.  BORROWER IS NOT CONTEMPLATING EITHER THE
FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY
LAWS OR THE LIQUIDATION OF ITS ASSETS OR PROPERTY, AND BORROWER DOES NOT HAVE
ANY KNOWLEDGE OF ANY PERSON CONTEMPLATING THE FILING OF ANY SUCH PETITION
AGAINST IT.

 

37

--------------------------------------------------------------------------------


 


3.1.34     FULL AND ACCURATE DISCLOSURE.  TO THE BEST OF BORROWER’S KNOWLEDGE,
NO INFORMATION CONTAINED IN THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY
WRITTEN STATEMENT FURNISHED BY OR ON BEHALF OF BORROWER PURSUANT TO THE TERMS OF
THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE.
THERE IS NO FACT OR CIRCUMSTANCE PRESENTLY KNOWN TO BORROWER WHICH HAS NOT BEEN
DISCLOSED TO LENDER AND WHICH MATERIALLY ADVERSELY AFFECTS, OR IS REASONABLY
LIKELY TO MATERIALLY ADVERSELY AFFECT, THE PROPERTY, BORROWER OR ITS BUSINESS,
OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE).

 


3.1.35     FOREIGN PERSON.  BORROWER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF SECTION 1445(F)(3) OF THE CODE.

 


3.1.36     INTENTIONALLY OMITTED.


 


3.1.37     NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.  TO THE BEST OF
BORROWER’S KNOWLEDGE, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN ANY
CONDITION, FACT, CIRCUMSTANCE OR EVENT THAT WOULD MAKE THE FINANCIAL STATEMENTS,
RENT ROLLS, REPORTS, CERTIFICATES OR OTHER DOCUMENTS SUBMITTED IN CONNECTION
WITH THE LOAN INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING IN ANY MATERIAL
RESPECT OR THAT OTHERWISE MATERIALLY AND ADVERSELY AFFECTS THE BUSINESS
OPERATIONS OR THE FINANCIAL CONDITION OF BORROWER OR THE PROPERTY.

 


3.1.38     MANAGEMENT AGREEMENT.  ALL OF THE REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO THE MANAGEMENT AGREEMENT SET FORTH IN ARTICLE VII OF THIS AGREEMENT
ARE TRUE AND CORRECT IN ALL RESPECTS.

 


3.1.39     PERFECTION OF ACCOUNTS.  BORROWER HEREBY REPRESENTS AND WARRANTS TO
LENDER THAT UPON THE EXECUTION AND DELIVERY OF THE CASH MANAGEMENT AGREEMENT BY
ALL PARTIES THERETO, AND ASSUMING THAT THE ACCOUNTS HAVE BEEN ESTABLISHED
PURSUANT TO THE CASH MANAGEMENT AGREEMENT:

 

(A)           THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, CREATE A
VALID AND CONTINUING SECURITY INTEREST (AS DEFINED IN THE UNIFORM COMMERCIAL
CODE) IN THE ACCOUNTS IN FAVOR OF LENDER, WHICH SECURITY INTEREST IS PRIOR TO
ALL OTHER LIENS, OTHER THAN PERMITTED ENCUMBRANCES, AND IS ENFORCEABLE AS SUCH
AGAINST CREDITORS OF AND PURCHASERS (OTHER THAN AS EXPRESSLY PROVIDED IN SECTION
9-320 OF THE UCC) FROM BORROWER. OTHER THAN IN CONNECTION WITH THE LOAN
DOCUMENTS AND EXCEPT FOR PERMITTED ENCUMBRANCES, BORROWER HAS NOT SOLD OR
OTHERWISE CONVEYED THE ACCOUNTS;

 

(B)           THE ACCOUNTS CONSTITUTE “DEPOSIT ACCOUNTS” OR “SECURITIES
ACCOUNTS” WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE, AS SET FORTH IN THE
CASH MANAGEMENT AGREEMENT;

 

(C)           PURSUANT AND SUBJECT TO THE TERMS OF THE CASH MANAGEMENT
AGREEMENT, AGENT HAS AGREED TO COMPLY WITH ALL INSTRUCTIONS ORIGINATED BY
LENDER, WITHOUT FURTHER CONSENT BY BORROWER, DIRECTING DISPOSITION OF THE
ACCOUNTS AND ALL CASH, SECURITIES, INSTRUMENTS OR OTHER FINANCIAL ASSETS AT ANY
TIME HELD, DEPOSITED OR INVESTED THEREIN, TOGETHER WITH ANY INTEREST OR OTHER
EARNINGS THEREON, AND ALL PROCEEDS THEREOF (INCLUDING PROCEEDS OF SALES AND
OTHER DISPOSITIONS),

 

38

--------------------------------------------------------------------------------


 

WHETHER ACCOUNTS, GENERAL INTANGIBLES, CHATTEL PAPER, DEPOSIT ACCOUNTS,
INSTRUMENTS, DOCUMENTS OR SECURITIES; AND

 

(D)           THE ACCOUNTS ARE NOT IN THE NAME OF ANY PERSON OTHER THAN
BORROWER, AS PLEDGOR, OR LENDER, AS PLEDGEE. BORROWER HAS NOT CONSENTED TO
AGENT’S COMPLYING WITH INSTRUCTIONS WITH RESPECT TO THE ACCOUNTS FROM ANY PERSON
OTHER THAN LENDER.

 


3.1.40     UNFUNDED TENANT ALLOWANCES.  THERE ARE NO UNFUNDED TENANT ALLOWANCES
EXCEPT AS SET FORTH ON SCHEDULE VI.

 


3.1.41     AIR RIGHTS LEASE.  BORROWER HEREBY REPRESENTS AND WARRANTS TO LENDER
THE FOLLOWING WITH RESPECT TO THE AIR RIGHTS LEASE:

 

(A)           FEE BORROWER IS THE LESSOR AND LEASEHOLD BORROWER IS THE LESSEE
UNDER THE AIR RIGHTS LEASE.

 

(B)           THE AIR RIGHTS LEASE HAS A TERM WHICH EXTENDS NOT LESS THAN TWENTY
(20) YEARS BEYOND THE MATURITY DATE.

 

(C)           AS OF THE DATE HEREOF, TO THE BEST OF BORROWER’S KNOWLEDGE, THE
AIR RIGHTS LEASE IS IN FULL FORCE AND EFFECT AND NO DEFAULT HAS OCCURRED UNDER
THE AIR RIGHTS LEASE AND THERE IS NO EXISTING CONDITION WHICH, BUT FOR THE
PASSAGE OF TIME OR THE GIVING OF NOTICE, COULD RESULT IN A DEFAULT UNDER THE
TERMS OF THE AIR RIGHTS LEASE.

 


3.1.42     REOA.  BORROWER HEREBY REPRESENTS AND WARRANTS TO LENDER THAT, EXCEPT
AS MAY OTHERWISE BE SET FORTH IN THE REOA ESTOPPEL:

 

(A)           FEE BORROWER IS A PARTY TO THE REOA AND, TO THE BEST OF BORROWER’S
KNOWLEDGE, THE REOA IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN AMENDED OR
MODIFIED AND FEE BORROWER’S INTEREST THEREIN HAS NOT BEEN ASSIGNED PURSUANT TO
ANY ASSIGNMENT WHICH SURVIVES THE CLOSING DATE EXCEPT THE ASSIGNMENT TO LENDER
PURSUANT TO THE LOAN DOCUMENTS;

 

(B)           TO THE BEST OF BORROWER’S KNOWLEDGE, THE REOA IS IN FULL
COMPLIANCE WITH ALL APPLICABLE LOCAL, STATE AND FEDERAL LAWS, RULES AND
REGULATIONS,

 

(C)           TO THE BEST OF BORROWER’S KNOWLEDGE, FEE BORROWER IS NOT IN
DEFAULT UNDER THE REOA AND NO OTHER PARTY TO THE REOA IS IN DEFAULT THEREUNDER
AND THERE ARE NO GROUNDS FOR DEFAULT THEREUNDER AFTER THE GIVING OF THE
REQUISITE NOTICE THEREUNDER;

 

(D)           BORROWER HAS NO KNOWLEDGE OF ANY NOTICE OF TERMINATION OR DEFAULT
GIVEN WITH RESPECT TO THE REOA;

 

(E)           TO THE BEST OF BORROWER’S KNOWLEDGE, AND AFTER GIVING EFFECT TO
NOTICES OF FEE BORROWER’S ADDRESS GIVEN TO CUSCO ON OR ABOUT THE DATE HEREOF,
THE CURRENT ADDRESSES TO WHICH NOTICES ARE SENT TO FEE BORROWER OR ANY OTHER
PARTY TO THE REOA ARE CORRECTLY SET FORTH IN THE REOA;

 

39

--------------------------------------------------------------------------------


 

(F)            TO THE BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO SET-OFFS,
CLAIMS, COUNTERCLAIMS OR DEFENSES BEING ASSERTED OR CAPABLE OF BEING ASSERTED
AFTER GIVING THE REQUISITE NOTICE, IF ANY, REQUIRED UNDER THE REOA FOR THE
ENFORCEMENT OF THE OBLIGATIONS UNDER THE REOA;

 

(G)           TO THE BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO LIENS CAPABLE OF
BEING ASSERTED FOR AMOUNTS DUE UNDER THE PROVISIONS OF THE REOA WHICH, IF
UNPAID, WOULD BECOME A LIEN PRIOR TO THE LIEN OF THE MORTGAGE;

 

(H)           TO THE BEST OF BORROWER’S KNOWLEDGE, NEITHER FEE BORROWER NOR ANY
OTHER PARTY TO THE REOA HAS REQUESTED THAT A MATTER BE SUBMITTED TO ARBITRATION
UNDER THE REOA;

 

(I)            TO THE BEST OF BORROWER’S KNOWLEDGE, FEE BORROWER ENJOYS THE
QUIET AND PEACEFUL POSSESSION OF ALL EASEMENTS RELATING TO OR APPURTENANT TO THE
PROPERTY GRANTED BY THE REOA;

 

(J)            TO THE BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO CHARGES DUE AND
PAYABLE UNDER THE REOA TO FEE BORROWER OR ANY OTHER PARTY TO THE REOA (EXCEPT IN
THE ORDINARY COURSE OF BUSINESS); AND

 

(K)           LENDER IS A “MORTGAGEE” FOR PURPOSES OF THE REOA AND IS ENTITLED
TO ALL RIGHTS OF A “MORTGAGEE” OR HOLDER OF A “MORTGAGE” AS DEFINED IN THE REOA.

 


SECTION 3.2            SURVIVAL OF REPRESENTATIONS.  THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 3.1 SHALL SURVIVE, AND ANY COVENANTS CONTAINED
IN SECTION 3.1 SHALL CONTINUE, FOR SO LONG AS ANY AMOUNT REMAINS PAYABLE TO
LENDER UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 


IV.                                BORROWER COVENANTS


 


SECTION 4.1            BORROWER AFFIRMATIVE COVENANTS.  BORROWER HEREBY
COVENANTS AND AGREES WITH LENDER FROM AND AFTER THE DATE HEREOF AND UNTIL THE
FULL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS UNDER THE LOAN DOCUMENTS, THAT:

 


4.1.1       EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS.  BORROWER SHALL DO OR
CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE
AND EFFECT ITS EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES AND COMPLY IN
ALL MATERIAL RESPECTS WITH ALL LEGAL REQUIREMENTS APPLICABLE TO IT AND THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, PRESCRIBED LAWS. NOTWITHSTANDING THE
FOREGOING, AFTER PRIOR NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY
SUSPEND SUCH COMPLIANCE AND CONTEST BY APPROPRIATE LEGAL PROCEEDING, CONDUCTED
IN GOOD FAITH AND WITH DUE DILIGENCE, THE VALIDITY OR APPLICABILITY OF ANY LEGAL
REQUIREMENTS TO BORROWER AND/OR THE PROPERTY, PROVIDED THAT (I) NO EVENT OF
DEFAULT HAS OCCURRED AND REMAINS UNCURED; (II) SUCH PROCEEDING SHALL BE
PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES,
LAWS AND ORDINANCES; (III) BORROWER SHALL ESTABLISH TO LENDER’S REASONABLE
SATISFACTION THAT NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN
WILL BE IN IMMINENT DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR
LOST; (IV) BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF COMPLY WITH
SUCH RESULTING LEGAL REQUIREMENTS, AND SHALL PAY ALL COSTS, INTEREST AND
PENALTIES WHICH MAY BE PAYABLE IN CONNECTION THEREWITH; AND (V) IF REQUIRED BY

 

40

--------------------------------------------------------------------------------


 


LENDER, BORROWER SHALL DEPOSIT WITH LENDER CASH, OR OTHER SECURITY AS MAY BE
APPROVED BY LENDER, IN AN AMOUNT EQUAL TO 100% OF THE AMOUNT OF ALL DAMAGES,
COSTS, INTEREST AND PENALTIES THAT MAY BE ASSESSED AGAINST BORROWER AS A RESULT
OF SUCH NON-COMPLIANCE, AS REASONABLY DETERMINED BY LENDER, LESS ANY AMOUNT THAT
BORROWER HAS PAID TO ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH SUCH CONTEST
AS SECURITY FOR THE PAYMENT OF SUCH DAMAGES, COSTS, INTEREST AND PENALTIES.

 


4.1.2       TAXES AND OTHER CHARGES.  BORROWER SHALL PAY ALL TAXES AND OTHER
CHARGES NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST THE PROPERTY OR
ANY PART THEREOF AS THE SAME BECOME DUE AND PAYABLE; PROVIDED, HOWEVER,
BORROWER’S OBLIGATION TO DIRECTLY PAY TAXES SHALL BE SUSPENDED FOR SO LONG AS
BORROWER COMPLIES WITH THE TERMS AND PROVISIONS OF SECTION 6.2 HEREOF. BORROWER
SHALL FURNISH TO LENDER RECEIPTS FOR THE PAYMENT OF THE TAXES AND THE OTHER
CHARGES PRIOR TO THE DATE THE SAME SHALL BECOME DELINQUENT; PROVIDED, HOWEVER,
THAT BORROWER IS NOT REQUIRED TO FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES IN
THE EVENT THAT SUCH TAXES HAVE BEEN PAID BY LENDER PURSUANT TO SECTION 6.2
HEREOF. SUBJECT TO BORROWER’S RIGHT TO CONTEST SET FORTH IN SECTION 3.6(B) OF
THE MORTGAGE,  BORROWER SHALL NOT PERMIT OR SUFFER AND SHALL PROMPTLY DISCHARGE
ANY LIEN OR CHARGE AGAINST THE PROPERTY OTHER THAN PERMITTED ENCUMBRANCES. AFTER
PRIOR NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE
LEGAL PROCEEDING, CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR
VALIDITY OF ANY TAXES OR OTHER CHARGES, PROVIDED THAT (I) NO EVENT OF DEFAULT
HAS OCCURRED AND REMAINS UNCURED; (II) SUCH PROCEEDING SHALL BE PERMITTED UNDER
AND BE CONDUCTED IN ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND
ORDINANCES; (III) NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN
WILL BE IN DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR LOST; (IV)
BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF ANY
SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES
WHICH MAY BE PAYABLE IN CONNECTION THEREWITH; (V) UNLESS TAXES OR OTHER CHARGES
HAVE BEEN PREVIOUSLY PAID, SUCH PROCEEDING SHALL SUSPEND THE COLLECTION OF TAXES
OR OTHER CHARGES FROM THE PROPERTY; AND (VI) TO THE EXTENT THAT BORROWER HAS NOT
PAID TO OR DEPOSITED WITH THE APPLICABLE TAXING AUTHORITY THE FULL AMOUNT OF THE
CONTESTED TAXES OR OTHER CHARGES OR IF BORROWER IS PAYING TAXES TO LENDER
PURSUANT TO SECTION 6.2 HEREOF AND HAS REQUESTED LENDER TO NOT PAY THE CONTESTED
AMOUNT OF THE TAXES DURING THE CONTINUANCE OF THE LEGAL PROCEEDING (IN WHICH
EVENT LENDER SHALL NOT PAY SUCH AMOUNT OF THE TAXES DURING THE CONTINUANCE OF
SUCH PROCEEDING), BORROWER SHALL DEPOSIT WITH LENDER CASH, OR OTHER SECURITY AS
MAY BE APPROVED BY LENDER, IN AN AMOUNT EQUAL TO ONE HUNDRED TWENTY-FIVE PERCENT
(125%) OF THE UNPAID CONTESTED AMOUNT, TO INSURE THE PAYMENT OF ANY SUCH TAXES
OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON, BUT NO SUCH
SECURITY SHALL BE REQUIRED IF BORROWER IS PAYING TAXES TO LENDER PURSUANT TO
SECTION 6.2 HEREOF. LENDER MAY PAY OVER ANY SUCH CASH OR OTHER SECURITY HELD BY
LENDER TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE JUDGMENT OF
LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED.

 


4.1.3       LITIGATION.  BORROWER SHALL GIVE PROMPT NOTICE TO LENDER OF ANY
LITIGATION OR GOVERNMENTAL PROCEEDINGS PENDING OR THREATENED IN WRITING AGAINST
BORROWER WHICH IS REASONABLY LIKELY TO MATERIALLY ADVERSELY AFFECT THE PROPERTY
OR BORROWER’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS.

 


4.1.4       ACCESS TO PROPERTY.  BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES
AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF AT
REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE, SUBJECT TO THE RIGHTS OF
TENANTS UNDER THEIR APPLICABLE LEASES.

 

41

--------------------------------------------------------------------------------


 


4.1.5       FURTHER ASSURANCES; SUPPLEMENTAL MORTGAGE AFFIDAVITS.  BORROWER
SHALL, AT BORROWER’S SOLE COST AND EXPENSE:

 

(A)           EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME
SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE; AND

 

(B)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER
SHALL REASONABLY REQUIRE FROM TIME TO TIME.

 


4.1.6       FINANCIAL REPORTING.  (A)  BORROWER SHALL KEEP AND MAINTAIN OR WILL
CAUSE TO BE KEPT AND MAINTAINED PROPER AND ACCURATE BOOKS AND RECORDS, IN
ACCORDANCE WITH GAAP (OR SUCH OTHER ACCOUNTING METHOD REASONABLY ACCEPTABLE TO
LENDER), REFLECTING THE FINANCIAL AFFAIRS OF BORROWER. LENDER SHALL HAVE THE
RIGHT FROM TIME TO TIME DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO
BORROWER TO EXAMINE SUCH BOOKS AND RECORDS AT THE OFFICE OF BORROWER OR OTHER
PERSON MAINTAINING SUCH BOOKS AND RECORDS AND TO MAKE SUCH COPIES OR EXTRACTS
THEREOF AS LENDER SHALL DESIRE.

 

(B)           BORROWER SHALL FURNISH LENDER ANNUALLY, WITHIN ONE HUNDRED TWENTY
(120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR, A COMPLETE COPY OF EITHER (I)
BORROWER’S ANNUAL FINANCIAL STATEMENTS AUDITED BY A “BIG FOUR” ACCOUNTING FIRM
OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER
AND PREPARED IN ACCORDANCE WITH GAAP (OR SUCH OTHER ACCOUNTING METHOD REASONABLY
ACCEPTABLE TO LENDER) OR (II) IF A MEZZANINE LOAN IS OUTSTANDING, A CONSOLIDATED
AND ANNOTATED ANNUAL FINANCIAL STATEMENT OF BORROWER AND MEZZANINE BORROWER
AUDITED BY A “BIG FOUR” ACCOUNTING FIRM OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER AND PREPARED IN ACCORDANCE WITH GAAP
(OR SUCH OTHER ACCOUNTING METHOD REASONABLY ACCEPTABLE TO LENDER), PROVIDED SUCH
CONSOLIDATED FINANCIAL STATEMENT COMPLIES WITH SECTION 3.1.24(H) AND IS REQUIRED
OR PERMITTED BY GAAP (OR SUCH OTHER ACCOUNTING METHOD REASONABLY ACCEPTABLE TO
LENDER). IN ADDITION, IF A MEZZANINE LOAN IS OUTSTANDING, BORROWER SHALL FURNISH
LENDER ANNUALLY, WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH
FISCAL YEAR, UNAUDITED STATEMENTS OF INCOME AND EXPENSE AND CASH FLOW FOR THE
PROPERTY, WHICH UNAUDITED STATEMENTS SHALL ACCOUNT FOR THE LOAN SEPARATELY FROM
THE MEZZANINE LOAN, IF ANY, AND, IF BORROWER FURNISHED LENDER CONSOLIDATED
STATEMENTS PURSUANT TO SUBSECTION (II) OF THE PREVIOUS SENTENCE, AN UNAUDITED
SEPARATE BALANCE SHEET FOR BORROWER, WHICH BALANCE SHEET SHALL ACCOUNT FOR THE
LOAN SEPARATELY FROM THE MEZZANINE LOAN, IF ANY. BORROWER’S ANNUAL FINANCIAL
STATEMENTS SHALL BE ACCOMPANIED BY A CERTIFICATE EXECUTED BY AN AUTHORIZED
OFFICER OF BORROWER STATING THAT SUCH ANNUAL FINANCIAL STATEMENT PRESENTS FAIRLY
THE FINANCIAL CONDITION AND THE RESULTS OF OPERATIONS OF BORROWER AND THE
PROPERTY. TOGETHER WITH BORROWER’S ANNUAL FINANCIAL STATEMENTS, BORROWER SHALL
FURNISH TO LENDER AN OFFICER’S CERTIFICATE CERTIFYING AS OF THE DATE THEREOF
WHETHER TO THE BEST OF BORROWER’S KNOWLEDGE THERE EXISTS AN EVENT OR
CIRCUMSTANCE WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT BY BORROWER UNDER
THE LOAN DOCUMENTS AND IF SUCH DEFAULT OR EVENT OF DEFAULT EXISTS, THE NATURE
THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO
REMEDY THE SAME.

 

42

--------------------------------------------------------------------------------


 

(C)           BORROWER WILL FURNISH LENDER ON OR BEFORE THE FORTY-FIFTH (45TH)
DAY AFTER THE END OF EACH FISCAL QUARTER (BASED ON BORROWER’S FISCAL YEAR), THE
FOLLOWING ITEMS, ACCOMPANIED BY CERTIFICATE FROM AN AUTHORIZED OFFICER OF
BORROWER, CERTIFYING THAT SUCH ITEMS ARE TRUE, CORRECT, ACCURATE AND COMPLETE
AND FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF THE OPERATIONS OF
BORROWER AND THE PROPERTY IN ACCORDANCE WITH GAAP (OR SUCH OTHER ACCOUNTING
METHOD REASONABLY ACCEPTABLE TO LENDER) AS APPLICABLE:

 

(I)            FOR EACH QUARTER FROM AND AFTER THE QUARTER ENDING DECEMBER 31,
2006, QUARTERLY AND YEAR-TO-DATE STATEMENTS OF INCOME AND EXPENSE AND CASH FLOW
PREPARED FOR SUCH QUARTER WITH RESPECT TO THE PROPERTY, WITH A BALANCE SHEET FOR
SUCH QUARTER FOR BORROWER;

 

(II)           FOR EACH QUARTER FROM AND AFTER THE QUARTER ENDING DECEMBER 31,
2006, A CALCULATION REFLECTING THE DEBT SERVICE COVERAGE RATIO AS OF THE LAST
DAY OF SUCH QUARTER, FOR SUCH QUARTER, TOGETHER WITH BACK-UP DOCUMENTATION
REASONABLY ACCEPTABLE TO LENDER;

 

(III)          FOR EACH QUARTER FROM AND AFTER THE QUARTER ENDING DECEMBER 31,
2006, A CURRENT RENT ROLL FOR THE PROPERTY;

 

(IV)          INTENTIONALLY OMITTED; AND

 

(V)           FOR EACH QUARTER FROM AND AFTER THE QUARTER ENDING DECEMBER 31,
2006, ANY WRITTEN NOTICE RECEIVED FROM A TENANT UNDER A MAJOR LEASE THREATENING
NON-PAYMENT OF RENT OR OTHER DEFAULT, ALLEGING OR ACKNOWLEDGING A DEFAULT BY
LANDLORD, REQUESTING A TERMINATION OF A MAJOR LEASE OR A MATERIAL MODIFICATION
OF ANY MAJOR LEASE OR NOTIFYING BORROWER OF THE EXERCISE OR NON-EXERCISE OF ANY
OPTION PROVIDED FOR IN SUCH TENANT’S MAJOR LEASE, OR ANY OTHER SIMILAR MATERIAL
CORRESPONDENCE RECEIVED BY BORROWER FROM TENANTS UNDER MAJOR LEASES DURING THE
SUBJECT QUARTER.

 

(D)           INTENTIONALLY OMITTED.

 

(E)           BORROWER SHALL SUBMIT THE ANNUAL BUDGET FOR THE 2007 FISCAL YEAR
TO LENDER NOT LATER THAN DECEMBER 28, 2006. WITH RESPECT TO EACH FISCAL YEAR
COMMENCING WITH THE 2008 FISCAL YEAR, BORROWER SHALL SUBMIT THE ANNUAL BUDGET TO
LENDER NOT LATER THAN THIRTY (30) DAYS PRIOR TO THE COMMENCEMENT OF SUCH FISCAL
YEAR.

 

(F)            BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) DAYS AFTER
REQUEST (OR AS SOON THEREAFTER AS MAY BE REASONABLY POSSIBLE), SUCH FURTHER
DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE PROPERTY AND THE
FINANCIAL AFFAIRS OF BORROWER AS MAY BE REASONABLY REQUESTED BY LENDER,
INCLUDING, WITHOUT LIMITATION, A COMPARISON OF THE BUDGETED INCOME AND EXPENSES
AND THE ACTUAL INCOME AND EXPENSES YEAR TO DATE FOR THE PROPERTY, TOGETHER WITH
A DETAILED EXPLANATION OF ANY VARIANCES OF MORE THAN THE GREATER OF FIVE PERCENT
(5%) OR $100,000 BETWEEN BUDGETED AND ACTUAL AMOUNTS FOR SUCH YEAR TO DATE.

 


4.1.7       TITLE TO THE PROPERTY.  BORROWER WILL WARRANT AND DEFEND THE
VALIDITY AND PRIORITY OF THE LIENS OF THE MORTGAGE AND THE ASSIGNMENT OF LEASES
ON THE PROPERTY AGAINST THE CLAIMS OF ALL PERSONS WHOMSOEVER, SUBJECT ONLY TO
PERMITTED ENCUMBRANCES.

 

43

--------------------------------------------------------------------------------


 


4.1.8       ESTOPPEL STATEMENT.  (A)  AFTER REQUEST BY LENDER, BORROWER SHALL
WITHIN FIVE (5) BUSINESS DAYS FURNISH LENDER WITH A STATEMENT, DULY ACKNOWLEDGED
AND CERTIFIED, STATING (I) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (II) THE
INTEREST RATE OF THE NOTE, (III) THE DATE INSTALLMENTS OF INTEREST WERE LAST
PAID, (IV) ANY OFFSETS OR DEFENSES TO THE PAYMENT OF THE DEBT, IF ANY, AND (V)
THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE NOT BEEN MODIFIED OR IF
MODIFIED, GIVING PARTICULARS OF SUCH MODIFICATION.

 

(B)           AFTER REQUEST BY BORROWER, LENDER SHALL WITHIN TEN (10) BUSINESS
DAYS FURNISH BORROWER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, STATING
(I) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (II) THE INTEREST RATE OF THE NOTE,
(III) THE DATE INSTALLMENTS OF INTEREST WERE LAST PAID, (IV) THE THEN CURRENT
AMOUNT OF THE RESERVE FUNDS, AND (V) WHETHER OR NOT LENDER HAS SENT ANY NOTICE
OF DEFAULT UNDER THE LOAN DOCUMENTS WHICH REMAINS UNCURED IN THE OPINION OF
LENDER.

 

(C)           BORROWER SHALL USE REASONABLE EFFORTS TO DELIVER TO LENDER, UPON
REQUEST, AN ESTOPPEL CERTIFICATE FROM EACH TENANT UNDER ANY LEASE; PROVIDED THAT
SUCH CERTIFICATE MAY BE IN THE FORM REQUIRED UNDER SUCH LEASE; PROVIDED FURTHER
THAT BORROWER SHALL NOT BE REQUIRED TO USE REASONABLE EFFORTS TO DELIVER SUCH
CERTIFICATES MORE FREQUENTLY THAN TWO (2) TIMES IN ANY CALENDAR YEAR.

 


4.1.9       LEASES.  (A)  ALL LEASES AND ALL RENEWALS OF LEASES (OTHER THAN
RENEWALS EXERCISED PURSUANT TO LEASES WHICH EXISTED (INCLUDING THE RENEWAL
TERMS) ON THE CLOSING DATE AND (A) FOR WHICH BORROWER HAS NO DISCRETION AS TO
THE TERMS OF SUCH RENEWAL AND (B) WHICH RENEWAL TERMS HAVE NOT BEEN MODIFIED
SINCE THE CLOSING DATE) EXECUTED AFTER THE DATE HEREOF SHALL (I) BE THE PRODUCT
OF AN ARM’S-LENGTH TRANSACTION, (II) BE ON COMMERCIALLY REASONABLE TERMS, (III)
AS TO NEW LEASES, PROVIDE THAT SUCH LEASE IS SUBORDINATE TO THE MORTGAGE AND
THAT THE LESSEE WILL ATTORN TO LENDER AND ANY PURCHASER AT A FORECLOSURE SALE
AND (IV) NOT CONTAIN ANY TERMS WHICH WOULD MATERIALLY ADVERSELY AFFECT LENDER’S
RIGHTS UNDER THE LOAN DOCUMENTS OR THE PROPERTY. ALL MAJOR LEASES AND ALL
RENEWALS, AMENDMENTS AND MODIFICATIONS THEREOF (OTHER THAN RENEWALS, AMENDMENTS
AND MODIFICATIONS STRICTLY LIMITED TO THE IMPLEMENTATION OF OPTIONS OR RIGHTS
EXPRESSLY CONTAINED IN MAJOR LEASES AND FOR WHICH BORROWER HAS NO DISCRETION AS
TO THE TERMS OF SUCH RENEWALS, AMENDMENTS AND MODIFICATIONS) SHALL BE SUBJECT TO
LENDER’S PRIOR APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED. LENDER SHALL EXECUTE AND DELIVER A SUBORDINATION NON-DISTURBANCE AND
ATTORNMENT AGREEMENT IN THE FORM ANNEXED AS SCHEDULE IV TO TENANTS UNDER LEASES
APPROVED (AS OPPOSED TO DEEMED APPROVED) BY LENDER PROMPTLY UPON REQUEST WITH
SUCH COMMERCIALLY REASONABLE CHANGES AS MAY BE REQUESTED BY TENANTS, FROM TIME
TO TIME, AND WHICH ARE REASONABLY ACCEPTABLE TO LENDER.

 

(B)           BORROWER (I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED
UPON THE LESSOR UNDER THE LEASES IN A COMMERCIALLY REASONABLE MANNER; (II) SHALL
ENFORCE THE TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE
PART OF THE LESSEE THEREUNDER TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY
REASONABLE MANNER, PROVIDED, HOWEVER, BORROWER SHALL NOT TERMINATE (OTHER THAN
DUE TO A MONETARY OR MATERIAL NON-MONETARY DEFAULT BY THE TENANT UNDER A MAJOR
LEASE) OR ACCEPT A SURRENDER OF A MAJOR LEASE (OTHER THAN PURSUANT TO A RIGHT OR
OPTION OF A TENANT CONTAINED THEREIN) WITHOUT LENDER’S PRIOR APPROVAL, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; (III) SHALL NOT COLLECT
ANY OF THE RENTS MORE THAN ONE (1) MONTH IN ADVANCE (OTHER THAN SECURITY
DEPOSITS), EXCEPT AS APPROVED BY LENDER OR AS PROVIDED IN

 

44

--------------------------------------------------------------------------------


 

LEASES THAT EXIST AS OF THE DATE HEREOF OR THAT ARE ENTERED INTO AFTER THE DATE
HEREOF IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS SECTION 4.1.9 AND, IF
THE AMOUNT OF ANY SUCH PREPAID RENT SHALL EQUAL OR EXCEED $250,000 FOR ANY
LEASE, THEN AS A CONDITION TO ANY APPROVAL BY LENDER FOR BORROWER TO COLLECT
SUCH RENTS MORE THAN ONE (1) MONTH IN ADVANCE, LENDER MAY REQUIRE THAT BORROWER
DEPOSIT ALL SUCH PREPAID RENTS WITH LENDER TO BE HELD IN AN INTEREST-BEARING
ACCOUNT AND APPLIED TO THE DEBT AS IT COMES DUE AND PAYABLE PURSUANT TO THE LOAN
DOCUMENTS DURING THE PERIOD REPRESENTED BY THE PREPAID RENT; (IV) SHALL NOT
EXECUTE ANY ASSIGNMENT OF LESSOR’S INTEREST IN THE LEASES OR THE RENTS (EXCEPT
AS CONTEMPLATED BY THE LOAN DOCUMENTS); AND (V) SHALL HOLD ALL SECURITY DEPOSITS
UNDER ALL LEASES IN ACCORDANCE WITH LEGAL REQUIREMENTS. UPON REQUEST, BORROWER
SHALL FURNISH LENDER WITH EXECUTED COPIES OF ALL LEASES.

 

(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 4.1.9:

 

(I)            WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.1.9, BORROWER SHALL HAVE THE RIGHT TO SUBMIT A TERM
SHEET OF SUCH TRANSACTION TO LENDER FOR LENDER’S APPROVAL, SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD OR DELAYED. ANY SUCH TERM SHEET SUBMITTED TO LENDER
SHALL SET FORTH ALL MATERIAL TERMS OF THE PROPOSED TRANSACTION INCLUDING,
WITHOUT LIMITATION, IDENTITY OF TENANT, SQUARE FOOTAGE, TERM, RENT, RENT
CREDITS, ABATEMENTS, WORK ALLOWANCES AND TENANT IMPROVEMENTS TO BE CONSTRUCTED
BY BORROWER. LENDER SHALL USE GOOD FAITH EFFORTS TO RESPOND WITHIN EIGHT (8)
BUSINESS DAYS AFTER LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR APPROVAL
OR CONSENT OF SUCH TERM SHEET. IF LENDER FAILS TO RESPOND TO SUCH REQUEST WITHIN
EIGHT (8) BUSINESS DAYS, AND BORROWER SENDS A SECOND REQUEST CONTAINING A LEGEND
IN BOLD LETTERS STATING THAT LENDER’S FAILURE TO RESPOND WITHIN FIVE (5)
BUSINESS DAYS SHALL BE DEEMED CONSENT OR APPROVAL, LENDER SHALL BE DEEMED TO
HAVE APPROVED OR CONSENTED TO SUCH TERM SHEET IF LENDER FAILS TO RESPOND TO SUCH
SECOND WRITTEN REQUEST BEFORE THE EXPIRATION OF SUCH FIVE (5) BUSINESS DAY
PERIOD;

 

(II)           WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.1.9 FOR ANY MATTER THAT LENDER HAS NOT PREVIOUSLY
APPROVED (OR DEEMED APPROVED) A TERM SHEET PURSUANT TO SECTION 4.1.9(C)(I)
ABOVE, LENDER SHALL USE GOOD FAITH EFFORTS TO RESPOND WITHIN EIGHT (8) BUSINESS
DAYS AFTER LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR SUCH APPROVAL OR
CONSENT. IF LENDER FAILS TO RESPOND TO SUCH REQUEST WITHIN EIGHT (8) BUSINESS
DAYS, AND BORROWER SENDS A SECOND REQUEST CONTAINING A LEGEND IN BOLD LETTERS
STATING THAT LENDER’S FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL BE
DEEMED CONSENT OR APPROVAL, LENDER SHALL BE DEEMED TO HAVE APPROVED OR CONSENTED
TO THE MATTER FOR WHICH LENDER’S CONSENT OR APPROVAL WAS SOUGHT IF LENDER FAILS
TO RESPOND TO SUCH SECOND WRITTEN REQUEST BEFORE THE EXPIRATION OF SUCH FIVE (5)
BUSINESS DAY PERIOD;

 

(III)          WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.1.9 FOR ANY MATTER THAT LENDER HAS PREVIOUSLY
APPROVED (OR DEEMED APPROVED) A TERM SHEET PURSUANT TO SECTION 4.1.9(C)(I)
ABOVE, LENDER SHALL USE GOOD FAITH EFFORTS TO RESPOND WITHIN FIVE (5) BUSINESS
DAYS AFTER LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR SUCH APPROVAL OR
CONSENT. IF LENDER FAILS TO RESPOND TO SUCH REQUEST WITHIN FIVE (5) BUSINESS
DAYS, AND BORROWER SENDS A SECOND REQUEST CONTAINING A LEGEND IN BOLD LETTERS
STATING THAT LENDER’S FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL BE
DEEMED CONSENT OR APPROVAL, LENDER SHALL BE DEEMED TO HAVE APPROVED OR CONSENTED
TO THE MATTER FOR WHICH LENDER’S CONSENT OR APPROVAL WAS SOUGHT IF LENDER FAILS
TO RESPOND TO SUCH SECOND WRITTEN REQUEST BEFORE THE

 

45

--------------------------------------------------------------------------------


 

EXPIRATION OF SUCH FIVE (5) BUSINESS DAY PERIOD, PROVIDED THAT THERE HAVE BEEN
NO MATERIAL DEVIATIONS FROM THE TERM SHEET AND THAT THE AGGREGATE ECONOMICS OF
THE TRANSACTION ARE NOT MATERIALLY LESS FAVORABLE TO BORROWER THAN AS SET FORTH
IN THE TERM SHEET;

 

(IV)          IN THE EVENT THAT LENDER SHALL HAVE APPROVED (OR BE DEEMED TO HAVE
APPROVED) A TERM SHEET SUBMITTED BY BORROWER WITH RESPECT TO A CERTAIN LEASE,
RENEWAL, AMENDMENT, MODIFICATION OR TERMINATION, LENDER SHALL NOT WITHHOLD ITS
APPROVAL OR CONSENT WITH RESPECT THERETO ON THE BASIS OF ANY PROVISIONS OF SUCH
LEASE, RENEWAL, AMENDMENT, MODIFICATION OR TERMINATION DEALING WITH THE ITEMS
CONTAINED IN THE APPROVED TERM SHEET; AND

 

(V)           BORROWER SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OR APPROVAL OF
LENDER IN ANY INSTANCE, TO TERMINATE OR ACCEPT A SURRENDER OF ANY LEASE THAT IS
NOT A MAJOR LEASE.

 


4.1.10     ALTERATIONS.  LENDER’S PRIOR APPROVAL SHALL BE REQUIRED IN CONNECTION
WITH ANY ALTERATIONS TO ANY IMPROVEMENTS (EXCEPT TENANT IMPROVEMENTS UNDER ANY
LEASE APPROVED OR DEEMED APPROVED BY LENDER OR UNDER ANY LEASE FOR WHICH
APPROVAL WAS NOT REQUIRED BY LENDER UNDER THIS AGREEMENT) (A) THAT IS REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON BORROWER’S FINANCIAL CONDITION, THE
VALUE OF THE PROPERTY OR THE ONGOING REVENUES AND EXPENSES OF THE PROPERTY OR
(B) THE COST OF WHICH (INCLUDING ANY RELATED ALTERATION, IMPROVEMENT OR
REPLACEMENT) IS REASONABLY ANTICIPATED TO EXCEED THE ALTERATION THRESHOLD, WHICH
APPROVAL MAY BE GRANTED OR WITHHELD IN LENDER’S REASONABLE DISCRETION. IF THE
TOTAL UNPAID AMOUNTS INCURRED AND TO BE INCURRED WITH RESPECT TO SUCH
ALTERATIONS TO THE IMPROVEMENTS SHALL AT ANY TIME EXCEED THE ALTERATION
THRESHOLD, BORROWER SHALL PROMPTLY DELIVER TO LENDER AS SECURITY FOR THE PAYMENT
OF SUCH AMOUNTS AND AS ADDITIONAL SECURITY FOR BORROWER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS ANY OF THE FOLLOWING (SUCH SECURITY, “ALTERATION SECURITY”): (I)
CASH, (II) LETTERS OF CREDIT, (III) U.S. OBLIGATIONS, (IV) OTHER SECURITIES
REASONABLY ACCEPTABLE TO LENDER, PROVIDED THAT, IF THE LOAN SHALL HAVE BEEN
INCLUDED IN A SECURITIZATION, LENDER SHALL HAVE RECEIVED A RATING AGENCY
CONFIRMATION AS TO THE FORM AND ISSUER OF SAME, OR (V) A COMPLETION BOND,
PROVIDED THAT, IF THE LOAN SHALL HAVE BEEN INCLUDED IN A SECURITIZATION, LENDER
SHALL HAVE RECEIVED A RATING AGENCY CONFIRMATION AS TO THE FORM AND ISSUER OF
SAME. SUCH SECURITY SHALL BE IN AN AMOUNT EQUAL TO THE EXCESS OF THE TOTAL
UNPAID AMOUNTS INCURRED AND TO BE INCURRED WITH RESPECT TO SUCH ALTERATIONS TO
THE IMPROVEMENTS OVER THE ALTERATION THRESHOLD. PROVIDED THAT NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ANY ALTERATION SECURITY HELD BY
LENDER IN ACCORDANCE WITH THIS SECTION 4.1.10 SHALL BE RETURNED TO BORROWER IN
THE EVENT THAT BORROWER PROVIDES LENDER WITH REASONABLY SATISFACTORY EVIDENCE
THAT (X) THE AGGREGATE UNPAID AMOUNT WITH RESPECT TO THE ALTERATION TO WHICH
SUCH ALTERATION SECURITY RELATES IS LESS THAN THE ALTERATION THRESHOLD AND (Y)
AFTER THE RELEASE OF SUCH ALTERATION SECURITY, ADEQUATE ALTERATION SECURITY
SHALL REMAIN ON DEPOSIT WITH LENDER WITH RESPECT ANY OTHER ALTERATIONS THEN
UNDERTAKEN BY BORROWER IN ACCORDANCE WITH THIS SECTION 4.1.10.

 


4.1.11     INTENTIONALLY OMITTED.


 


4.1.12     MATERIAL AGREEMENTS.  BORROWER SHALL (A) PROMPTLY PERFORM AND/OR
OBSERVE ALL OF THE MATERIAL COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED
AND OBSERVED BY IT UNDER EACH MATERIAL AGREEMENT TO WHICH IT IS A PARTY, AND DO
ALL THINGS NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS RIGHTS THEREUNDER,
(B) PROMPTLY NOTIFY LENDER IN WRITING OF THE GIVING OF ANY NOTICE OF ANY DEFAULT
BY ANY PARTY UNDER ANY MATERIAL AGREEMENT OF WHICH IT IS AWARE AND

 

46

--------------------------------------------------------------------------------


 


(C) PROMPTLY ENFORCE THE PERFORMANCE AND OBSERVANCE OF ALL OF THE MATERIAL
COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED AND/OR OBSERVED BY THE OTHER
PARTY UNDER EACH MATERIAL AGREEMENT TO WHICH IT IS A PARTY IN A COMMERCIALLY
REASONABLE MANNER.

 


4.1.13     PERFORMANCE BY BORROWER.  BORROWER SHALL IN A TIMELY MANNER OBSERVE,
PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH LOAN
DOCUMENT EXECUTED AND DELIVERED BY BORROWER, AND SHALL NOT ENTER INTO OR
OTHERWISE SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT, TERMINATION OR
OTHER MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND DELIVERED BY BORROWER
WITHOUT THE PRIOR CONSENT OF LENDER.

 


4.1.14     COSTS OF ENFORCEMENT/REMEDYING DEFAULTS.  IN THE EVENT (A) THAT THE
MORTGAGE IS FORECLOSED IN WHOLE OR IN PART OR THE NOTE OR ANY OTHER LOAN
DOCUMENT IS PUT INTO THE HANDS OF AN ATTORNEY FOR COLLECTION, SUIT, ACTION OR
FORECLOSURE, (B) OF THE FORECLOSURE OF ANY LIEN OR MORTGAGE PRIOR TO OR
SUBSEQUENT TO THE MORTGAGE IN WHICH PROCEEDING LENDER IS MADE A PARTY, (C) OF
THE BANKRUPTCY, INSOLVENCY, REHABILITATION OR OTHER SIMILAR PROCEEDING IN
RESPECT OF BORROWER OR GUARANTOR OR AN ASSIGNMENT BY BORROWER OR GUARANTOR FOR
THE BENEFIT OF ITS CREDITORS, OR (D) LENDER SHALL REMEDY OR ATTEMPT TO REMEDY
ANY EVENT OF DEFAULT HEREUNDER, BORROWER SHALL BE CHARGEABLE WITH AND AGREES TO
PAY ALL COSTS INCURRED BY LENDER AS A RESULT THEREOF, INCLUDING COSTS OF
COLLECTION AND DEFENSE (INCLUDING REASONABLE ATTORNEYS’, EXPERTS’, CONSULTANTS’
AND WITNESSES’ FEES AND DISBURSEMENTS) IN CONNECTION THEREWITH AND IN CONNECTION
WITH ANY APPELLATE PROCEEDING OR POST-JUDGMENT ACTION INVOLVED THEREIN, WHICH
SHALL BE DUE AND PAYABLE ON DEMAND, TOGETHER WITH INTEREST THEREON FROM THE DATE
INCURRED BY LENDER AT THE DEFAULT RATE, AND TOGETHER WITH ALL REQUIRED SERVICE
OR USE TAXES.

 


4.1.15     BUSINESS AND OPERATIONS.  BORROWER WILL CONTINUE TO ENGAGE IN THE
BUSINESSES CURRENTLY CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE NECESSARY
FOR THE OWNERSHIP AND LEASING OF THE PROPERTY. BORROWER WILL QUALIFY TO DO
BUSINESS AND WILL REMAIN IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION AS
AND TO THE EXTENT THE SAME ARE REQUIRED FOR THE OWNERSHIP AND LEASING OF THE
RELATED PROPERTY. BORROWER SHALL AT ALL TIMES CAUSE THE PROPERTY TO BE
MAINTAINED AS AN OFFICE BUILDING WITH RELATED RETAIL FACILITIES AND OTHER
AMENITIES.

 


4.1.16     LOAN FEES.  BORROWER SHALL PAY ALL FEES AND COSTS REQUIRED OF
BORROWER PURSUANT TO THE TERMS OF THAT CERTAIN TERM SHEET BETWEEN BEACON CAPITAL
STRATEGIC PARTNERS IV ACQUISITION, LLC AND LENDER DATED JULY 26, 2006.

 


4.1.17     O&M PROGRAM.  BORROWER WILL COMPLY WITH ALL EXISTING (IF ANY) AND
FUTURE OPERATIONS AND MAINTENANCE PROGRAMS RELATED TO ASBESTOS AND ASBESTOS
CONTAINING MATERIALS AND WILL MAINTAIN SUCH PROGRAMS AS ARE REASONABLY NECESSARY
AT THE PROPERTY.

 


4.1.18     INTENTIONALLY OMITTED.


 


4.1.19     AIR RIGHTS LEASE. THE BORROWER HEREBY COVENANTS AND AGREES WITH
LENDER WITH RESPECT TO THE AIR RIGHTS LEASE AS FOLLOWS:

 

(A)           FEE BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROMPTLY AND
TIMELY PERFORM AND OBSERVE ALL MATERIAL TERMS, COVENANTS AND CONDITIONS REQUIRED
TO BE PERFORMED AND OBSERVED BY FEE BORROWER IN ITS CAPACITY AS THE LESSOR UNDER
THE AIR RIGHTS LEASE.

 

47

--------------------------------------------------------------------------------


 

(B)           LEASEHOLD BORROWER SHALL, AT ITS SOLE COST AND EXPENSE, PROMPTLY
AND TIMELY PERFORM AND OBSERVE ALL MATERIAL TERMS, COVENANTS AND CONDITIONS
REQUIRED TO BE PERFORMED AND OBSERVED BY LEASEHOLD BORROWER IN ITS CAPACITY AS
THE LESSEE UNDER THE AIR RIGHTS LEASE.

 


4.1.20     REOA. THE BORROWER HEREBY COVENANTS AND AGREES WITH LENDER WITH
RESPECT TO THE REOA AS FOLLOWS:

 

(A)           FEE BORROWER SHALL PAY ALL CHARGES AND OTHER SUMS TO BE PAID BY
FEE BORROWER PURSUANT TO THE TERMS OF THE REOA AS THE SAME SHALL BECOME DUE AND
PAYABLE AND PRIOR TO THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD THEREIN
PROVIDED. AFTER PRIOR WRITTEN NOTICE TO LENDER, FEE BORROWER, AT ITS SOLE COST
AND EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING, CONDUCTED IN GOOD
FAITH AND WITH DUE DILIGENCE, THE AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR
IN PART OF ANY CHARGES OR OTHER SUMS REQUIRED TO BE PAID BY FEE BORROWER
PURSUANT TO THE REOA, PROVIDED THAT (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS
THEN CONTINUING; (II) SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED
IN ACCORDANCE WITH THE PROVISIONS OF THE REOA AND ANY OTHER INSTRUMENT TO WHICH
FEE BORROWER IS SUBJECT OR BY WHICH THE PROPERTY IS BOUND AND SHALL NOT
CONSTITUTE A DEFAULT THEREUNDER AND SUCH PROCEEDING SHALL BE CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES; (III) THE PROPERTY
AND NO PART THEREOF OR INTEREST THEREIN WILL BE IN DANGER OF BEING SOLD,
FORFEITED, TERMINATED, CANCELLED OR LOST; (IV) THE REOA WILL NOT BE IN DANGER OF
BEING TERMINATED; (V) FEE BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION
THEREOF PAY THE AMOUNT OF ANY SUCH CHARGES, TOGETHER WITH ALL COSTS, INTEREST
AND PENALTIES WHICH MAY BE PAYABLE IN CONNECTION THEREWITH; (VI)  UNLESS THE
CHARGES OR OTHER SUMS HAVE BEEN PREVIOUSLY PAID, SUCH PROCEEDING SHALL SUSPEND
THE COLLECTION OF SUCH CHARGES FROM FEE BORROWER AND THE PROPERTY; AND (VII) FEE
BORROWER SHALL FURNISH SUCH SECURITY AS MAY BE REQUIRED IN THE PROCEEDING TO
INSURE THE PAYMENT OF ANY SUCH CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES
THEREON;

 

(B)           FEE BORROWER SHALL COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL OF
THE TERMS, COVENANTS AND CONDITIONS ON THE FEE BORROWER’S PART TO BE COMPLIED
WITH PURSUANT TO TERMS OF THE REOA;

 

(C)           FEE BORROWER SHALL TAKE ALL ACTIONS AS MAY BE NECESSARY FROM TIME
TO TIME TO PRESERVE AND MAINTAIN THE REOA IN ACCORDANCE WITH APPLICABLE LAWS,
RULES AND REGULATIONS;

 

(D)           FEE BORROWER SHALL ENFORCE, IN A COMMERCIALLY REASONABLY MANNER,
THE OBLIGATIONS TO BE PERFORMED BY THE PARTIES TO THE REOA (OTHER THAN FEE
BORROWER);

 

(E)           FEE BORROWER SHALL PROMPTLY FURNISH TO LENDER ANY NOTICE OF
DEFAULT OR OTHER COMMUNICATION DELIVERED IN CONNECTION WITH THE REOA BY ANY
PARTY TO THE REOA OR ANY THIRD-PARTY OTHER THAN ROUTINE CORRESPONDENCE AND
INVOICES; AND

 

(F)            IF LENDER, ITS NOMINEE, DESIGNEE, SUCCESSOR, OR ASSIGNEE ACQUIRES
TITLE AND/OR RIGHTS OF FEE BORROWER UNDER THE REOA BY REASON OF FORECLOSURE OF
THE MORTGAGE, DEED-IN-LIEU OF FORECLOSURE OR OTHERWISE, SUCH PARTY SHALL
(X) SUCCEED TO ALL OF THE RIGHTS OF AND BENEFITS ACCRUING TO FEE BORROWER UNDER
THE REOA, AND (Y) BE ENTITLED TO EXERCISE ALL OF THE RIGHTS AND BENEFITS
ACCRUING TO FEE BORROWER UNDER THE REOA. AT SUCH TIME AS LENDER SHALL

 

48

--------------------------------------------------------------------------------


 

REQUEST, FEE BORROWER AGREES TO EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS AS
LENDER AND ITS COUNSEL MAY REASONABLY REQUIRE IN ORDER TO INSURE THAT THE
PROVISIONS OF THIS SECTION WILL BE VALIDLY AND LEGALLY ENFORCEABLE AND EFFECTIVE
AGAINST FEE BORROWER AND ALL PARTIES CLAIMING BY, THROUGH, UNDER OR AGAINST FEE
BORROWER.

 


4.1.21     REQUIRED REPAIRS. BORROWER SHALL PERFORM THE REPAIRS AT THE PROPERTY
DESCRIBED ON SCHEDULE II HERETO (SUCH REPAIRS HEREINAFTER REFERRED TO AS
“REQUIRED REPAIRS”). BORROWER SHALL COMPLETE THE REQUIRED REPAIRS WITHIN THE
APPLICABLE TIME FRAMES SET FORTH IN SCHEDULE II.


 


SECTION 4.2            BORROWER NEGATIVE COVENANTS.  BORROWER COVENANTS AND
AGREES WITH LENDER THAT:

 


4.2.1       DUE ON SALE AND ENCUMBRANCE; TRANSFERS OF INTERESTS.  WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER AND EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
ARTICLE VIII HEREOF, NEITHER BORROWER NOR ANY OTHER PERSON HAVING A DIRECT OR
INDIRECT OWNERSHIP OR BENEFICIAL INTEREST IN BORROWER SHALL SELL, CONVEY,
MORTGAGE, GRANT, BARGAIN, ENCUMBER, PLEDGE, ASSIGN OR TRANSFER ANY INTEREST,
DIRECT OR INDIRECT, IN BORROWER, THE PROPERTY OR ANY PART THEREOF, WHETHER
VOLUNTARILY OR INVOLUNTARILY, IN VIOLATION OF THE COVENANTS AND CONDITIONS SET
FORTH IN THE MORTGAGE AND THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING,
PROVIDED THE MEZZANINE LOAN IS OUTSTANDING, MEZZANINE BORROWER SHALL BE
PERMITTED TO PLEDGE ITS DIRECT OR INDIRECT EQUITY INTEREST IN BORROWER TO
MEZZANINE LENDER.

 


4.2.2       LIENS.  SUBJECT TO SECTION 3.6(B) OF THE MORTGAGE, BORROWER SHALL
NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY PORTION OF THE
PROPERTY EXCEPT FOR PERMITTED ENCUMBRANCES, UNLESS SUCH LIEN IS DISCHARGED OR
OTHERWISE REMOVED AS A LIEN FROM THE PROPERTY WITHIN THIRTY (30) DAYS AFTER
BORROWER FIRST HAS KNOWLEDGE OF SUCH LIEN; PROVIDED, HOWEVER, THAT THE EXISTENCE
OF LIENS RESULTING FROM MECHANICS OR MATERIALMEN HIRED BY A TENANT SHALL NOT
CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT HEREUNDER PROVIDED SUCH LIEN IS
SUBORDINATE TO THE MORTGAGE AND SO LONG AS BORROWER IS DILIGENTLY TAKING ALL
COMMERCIALLY REASONABLE ACTION TO ENFORCE THE OBLIGATION OF SUCH TENANT TO CAUSE
SUCH LIEN TO BE REMOVED.

 


4.2.3       DISSOLUTION.  BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR CONSENT,
(I) ENGAGE IN ANY DISSOLUTION, LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR
INTO ANY OTHER BUSINESS ENTITY, (II) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED
TO THE OWNERSHIP, OPERATION AND REFINANCING OF THE PROPERTY, (III) TRANSFER,
LEASE OR SELL, IN ONE TRANSACTION OR ANY COMBINATION OF TRANSACTIONS, ALL OR
SUBSTANTIALLY ALL OF THE PROPERTY OR ASSETS OF BORROWER EXCEPT TO THE EXTENT
EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS, OR (IV) CAUSE, PERMIT OR SUFFER ANY
SPC PARTY TO (A) DISSOLVE, WIND UP OR LIQUIDATE OR TAKE ANY ACTION, OR OMIT TO
TAKE AN ACTION, AS A RESULT OF WHICH SUCH SPC PARTY WOULD BE DISSOLVED, WOUND UP
OR LIQUIDATED IN WHOLE OR IN PART, OR (B) AMEND, MODIFY, WAIVE OR TERMINATE THE
CERTIFICATE OF INCORPORATION OR BYLAWS OF SUCH SPC PARTY IN ANY MANNER THAT
(1) VIOLATES THE SINGLE PURPOSE COVENANTS SET FORTH IN SECTION 3.1.24, OR
(2) AMENDS, MODIFIES OR OTHERWISE CHANGES ANY PROVISION THEREOF THAT BY ITS
TERMS CANNOT BE MODIFIED AT ANY TIME WHEN THE LOAN IS OUTSTANDING OR BY ITS
TERMS CANNOT BE MODIFIED WITHOUT LENDER’S CONSENT. UPON PAYMENT OF THE DEBT AND
THE SATISFACTION OF ALL OTHER OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS,
LENDER WILL EXECUTE AND DELIVER TO BORROWER, AT BORROWER’S REQUEST AND SOLE COST
AND EXPENSE (INCLUDING LENDER’S REASONABLE OUT-OF-POCKET COSTS

 

49

--------------------------------------------------------------------------------


 


AND EXPENSES), A CERTIFICATE IN A FORM REASONABLY ACCEPTABLE TO LENDER AND
REQUIRED BY THE DELAWARE SECRETARY OF STATE AND/OR AS REASONABLY REQUIRED BY
BORROWER TO EVIDENCE REPAYMENT OF THE DEBT AND THE ABILITY OF THE SPC PARTY TO
THEREAFTER AMEND ITS CERTIFICATE OF INCORPORATION AND BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS.

 


4.2.4       CHANGE IN BUSINESS.  BORROWER SHALL NOT ENTER INTO ANY LINE OF
BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION OF THE PROPERTY.

 


4.2.5       DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR OTHERWISE FORGIVE
OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES IN ACCORDANCE
HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE CONSIDERATION AND
IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.

 


4.2.6       AFFILIATE TRANSACTIONS.  BORROWER SHALL NOT ENTER INTO, OR BE A
PARTY TO, ANY TRANSACTION WITH AN AFFILIATE OF BORROWER OR ANY OF THE PARTNERS
OF BORROWER EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS WHICH ARE
FULLY DISCLOSED TO LENDER IN ADVANCE AND ARE NO LESS FAVORABLE TO BORROWER OR
SUCH AFFILIATE THAN WOULD BE OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION
WITH AN UNRELATED THIRD PARTY.

 


4.2.7       ZONING.  BORROWER SHALL NOT INITIATE OR CONSENT TO ANY ZONING
RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE UNDER ANY
EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF THE
PROPERTY IN ANY MANNER THAT COULD RESULT IN SUCH USE BECOMING A NON-CONFORMING
USE UNDER ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR
REGULATION, WITHOUT THE PRIOR CONSENT OF LENDER; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT PROHIBIT THE CONTINUED USE OF THE PROPERTY IN ITS THEN
CURRENT MANNER IF SUCH USE BECOMES A PERMITTED NON-CONFORMING USE BY VIRTUE OF A
CHANGE IN ZONING OR OTHER LAND USE LAWS WHICH WAS NOT INITIATED BY BORROWER.

 


4.2.8       ASSETS.  BORROWER SHALL NOT PURCHASE OR OWN ANY PROPERTY OTHER THAN
THE PROPERTY AND ANY PROPERTY NECESSARY OR INCIDENTAL FOR THE OPERATION OF THE
PROPERTY.

 


4.2.9       NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE
THE JOINT ASSESSMENT OF THE PROPERTY (I) WITH ANY OTHER REAL PROPERTY
CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, AND (II) WITH ANY PORTION OF
THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL PROPERTY, OR ANY OTHER
PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST SUCH
PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO THE PROPERTY.

 


4.2.10     PRINCIPAL PLACE OF BUSINESS.  BORROWER SHALL NOT CHANGE ITS PRINCIPAL
PLACE OF BUSINESS FROM THE ADDRESS SET FORTH ON THE FIRST PAGE OF THIS AGREEMENT
WITHOUT FIRST GIVING LENDER THIRTY (30) DAYS PRIOR NOTICE.

 


4.2.11     ERISA.  (A)            BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION
WHICH WOULD CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR
THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR
ADMINISTRATIVE CLASS EXEMPTION) PROHIBITED TRANSACTION UNDER THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”).

 

50

--------------------------------------------------------------------------------


 

(B)           BORROWER SHALL DELIVER TO LENDER SUCH CERTIFICATIONS OR OTHER
EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE LOAN, AS REQUESTED BY
LENDER IN ITS SOLE DISCRETION, THAT (A) BORROWER IS NOT AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA,
OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA; (B)
BORROWER IS NOT SUBJECT TO ANY STATE STATUTE REGULATING INVESTMENTS OF, OR
FIDUCIARY OBLIGATIONS WITH RESPECT TO, GOVERNMENTAL PLANS; AND (C) ONE OR MORE
OF THE FOLLOWING CIRCUMSTANCES IS TRUE:

 

(I)            EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

 

(II)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER IS HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2);

 

(III)          BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E); OR

 

(IV)          THE ASSETS OF BORROWER ARE NOT OTHERWISE “PLAN ASSETS” OF ONE OR
MORE “EMPLOYEE BENEFIT PLANS” (AS DEFINED IN SECTION 3(3) OF ERISA) SUBJECT TO
TITLE I OF ERISA, WITHIN THE MEANING OF 29 C.F.R. §2510.3-101.

 


4.2.12     MATERIAL AGREEMENTS.  BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED: 
(A) ENTER INTO, SURRENDER OR TERMINATE ANY MATERIAL AGREEMENT TO WHICH IT IS A
PARTY (UNLESS THE OTHER PARTY THERETO IS IN MATERIAL DEFAULT AND THE TERMINATION
OF SUCH AGREEMENT WOULD BE COMMERCIALLY REASONABLE), (B) INCREASE OR CONSENT TO
THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER ANY MATERIAL AGREEMENT TO WHICH
IT IS A PARTY, EXCEPT AS PROVIDED THEREIN OR ON AN ARMS’-LENGTH BASIS AND
COMMERCIALLY REASONABLE TERMS; OR (C) OTHERWISE MODIFY, CHANGE, SUPPLEMENT,
ALTER OR AMEND, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES UNDER ANY
MATERIAL AGREEMENT TO WHICH IT IS A PARTY IN ANY MATERIAL RESPECT, EXCEPT ON AN
ARMS’-LENGTH BASIS AND COMMERCIALLY REASONABLE TERMS.

 


4.2.13     AIR RIGHTS LEASE.  THE BORROWER HEREBY COVENANTS AND AGREES WITH
LENDER WITH RESPECT TO THE AIR RIGHTS LEASE AS FOLLOWS:

 

(A)           BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
MATERIALLY AMEND, MODIFY OR SUPPLEMENT THE AIR RIGHTS LEASE EXCEPT THAT LENDER
SHALL NOT UNREASONABLY WITHHOLD OR DELAY ITS CONSENT TO ANY AMENDMENT OR
MODIFICATION WHICH WILL NOT BE DEEMED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(B)           BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
TAKE (AND HEREBY ASSIGNS TO LENDER ANY RIGHT IT MAY HAVE TO TAKE) ANY ACTION TO
TERMINATE THE AIR RIGHTS LEASE; AND

 

(C)           BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
PERMIT OR SUFFER THE MERGER OF THE FEE ESTATE AND THE LEASEHOLD ESTATE UNDER THE
AIR RIGHTS LEASE.

 

51

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Lender agrees that Borrower may terminate the Air
Rights Lease at such time, if any, as all Tenants under then existing Leases
agree (or have previously agreed) to attorn to Fee Borrower upon a termination
of the Air Rights Lease and Borrower has delivered to Lender evidence reasonably
satisfactory to Lender of such agreement by all such Tenants. In connection with
such termination of the Air Rights Lease, Fee Borrower shall execute and deliver
assumption agreements or replacements of the Loan Documents to which Leasehold
Borrower (but not Fee Borrower) is a party, in each case in form and substance
reasonably acceptable to Lender (it being agreed that replacements of Loan
Documents that are substantially similar to the corresponding Loan Documents
executed and delivered prior to such termination of the Air Rights Lease shall
be reasonably acceptable to Lender).

 


4.2.14     REOA.  THE BORROWER HEREBY COVENANTS AND AGREES WITH LENDER WITH
RESPECT TO THE REOA AS FOLLOWS:

 

(A)           FEE BORROWER SHALL NOT, WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
MATERIALLY AMEND, MODIFY OR SUPPLEMENT, OR CONSENT TO OR SUFFER THE MATERIAL
AMENDMENT, MODIFICATION OR SUPPLEMENTATION OF, THE REOA EXCEPT THAT LENDER SHALL
NOT UNREASONABLY WITHHOLD OR DELAY ITS CONSENT TO ANY AMENDMENT OR MODIFICATION
WHICH IS NOT REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT;

 

(B)           FEE BORROWER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, AS DETERMINED IN ITS SOLE DISCRETION, TAKE (AND HEREBY ASSIGNS TO LENDER
ANY RIGHT IT MAY HAVE TO TAKE) ANY ACTION TO TERMINATE, SURRENDER, OR ACCEPT ANY
TERMINATION OR SURRENDER OF, THE REOA; AND

 

(C)           FEE BORROWER SHALL NOT ASSIGN (OTHER THAN TO LENDER) OR ENCUMBER
ITS RIGHTS UNDER THE REOA.

 


V.                                    INSURANCE, CASUALTY AND CONDEMNATION


 


SECTION 5.1            INSURANCE.


 


5.1.1       INSURANCE POLICIES.  (A)  BORROWER SHALL OBTAIN AND MAINTAIN, OR
CAUSE TO BE MAINTAINED, INSURANCE FOR BORROWER AND THE PROPERTY PROVIDING AT
LEAST THE FOLLOWING COVERAGES:

 

(I)            SO CALLED “ALL RISK” OR SPECIAL PERILS PROPERTY INSURANCE ON THE
IMPROVEMENTS AND THE PERSONAL PROPERTY AT THE PROPERTY (A) IN AN AMOUNT EQUAL TO
ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST,” WHICH FOR PURPOSES OF
THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF
EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND FOOTINGS) WITH A WAIVER OF
DEPRECIATION; (B) CONTAINING AN AGREED AMOUNT ENDORSEMENT WITH RESPECT TO THE
IMPROVEMENTS AND PERSONAL PROPERTY AT THE PROPERTY WAIVING ALL CO-INSURANCE
PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN EXCESS OF TWO HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($250,000.00) FOR ALL SUCH INSURANCE COVERAGE; AND
(D) INCLUDING CONTINGENT LIABILITY FROM THE OPERATION OF BUILDING LAWS OR
DEMOLITION COSTS AND INCREASED COST OF CONSTRUCTION ENDORSEMENTS (IN EITHER
CASE, “D&ICC ENDORSEMENT”), IN THE CASE OF COVERAGE PARTS B AND C OF THE D&ICC
ENDORSEMENT, WITH A SUBLIMIT OF NOT LESS THAN TWENTY FIVE MILLION

 

52

--------------------------------------------------------------------------------


 

AND NO/100 DOLLARS ($25,000,000.00). IN ADDITION, BORROWER SHALL OBTAIN: (Y) IF
ANY PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT ANY TIME IN THE FUTURE
LOCATED IN A FEDERALLY DESIGNATED “SPECIAL FLOOD HAZARD AREA,” FLOOD HAZARD
INSURANCE IN AN AMOUNT EQUAL TO THE LESSER OF (1) THE AGGREGATE OUTSTANDING
PRINCIPAL BALANCE OF THE LOAN OR (2) THE MAXIMUM AMOUNT OF SUCH INSURANCE
AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE FLOOD DISASTER
PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT OF 1994, AS
EACH MAY BE AMENDED OR SUCH GREATER AMOUNT AS LENDER SHALL REQUIRE; AND (Z)
EARTHQUAKE INSURANCE IN AMOUNTS AND IN FORM AND SUBSTANCE SATISFACTORY TO LENDER
IN THE EVENT THE PROPERTY IS LOCATED IN AN AREA WITH A HIGH DEGREE OF SEISMIC
ACTIVITY, PROVIDED THAT THE INSURANCE PURSUANT TO CLAUSES (Y) AND (Z) HEREOF
SHALL BE ON TERMS CONSISTENT WITH THE COMPREHENSIVE ALL RISK INSURANCE POLICY
REQUIRED UNDER THIS SUBSECTION (I) AND SHALL BE COMMERCIALLY AVAILABLE AT A
REASONABLE COST;

 

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT THE PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM
WITH A COMBINED LIMIT, EXCLUDING UMBRELLA COVERAGE, OF NOT LESS THAN ONE MILLION
AND NO/100 DOLLARS ($1,000,000.00) PER OCCURRENCE AND TWO MILLION AND NO/100
DOLLARS ($2,000,000.00) IN THE AGGREGATE; (B) TO CONTINUE AT NOT LESS THAN THE
AFORESAID LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER BY REASON OF CHANGED
ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO COVER AT LEAST
THE FOLLOWING HAZARDS: (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED
OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4) BLANKET
CONTRACTUAL LIABILITY FOR ALL LEGAL CONTRACTS; AND (5) CONTRACTUAL LIABILITY
COVERING THE INDEMNITIES CONTAINED IN ARTICLE 9 OF THE MORTGAGE TO THE EXTENT
THE SAME IS AVAILABLE;

 

(III)          BUSINESS OR RENTAL INCOME INSURANCE WITH A LIMIT OF INSURANCE
ADEQUATE TO COVER A LOSS OF BUSINESS OR RENTAL INCOME FOR A PERIOD OF EIGHTEEN
(18) MONTHS INCLUSIVE OF THE EXTENDED PERIOD OF INDEMNITY REQUIRED BELOW (A)
WITH LOSS PAYABLE TO LENDER UNDER A LENDER LOSS PAYABLE OR STANDARD MORTGAGEE
ENDORSEMENT SATISFACTORY TO LENDER; (B) COVERING ALL RISKS REQUIRED TO BE
COVERED BY THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE AND SUBSECTIONS
(VI) AND (XI) BELOW FOR A PERIOD COMMENCING AT THE TIME OF LOSS FOR SUCH LENGTH
OF TIME (NOT EXCEEDING TWELVE (12) MONTHS) AS IT TAKES TO REPAIR OR REPLACE WITH
THE EXERCISE OF DUE DILIGENCE AND DISPATCH; (C) CONTAINING AN EXTENDED PERIOD OF
INDEMNITY ENDORSEMENT WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE
IMPROVEMENTS AND PERSONAL PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF
INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS
AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE DATE THAT THE
PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST
OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH
PERIOD. SUBJECT TO THE PROVISIONS OF SECTION 5.2 AND SECTION 5.3 OF THIS
AGREEMENT, ALL PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS SUBSECTION SHALL BE
HELD BY LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS SECURED BY THE LOAN
DOCUMENTS FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND UNDER THE NOTE;
PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED TO RELIEVE
BORROWER OF ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS
ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THE NOTE AND THE OTHER LOAN
DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE
PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

 

(IV)          AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY IF THE
PROPERTY AND LIABILITY COVERAGE

 

53

--------------------------------------------------------------------------------


 

FORMS DO NOT OTHERWISE APPLY, (A) OWNER’S CONTINGENT OR PROTECTIVE LIABILITY
INSURANCE COVERING CLAIMS NOT COVERED BY OR UNDER THE TERMS OR PROVISIONS OF THE
ABOVE MENTIONED COMMERCIAL GENERAL LIABILITY INSURANCE POLICY; AND (B) THE
INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE WRITTEN IN A SO-CALLED BUILDER’S
RISK COMPLETED VALUE FORM (1) ON A NON-REPORTING BASIS, (2) AGAINST ALL RISKS
INSURED AGAINST PURSUANT TO SUBSECTION (I) ABOVE, (3) INCLUDING PERMISSION TO
OCCUPY THE PROPERTY, AND (4) WITH AN AGREED AMOUNT ENDORSEMENT WAIVING
CO-INSURANCE PROVISIONS;

 

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, AND EMPLOYER’S LIABILITY INSURANCE WITH
A LIMIT OF AT LEAST FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) PER
ACCIDENT AND PER DISEASE PER EMPLOYEE, AND FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) FOR DISEASE AGGREGATE IN RESPECT OF ANY WORK OR OPERATIONS
ON OR ABOUT THE PROPERTY, OR IN CONNECTION WITH THE PROPERTY OR ITS OPERATION
(IF APPLICABLE);

 

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

 

(VII)         UMBRELLA LIABILITY INSURANCE IN ADDITION TO PRIMARY COVERAGE IN AN
AMOUNT NOT LESS THAN ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00)
PER OCCURRENCE ON TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY
INSURANCE POLICY REQUIRED UNDER SUBSECTION (II) ABOVE AND (VIII) BELOW (SUCH
LIMIT MAY BE ACHIEVED BY ANY COMBINATION OF PRIMARY AND EXCESS LIMITS);

 

(VIII)        MOTOR VEHICLE LIABILITY COVERAGE FOR ALL OWNED AND NON-OWNED
VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM LIMITS PER
OCCURRENCE, INCLUDING UMBRELLA COVERAGE, OF ONE MILLION AND NO/100 DOLLARS
($1,000,000.00);

 

(IX)           SO-CALLED “DRAMSHOP” INSURANCE OR OTHER LIABILITY INSURANCE
REQUIRED IN CONNECTION WITH THE SALE OF ALCOHOLIC BEVERAGES, IF ANY;

 

(X)            INSURANCE AGAINST EMPLOYEE DISHONESTY IN AN AMOUNT NOT LESS THAN
ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) AND WITH A DEDUCTIBLE NOT GREATER
THAN TWENTY FIVE THOUSAND AND NO/100 DOLLARS ($25,000.00);

 

(XI)           IF AT ANY TIME DURING THE TERM OF THE LOAN THE COMMERCIAL
PROPERTY AND BUSINESS INCOME INSURANCE POLICIES REQUIRED UNDER SUBSECTIONS (I)
AND (III) ABOVE DO NOT COVER PERILS OF TERRORISM OR ACTS OF TERRORISM, OR OTHER
SIMILAR ACTS OR EVENTS, BORROWER SHALL OBTAIN AN ENDORSEMENT TO SUCH POLICY, OR
A SEPARATE POLICY FROM AN INSURANCE PROVIDER WHICH MAINTAINS AT LEAST AN
INVESTMENT GRADE RATING, INSURING AGAINST ALL LOSS RESULTING FROM PERILS AND
ACTS OF TERRORISM AND “FIRE FOLLOWING”, TO THE EXTENT SUCH POLICY OR ENDORSEMENT
IS AVAILABLE, IN AN AMOUNT DETERMINED BY LENDER IN ITS SOLE DISCRETION (BUT IN
NO EVENT MORE THAN AN AMOUNT EQUAL TO THE SUM OF ONE HUNDRED PERCENT (100%) OF
THE CONSTRUCTION COSTS ASSOCIATED WITH THE RECONSTRUCTION OF THE IMPROVEMENTS
AND A MINIMUM OF EIGHTEEN (18) MONTHS OF BUSINESS OR RENTAL INTERRUPTION
INSURANCE (INCLUSIVE OF SIX (6) MONTHS EXTENDED PERIOD OF INDEMNITY) (THE
“TERRORISM COVERAGE AMOUNT”)); PROVIDED, HOWEVER, IF TRIA IS NO LONGER IN
EFFECT, THE TOTAL

 

54

--------------------------------------------------------------------------------


 

ANNUAL PREMIUM PAYABLE BY BORROWER FOR SUCH TERRORISM COVERAGE SHALL NOT EXCEED
AN AMOUNT EQUAL TO ONE HUNDRED SEVENTY-FIVE PERCENT (175%) OF THE RESULT OF
(X) THE ANNUAL PREMIUM FOR “ALL-RISK” OR SPECIAL PERILS PROPERTY INSURANCE
COVERAGE AS OF THE DATE HEREOF MINUS (Y) THE PORTION OF SUCH ANNUAL PREMIUM
ATTRIBUTABLE TO TERRORISM COVERAGE. THE ENDORSEMENT OR POLICY SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND SHALL MEET RATING AGENCY
CRITERIA FOR SECURITIZED LOANS; AND

 

(XII)          UPON SIXTY (60) DAYS’ NOTICE, SUCH OTHER REASONABLE INSURANCE AND
IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME MAY REASONABLY REQUEST
AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME ARE COMMONLY INSURED
AGAINST FOR PROPERTY SIMILAR TO THE PROPERTY LOCATED IN OR AROUND THE REGION IN
WHICH THE PROPERTY IS LOCATED.

 

(B)           ALL INSURANCE PROVIDED FOR IN SECTION 5.1.1(A) SHALL BE OBTAINED
UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR, IN THE
SINGULAR, THE “POLICY”) AND, TO THE EXTENT NOT SPECIFIED ABOVE, SHALL BE SUBJECT
TO THE REASONABLE APPROVAL OF LENDER AS TO DEDUCTIBLES, LOSS PAYEES AND
INSUREDS. NOT LESS THAN TEN (10) DAYS PRIOR TO THE EXPIRATION DATES OF THE
POLICIES THERETOFORE FURNISHED TO LENDER, OR AS SOON AS AVAILABLE, BUT IN NO
EVENT LATER THAN SEVEN (7) DAYS FOLLOWING SUCH DATE OF EXPIRATION, CERTIFICATES
OF INSURANCE EVIDENCING THE POLICIES ACCOMPANIED BY EVIDENCE SATISFACTORY TO
LENDER OF PAYMENT OF THE PREMIUMS THEN DUE THEREUNDER (THE “INSURANCE
PREMIUMS”), SHALL BE DELIVERED BY BORROWER TO LENDER; PROVIDED, HOWEVER, THAT
BORROWER IS NOT REQUIRED TO FURNISH RECEIPTS FOR PAYMENT OF INSURANCE PREMIUMS
IN THE EVENT THAT SUCH INSURANCE PREMIUMS ARE PAYABLE BY LENDER PURSUANT TO
SECTION 6.3 HEREOF AND SUFFICIENT FUNDS HAVE BEEN DEPOSITED WITH LENDER FOR THE
PAYMENT THEREOF IN THE MANNER REQUIRED BY SECTION 6.3.

 

(C)           ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO THE
PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER AND SHALL
OTHERWISE PROVIDE THE SAME PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY
THE PROPERTY IN COMPLIANCE WITH THE PROVISIONS OF SECTION 5.1.1(A).

 

(D)           ALL POLICIES OF INSURANCE PROVIDED FOR OR CONTEMPLATED BY
SECTION 5.1.1(A) SHALL BE PRIMARY COVERAGE AND, EXCEPT FOR THE POLICY REFERENCED
IN SECTIONS 5.1.1(A)(V), (VIII) AND (X), SHALL NAME BORROWER AS THE INSURED AND
LENDER AND ITS SUCCESSORS AND/OR ASSIGNS AS THE ADDITIONAL INSURED, AS ITS
INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND MACHINERY,
FLOOD, EARTHQUAKE AND TERRORISM INSURANCE AND RESULTING LOSS OF BUSINESS INCOME
OR RENTAL INCOME, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD NON-CONTRIBUTING
MORTGAGEE OR LENDER LOSS PAYEE CLAUSE OR ENDORSEMENT IN FAVOR OF LENDER
PROVIDING THAT THE LOSS THEREUNDER SHALL BE PAYABLE TO LENDER SUBJECT TO THE
PROVISIONS OF SECTION 5.2 AND SECTION 5.3 HEREOF. BORROWER SHALL NOT PROCURE OR
PERMIT ANY OF ITS CONSTITUENT ENTITIES TO PROCURE ANY OTHER INSURANCE COVERAGE
WHICH WOULD BE ON THE SAME LEVEL OF PAYMENT AS THE POLICIES OR WOULD ADVERSELY
IMPACT IN ANY WAY THE ABILITY OF LENDER OR BORROWER TO COLLECT ANY PROCEEDS
UNDER ANY OF THE POLICIES.

 

(E)           ALL POLICIES OF INSURANCE PROVIDED FOR IN SECTION 5.1.1(A), EXCEPT
FOR THE POLICIES REFERENCED IN SECTION 5.1.1(A)(V) AND (A)(VIII) SHALL CONTAIN
CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

 

55

--------------------------------------------------------------------------------


 

(I)            NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE ACTING FOR BORROWER,
OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF
ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY
PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
INSURANCE INSOFAR AS LENDER IS CONCERNED;

 

(II)           THE POLICY SHALL NOT BE CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS’ (OR TEN (10) DAYS’ FOR NON-PAYMENT OF ANY PREMIUM) WRITTEN NOTICE TO
LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN ADDITIONAL INSURED AND, IF
OBTAINABLE BY BORROWER USING COMMERCIALLY REASONABLE EFFORTS, SHALL NOT BE
MATERIALLY CHANGED (OTHER THAN TO INCREASE THE COVERAGE PROVIDED THEREBY)
WITHOUT SUCH A THIRTY (30) DAY NOTICE; AND

 

(III)          LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR
SUBJECT TO ANY ASSESSMENTS THEREUNDER.

 

(F)            IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT, WITH NOTICE TO BORROWER, TO TAKE SUCH ACTION AS LENDER DEEMS
NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS LENDER IN ITS SOLE
DISCRETION DEEMS APPROPRIATE AND ALL PREMIUMS INCURRED BY LENDER IN CONNECTION
WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL
BE PAID BY BORROWER TO LENDER UPON DEMAND AND UNTIL PAID SHALL BE SECURED BY THE
MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT RATE.

 

(G)           IN THE EVENT OF FORECLOSURE OF THE MORTGAGE OR OTHER TRANSFER OF
TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE OR IN PART OF THE DEBT, ALL
RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE POLICIES THAT ARE NOT
BLANKET POLICIES THEN IN FORCE CONCERNING THE PROPERTY AND ALL PROCEEDS PAYABLE
THEREUNDER SHALL THEREUPON VEST IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER
OR OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF TITLE.

 

(H)           NOTWITHSTANDING ANYTHING IN SECTION 5.1.1(A)(I) TO THE CONTRARY,
BORROWER SHALL BE REQUIRED TO OBTAIN AND MAINTAIN POLICIES WHICH DO NOT CONTAIN
EXCLUSIONS FOR “FIRE FOLLOWING” TO THE EXTENT THAT INSURANCE COVERAGE IS
AVAILABLE WITHOUT SUCH EXCLUSIONS.

 


5.1.2       INSURANCE COMPANY.  THE POLICIES SHALL BE ISSUED BY FINANCIALLY
SOUND AND RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE
IN WHICH THE PROPERTY IS LOCATED AND HAVING A CLAIMS PAYING ABILITY RATING OF
“A” OR BETTER BY S&P AND, TO THE EXTENT RATED BY MOODY’S AND/OR FITCH, THE
EQUIVALENT RATING FROM EACH OF MOODY’S AND/OR FITCH, AS APPLICABLE (PROVIDED,
HOWEVER, THAT THE POLICIES FOR GENERAL LIABILITY INSURANCE SET FORTH IN
SUBSECTIONS (A)(II), (A)(V), (A)(VII) AND (A)(VIII) ABOVE SHALL BE ISSUED BY
INSURANCE COMPANIES HAVING A CLAIMS PAYING ABILITY RATING OF “A-” OR BETTER BY
S&P AND, TO THE EXTENT RATED BY MOODY’S AND/OR FITCH, THE EQUIVALENT RATING FROM
EACH OF MOODY’S AND/OR FITCH, AS APPLICABLE). IF A SECURITIZATION OCCURS, (I)
THE FOREGOING REQUIRED INSURANCE COMPANY RATING BY A RATING AGENCY NOT RATING
ANY SECURITIES SHALL BE DISREGARDED AND (II) IF THE INSURANCE COMPANY COMPLIES
WITH THE AFORESAID S&P REQUIRED RATING (AND S&P IS RATING THE SECURITIES) AND
THE OTHER RATING AGENCIES RATING THE SECURITIES DO NOT RATE THE INSURANCE
COMPANY, SUCH INSURANCE COMPANY SHALL BE DEEMED ACCEPTABLE WITH RESPECT TO SUCH
RATING AGENCY NOT RATING SUCH INSURANCE COMPANY. NOTWITHSTANDING THE FOREGOING,
BORROWER SHALL BE PERMITTED TO MAINTAIN THE POLICIES WITH

 

56

--------------------------------------------------------------------------------


 


INSURANCE COMPANIES WHICH DO NOT MEET THE FOREGOING REQUIREMENTS (AN “OTHERWISE
RATED INSURER”), PROVIDED BORROWER OBTAINS A “CUT-THROUGH” ENDORSEMENT (THAT IS,
AN ENDORSEMENT WHICH PERMITS RECOVERY AGAINST THE PROVIDER OF SUCH ENDORSEMENT)
WITH RESPECT TO ANY OTHERWISE RATED INSURER FROM AN INSURANCE COMPANY WHICH
MEETS THE CLAIMS PAYING ABILITY RATINGS REQUIRED ABOVE. MOREOVER, IF BORROWER
DESIRES TO MAINTAIN INSURANCE REQUIRED HEREUNDER FROM AN INSURANCE COMPANY WHICH
DOES NOT MEET THE CLAIMS PAYING ABILITY RATINGS SET FORTH HEREIN BUT THE PARENT
OF SUCH INSURANCE COMPANY, WHICH OWNS AT LEAST FIFTY-ONE PERCENT (51%) OF SUCH
INSURANCE COMPANY, MAINTAINS SUCH RATINGS, BORROWER MAY USE SUCH INSURANCE
COMPANIES IF APPROVED BY THE RATING AGENCIES (SUCH APPROVAL MAY BE CONDITIONED
ON ITEMS REQUIRED BY THE RATING AGENCIES INCLUDING A REQUIREMENT THAT THE PARENT
GUARANTEE THE OBLIGATIONS OF SUCH INSURANCE COMPANY).

 


SECTION 5.2            CASUALTY AND CONDEMNATION.


 


5.2.1       CASUALTY.  IF THE PROPERTY SHALL SUSTAIN A CASUALTY, BORROWER SHALL
GIVE PROMPT NOTICE OF SUCH CASUALTY TO LENDER AND SHALL, SUBJECT TO LEGAL
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITIES, PROMPTLY COMMENCE AND DILIGENTLY
PROSECUTE TO COMPLETION THE REPAIR AND RESTORATION OF THE PROPERTY AS NEARLY AS
POSSIBLE TO THE CONDITION THE PROPERTY WAS IN IMMEDIATELY PRIOR TO SUCH CASUALTY
(A “RESTORATION”) AND OTHERWISE IN ACCORDANCE WITH SECTION 5.3, IT BEING
UNDERSTOOD, HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED TO RESTORE THE
PROPERTY TO THE PRECISE CONDITION OF THE PROPERTY PRIOR TO SUCH CASUALTY
PROVIDED THE PROPERTY IS RESTORED, TO THE EXTENT PRACTICABLE, TO BE OF AT LEAST
EQUAL VALUE AND OF SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO THE CASUALTY.
BORROWER SHALL PAY ALL COSTS OF SUCH RESTORATION WHETHER OR NOT SUCH COSTS ARE
COVERED BY INSURANCE. LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE PROOF OF
LOSS IF NOT MADE PROMPTLY BY BORROWER. IN THE EVENT OF A CASUALTY WHERE THE LOSS
DOES NOT EXCEED RESTORATION THRESHOLD, BORROWER MAY SETTLE AND ADJUST SUCH
CLAIM; PROVIDED THAT (A) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
(B) SUCH ADJUSTMENT IS CARRIED OUT IN A COMMERCIALLY REASONABLE AND TIMELY
MANNER. IN THE EVENT OF A CASUALTY WHERE THE LOSS EXCEEDS THE RESTORATION
THRESHOLD OR IF AN EVENT OF DEFAULT THEN EXISTS, BORROWER MAY SETTLE AND ADJUST
SUCH CLAIM ONLY WITH THE CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED) AND LENDER SHALL HAVE THE OPPORTUNITY TO
PARTICIPATE, AT BORROWER’S COST, IN ANY SUCH ADJUSTMENTS. NOTWITHSTANDING ANY
CASUALTY, BORROWER SHALL CONTINUE TO PAY THE DEBT AT THE TIME AND IN THE MANNER
PROVIDED FOR ITS PAYMENT IN THE NOTE AND IN THIS AGREEMENT.

 


5.2.2       CONDEMNATION.  BORROWER SHALL GIVE LENDER PROMPT NOTICE OF ANY
ACTUAL OR THREATENED CONDEMNATION BY ANY GOVERNMENTAL AUTHORITY OF ALL OR ANY
PART OF THE PROPERTY AND SHALL DELIVER TO LENDER A COPY OF ANY AND ALL PAPERS
SERVED IN CONNECTION WITH SUCH PROCEEDINGS. PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, IN THE EVENT OF A CONDEMNATION WHERE THE AMOUNT OF
THE TAKING DOES NOT EXCEED THE RESTORATION THRESHOLD, BORROWER MAY SETTLE AND
COMPROMISE SUCH CONDEMNATION; PROVIDED THAT THE SAME IS EFFECTED IN A
COMMERCIALLY REASONABLE AND TIMELY MANNER. IN THE EVENT OF A CONDEMNATION WHERE
THE AMOUNT OF THE TAKING EXCEEDS THE RESTORATION THRESHOLD OR IF AN EVENT OF
DEFAULT THEN EXISTS, BORROWER MAY SETTLE AND COMPROMISE THE CONDEMNATION ONLY
WITH THE CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) AND LENDER SHALL HAVE THE OPPORTUNITY TO PARTICIPATE, AT BORROWER’S
COST, IN ANY LITIGATION AND SETTLEMENT DISCUSSIONS IN RESPECT THEREOF AND
BORROWER SHALL FROM TIME TO TIME DELIVER TO LENDER ALL INSTRUMENTS REQUESTED BY
LENDER TO PERMIT SUCH PARTICIPATION. BORROWER SHALL, AT ITS EXPENSE, DILIGENTLY
PROSECUTE ANY SUCH PROCEEDINGS, AND

 

57

--------------------------------------------------------------------------------


 


SHALL CONSULT WITH LENDER, ITS ATTORNEYS AND EXPERTS, AND COOPERATE WITH THEM IN
THE CARRYING ON OR DEFENSE OF ANY SUCH PROCEEDINGS. NOTWITHSTANDING ANY
CONDEMNATION, BORROWER SHALL CONTINUE TO PAY THE DEBT AT THE TIME AND IN THE
MANNER PROVIDED FOR ITS PAYMENT IN THE NOTE AND IN THIS AGREEMENT. LENDER SHALL
NOT BE LIMITED TO THE INTEREST PAID ON THE AWARD BY ANY GOVERNMENTAL AUTHORITY
BUT SHALL BE ENTITLED TO RECEIVE OUT OF THE AWARD INTEREST AT THE RATE OR RATES
PROVIDED HEREIN OR IN THE NOTE. IF THE PROPERTY OR ANY PORTION THEREOF IS TAKEN
BY ANY GOVERNMENTAL AUTHORITY, BORROWER SHALL, SUBJECT TO LEGAL REQUIREMENTS OF
ANY GOVERNMENTAL AUTHORITIES, PROMPTLY COMMENCE AND DILIGENTLY PROSECUTE THE
RESTORATION OF THE PROPERTY AND OTHERWISE COMPLY WITH THE PROVISIONS OF
SECTION 5.3. IF THE PROPERTY IS SOLD, THROUGH FORECLOSURE OR OTHERWISE, PRIOR TO
THE RECEIPT BY LENDER OF THE AWARD, LENDER SHALL HAVE THE RIGHT, WHETHER OR NOT
A DEFICIENCY JUDGMENT ON THE NOTE SHALL HAVE BEEN SOUGHT, RECOVERED OR DENIED,
TO RECEIVE THE AWARD, OR A PORTION THEREOF SUFFICIENT TO PAY THE OUTSTANDING
DEBT.

 


5.2.3       CASUALTY PROCEEDS.  NOTWITHSTANDING THE LAST SENTENCE OF
SECTION 5.1.1(A)(III) AND PROVIDED NO EVENT OF DEFAULT EXISTS HEREUNDER,
PROCEEDS RECEIVED BY LENDER ON ACCOUNT OF THE BUSINESS INTERRUPTION INSURANCE
SPECIFIED IN SUBSECTION 5.1.1(A)(III) ABOVE WITH RESPECT TO ANY CASUALTY SHALL
BE DEPOSITED BY LENDER DIRECTLY INTO THE DEPOSIT ACCOUNT (AS DEFINED IN THE CASH
MANAGEMENT AGREEMENT) TO BE USED TO PAY THE MONTHLY DEBT SERVICE PAYMENT AMOUNT
AS IT BECOMES DUE UNDER THE LOAN DOCUMENTS. PROVIDED NO EVENT OF DEFAULT EXISTS
AND LENDER REASONABLY DETERMINES THAT SUFFICIENT OTHER FUNDS WILL REMAIN
AVAILABLE FOR THE PAYMENT OF ALL OTHER AMOUNTS DUE UNDER THE LOAN DOCUMENTS, ALL
BUSINESS INTERRUPTION INSURANCE PROCEEDS REMAINING AFTER THE PAYMENT OF THE
MONTHLY DEBT SERVICE PAYMENT AMOUNT SHALL BE RELEASED TO MEZZANINE LENDER, IF A
MEZZANINE LOAN IS OUTSTANDING, OR TO BORROWER, IF NO MEZZANINE LOAN IS
OUTSTANDING. NOTWITHSTANDING THE FOREGOING, IF SUCH BUSINESS INTERRUPTION
INSURANCE PROCEEDS ARE PAID TO LENDER IN A LUMP SUM, THEN, PROVIDED NO EVENT OF
DEFAULT EXISTS, LENDER SHALL DISBURSE ON A MONTHLY BASIS (I) IF A MEZZANINE LOAN
IS OUTSTANDING, TO MEZZANINE LENDER, OR (II) IF NO MEZZANINE LOAN IS
OUTSTANDING, TO BORROWER, A PORTION OF SUCH PROCEEDS IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH PROCEEDS WHICH REPRESENT THE RENTS FOR SUCH MONTH LESS THE
MONTHLY DEBT SERVICE PAYMENT AMOUNT DUE ON THE MONTHLY PAYMENT DATE IN SUCH
MONTH. ALL OTHER SUCH PROCEEDS SHALL BE HELD BY LENDER AND DISBURSED IN
ACCORDANCE WITH SECTION 5.3 HEREOF.

 


SECTION 5.3            DELIVERY OF NET PROCEEDS.


 


5.3.1       MINOR CASUALTY OR CONDEMNATION.  IF A CASUALTY OR CONDEMNATION HAS
OCCURRED TO THE PROPERTY AND THE NET PROCEEDS (LESS ANY BUSINESS INTERRUPTION
PROCEEDS) SHALL BE LESS THAN THE RESTORATION THRESHOLD AND THE COSTS OF
COMPLETING THE RESTORATION SHALL BE LESS THAN THE RESTORATION THRESHOLD, AND
PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND REMAIN UNCURED, THE NET
PROCEEDS WILL BE DISBURSED BY LENDER TO BORROWER. PROMPTLY AFTER RECEIPT OF THE
NET PROCEEDS, SUBJECT TO LEGAL REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITIES,
BORROWER SHALL COMMENCE AND SATISFACTORILY COMPLETE WITH DUE DILIGENCE THE
RESTORATION IN ACCORDANCE WITH THE TERMS OF THIS ARTICLE V. IF ANY NET PROCEEDS
(OTHER THAN BUSINESS INTERRUPTION INSURANCE PROCEEDS RELEASED TO BORROWER
PURSUANT TO SECTION 5.2.3) ARE RECEIVED BY BORROWER AND MAY BE RETAINED BY
BORROWER PURSUANT TO THE TERMS HEREOF, SUCH NET PROCEEDS SHALL, UNTIL COMPLETION
OF THE RESTORATION, BE HELD IN TRUST FOR LENDER AND SHALL BE SEGREGATED FROM
OTHER FUNDS OF BORROWER TO BE USED TO PAY FOR THE COST OF RESTORATION IN
ACCORDANCE WITH THE TERMS HEREOF.

 

58

--------------------------------------------------------------------------------


 


5.3.2       MAJOR CASUALTY OR CONDEMNATION.  (A)  IF A CASUALTY OR CONDEMNATION
HAS OCCURRED TO THE PROPERTY AND THE NET PROCEEDS (LESS ANY BUSINESS
INTERRUPTION PROCEEDS) ARE EQUAL TO OR GREATER THAN THE RESTORATION THRESHOLD OR
THE COSTS OF COMPLETING THE RESTORATION IS EQUAL TO OR GREATER THAN THE
RESTORATION THRESHOLD, LENDER SHALL MAKE THE NET PROCEEDS AVAILABLE FOR THE
RESTORATION, PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS ARE MET:

 

(I)            NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(II)           (A) IN THE EVENT THE NET PROCEEDS ARE INSURANCE PROCEEDS, LESS
THAN THIRTY PERCENT (30%) OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS AT THE
PROPERTY HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF SUCH
CASUALTY OR (B) IN THE EVENT THE NET PROCEEDS ARE AN AWARD, (1) (X) LESS THAN
TEN PERCENT (10%) OF THE AIR RIGHTS CONSTITUTING A PORTION OF THE PROPERTY IS
TAKEN, AND (Y) LESS THAN TEN PERCENT (10%) OF THE LAND CONSTITUTING A PORTION OF
THE PROPERTY IS TAKEN AND SUCH LAND IS LOCATED ALONG THE PERIMETER OR PERIPHERY
OF THE PROPERTY, AND (2) NO PORTION OF THE IMPROVEMENTS IS THE SUBJECT OF THE
CONDEMNATION (OTHER THAN IMMATERIAL PORTIONS THEREOF WHICH DO NOT AFFECT (X) THE
USE OR OPERATION OF THE PROPERTY, (Y) THE NET OPERATING INCOME OR VALUE OF THE
PROPERTY IN ANY MATERIAL RESPECT AND (Z) THE COMPLIANCE OF THE PROPERTY WITH
APPLICABLE LEGAL REQUIREMENTS);

 

(III)          LEASES REQUIRING PAYMENT OF ANNUAL RENT EQUAL TO AT LEAST SEVENTY
PERCENT (70%) OF THE GROSS REVENUE RECEIVED BY BORROWER DURING THE TWELVE (12)
MONTH PERIOD IMMEDIATELY PRECEDING THE CASUALTY OR CONDEMNATION SHALL REMAIN IN
FULL FORCE AND EFFECT DURING AND AFTER COMPLETION OF THE RESTORATION WITHOUT
ABATEMENT OF RENT BEYOND THE TIME REQUIRED FOR RESTORATION, NOTWITHSTANDING THE
OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION;

 

(IV)          BORROWER SHALL COMMENCE THE INITIAL PROCEEDINGS TO COMMENCE
RESTORATION (COMMENCEMENT FOR PURPOSES HEREOF SHALL BE DEEMED TO INCLUDE THE
FILING FOR A BUILDING PERMIT OR OTHER INITIAL PERMITS WITH RESPECT TO SUCH
RESTORATION) AS SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN SIXTY
(60) DAYS AFTER SUCH CASUALTY OR CONDEMNATION, WHICHEVER THE CASE MAY BE,
OCCURS) AND SHALL DILIGENTLY PURSUE THE SAME TO SATISFACTORY COMPLETION;

 

(V)           LENDER SHALL BE SATISFIED IN ITS GOOD FAITH OPINION THAT THE
PROPERTY SHALL PRODUCE SUFFICIENT CASH FLOW TO PAY ALL OPERATING EXPENSES AND
ALL PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE WILL BE PAID DURING THE
PERIOD REQUIRED FOR RESTORATION FROM (A) THE NET PROCEEDS, OR (B) OTHER FUNDS OF
BORROWER;

 

(VI)          LENDER SHALL BE SATISFIED THAT THE RESTORATION WILL BE COMPLETED
ON OR BEFORE THE EARLIEST TO OCCUR OF (A) THE DATE THREE (3) MONTHS PRIOR TO THE
MATURITY DATE, (B) SUCH TIME AS MAY BE REQUIRED UNDER APPLICABLE LEGAL
REQUIREMENTS IN ORDER TO REPAIR AND RESTORE THE PROPERTY TO THE CONDITION IT WAS
IN IMMEDIATELY PRIOR TO SUCH CASUALTY OR TO AS NEARLY AS POSSIBLE THE CONDITION
IT WAS IN IMMEDIATELY PRIOR TO SUCH CONDEMNATION, AS APPLICABLE OR (C) THE
EXPIRATION OF THE INSURANCE COVERAGE REFERRED TO IN SECTION 5.1.1(A)(III),
UNLESS BORROWER DEPOSITS SUFFICIENT ADDITIONAL FUNDS WITH LENDER AS DETERMINED
BY LENDER IN GOOD FAITH;

 

(VII)         THE PROPERTY AND THE USE THEREOF AFTER THE RESTORATION WILL BE IN
MATERIAL COMPLIANCE WITH AND PERMITTED UNDER ALL APPLICABLE LEGAL REQUIREMENTS;

 

59

--------------------------------------------------------------------------------


 

(VIII)        THE RESTORATION SHALL BE DONE AND COMPLETED BY BORROWER IN AN
EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS IN ALL MATERIAL RESPECTS; AND

 

(IX)           SUCH CASUALTY OR CONDEMNATION, AS APPLICABLE, DOES NOT RESULT IN
THE LOSS OF ACCESS TO THE PROPERTY OR THE RELATED IMPROVEMENTS.

 

(B)           THE NET PROCEEDS SHALL BE PAID DIRECTLY TO LENDER AND HELD BY
LENDER IN AN INTEREST-BEARING ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 5.3.2, SHALL CONSTITUTE ADDITIONAL SECURITY FOR
THE DEBT. THE NET PROCEEDS SHALL BE INVESTED IN PERMITTED INVESTMENTS FROM TIME
TO TIME SELECTED BY BORROWER SUBJECT TO THE SAME TERMS AND CONDITIONS APPLICABLE
TO THE INVESTMENT OF RESERVE FUNDS IN PERMITTED INVESTMENTS SET FORTH IN THE
CASH MANAGEMENT AGREEMENT. THE NET PROCEEDS SHALL BE DISBURSED BY LENDER TO, OR
AS DIRECTED BY, BORROWER FROM TIME TO TIME DURING THE COURSE OF THE RESTORATION,
UPON RECEIPT OF EVIDENCE SATISFACTORY TO LENDER THAT (A) ALL REQUIREMENTS SET
FORTH IN SECTION 5.3.2(A) HAVE BEEN SATISFIED IN ALL MATERIAL RESPECTS, (B) ALL
MATERIALS INSTALLED AND WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY
ARE TO BE PAID FOR OUT OF THE REQUESTED DISBURSEMENT) IN CONNECTION WITH THE
RESTORATION HAVE BEEN PAID FOR IN FULL (SUBJECT TO APPLICABLE RETAINAGE
AMOUNTS), AND (C) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S OR
MATERIALMAN’S LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY OTHER LIENS OR
ENCUMBRANCES OF ANY NATURE WHATSOEVER ON THE PROPERTY ARISING OUT OF THE
RESTORATION WHICH HAVE NOT EITHER BEEN FULLY BONDED TO THE SATISFACTION OF
LENDER AND DISCHARGED OF RECORD OR IN THE ALTERNATIVE FULLY INSURED TO THE
SATISFACTION OF LENDER BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY.

 

(C)           ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH THE
RESTORATION SHALL BE SUBJECT TO PRIOR REASONABLE APPROVAL OF LENDER AND AN
INDEPENDENT ARCHITECT SELECTED BY LENDER (THE “CASUALTY CONSULTANT”). THE PLANS
AND SPECIFICATIONS SHALL REQUIRE THAT THE RESTORATION BE COMPLETED IN A
FIRST-CLASS WORKMANLIKE MANNER AT LEAST EQUIVALENT TO THE QUALITY AND CHARACTER
OF THE ORIGINAL WORK IN THE IMPROVEMENTS (PROVIDED, HOWEVER, THAT IN THE CASE OF
A PARTIAL CONDEMNATION, THE RESTORATION SHALL BE DONE TO THE EXTENT REASONABLY
PRACTICABLE AFTER TAKING INTO ACCOUNT THE CONSEQUENCES OF SUCH PARTIAL
CONDEMNATION), SO THAT UPON COMPLETION THEREOF, THE PROPERTY SHALL BE AT LEAST
EQUAL IN VALUE AND GENERAL UTILITY TO THE PROPERTY PRIOR TO THE DAMAGE OR
DESTRUCTION; IT BEING UNDERSTOOD, HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED
TO RESTORE THE PROPERTY TO THE PRECISE CONDITION OF THE PROPERTY PRIOR TO SUCH
CASUALTY PROVIDED THE PROPERTY IS RESTORED, TO THE EXTENT PRACTICABLE, TO BE OF
AT LEAST EQUAL VALUE AND OF SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO THE
CASUALTY. BORROWER SHALL RESTORE ALL IMPROVEMENTS SUCH THAT WHEN THEY ARE FULLY
RESTORED AND/OR REPAIRED, SUCH IMPROVEMENTS AND THEIR CONTEMPLATED USE FULLY
COMPLY WITH ALL APPLICABLE MATERIAL LEGAL REQUIREMENTS. THE IDENTITY OF THE
CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION, AS WELL
AS THE CONTRACTS UNDER WHICH THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO
REASONABLE APPROVAL OF LENDER AND THE CASUALTY CONSULTANT. ALL REASONABLE,
OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH
RECOVERING, HOLDING AND ADVANCING THE NET PROCEEDS FOR THE RESTORATION
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS AND
THE CASUALTY CONSULTANT’S FEES AND DISBURSEMENTS, SHALL BE PAID BY BORROWER.

 

(D)           IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF THE
NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED FROM
TIME TO TIME FOR WORK

 

60

--------------------------------------------------------------------------------


 

IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT,
LESS THE CASUALTY RETAINAGE. THE TERM “CASUALTY RETAINAGE” SHALL MEAN, AS TO
EACH CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE RESTORATION, AN
AMOUNT EQUAL TO TEN PERCENT (10%) OF THE COSTS ACTUALLY INCURRED FOR WORK IN
PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE CASUALTY CONSULTANT, UNTIL
THE RESTORATION HAS BEEN COMPLETED. THE CASUALTY RETAINAGE SHALL IN NO EVENT,
AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE IN THIS
SECTION 5.3.2(D), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK BY BORROWER FROM
CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION. THE
CASUALTY RETAINAGE SHALL NOT BE RELEASED UNTIL THE CASUALTY CONSULTANT CERTIFIES
TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 5.3.2(D) AND THAT ALL APPROVALS NECESSARY FOR THE
RE-OCCUPANCY AND USE OF THE PROPERTY HAVE BEEN OBTAINED FROM ALL APPROPRIATE
GOVERNMENTAL AUTHORITIES, AND LENDER RECEIVES EVIDENCE SATISFACTORY TO LENDER
THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID IN FULL OR WILL BE PAID IN FULL
OUT OF THE CASUALTY RETAINAGE; PROVIDED, HOWEVER, THAT LENDER WILL RELEASE THE
PORTION OF THE CASUALTY RETAINAGE BEING HELD WITH RESPECT TO ANY CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE DATE UPON
WHICH THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN HAS SATISFACTORILY COMPLETED ALL WORK AND HAS
SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S,
SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN DELIVERS THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL
SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY
REQUESTED BY LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY,
AND LENDER RECEIVES AN ENDORSEMENT TO THE TITLE INSURANCE POLICY INSURING THE
CONTINUED PRIORITY OF THE LIEN OF THE MORTGAGE AND EVIDENCE OF PAYMENT OF ANY
PREMIUM PAYABLE FOR SUCH ENDORSEMENT. IF REQUIRED BY LENDER, THE RELEASE OF ANY
SUCH PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY,
IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

 

(E)           LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

 

(F)            IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE
THEREOF SHALL NOT, IN THE GOOD FAITH OPINION OF LENDER IN CONSULTATION WITH THE
CASUALTY CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS WHICH
ARE ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN CONNECTION WITH THE
COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET
PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER DISBURSEMENT OF THE NET
PROCEEDS SHALL BE MADE. THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL
BE HELD BY LENDER IN AN INTEREST-BEARING ACCOUNT AND SHALL BE DISBURSED FOR
COSTS ACTUALLY INCURRED IN CONNECTION WITH THE RESTORATION ON THE SAME
CONDITIONS APPLICABLE TO THE DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO
DISBURSED PURSUANT TO THIS SECTION 5.3.2 SHALL CONSTITUTE ADDITIONAL SECURITY
FOR THE DEBT. THE NET PROCEEDS DEFICIENCY SHALL BE INVESTED IN PERMITTED
INVESTMENTS FROM TIME TO TIME SELECTED BY BORROWER SUBJECT TO THE SAME TERMS AND
CONDITIONS APPLICABLE TO THE INVESTMENT OF RESERVE FUNDS IN PERMITTED
INVESTMENTS SET FORTH IN THE CASH MANAGEMENT AGREEMENT.

 

(G)           THE EXCESS, IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH
LENDER AFTER THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION
HAS BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.3.2, AND
THE RECEIPT BY LENDER OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED
IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN

 

61

--------------------------------------------------------------------------------


 

FULL, SHALL BE REMITTED BY LENDER TO BORROWER, PROVIDED NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND SHALL BE CONTINUING UNDER ANY OF THE LOAN DOCUMENTS.

 

(H)           ALL NET PROCEEDS NOT REQUIRED TO BE MADE AVAILABLE FOR THE
RESTORATION MAY BE RETAINED AND APPLIED BY LENDER TOWARD THE PAYMENT OF THE DEBT
(AND BORROWER SHALL NOT BE REQUIRED TO PAY ANY YIELD MAINTENANCE PREMIUM IN
CONNECTION WITH SUCH PAYMENT), WHETHER OR NOT THEN DUE AND PAYABLE, FIRST TO
ACCRUED AND UNPAID INTEREST AND THEN TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOAN. UPON PAYMENT IN FULL OF THE DEBT AND IN THE EVENT A MEZZANINE LOAN IS
OUTSTANDING, ANY REMAINING NET PROCEEDS SHALL BE PAID TO MEZZANINE LENDER FOR
APPLICATION IN ACCORDANCE WITH THE MEZZANINE LOAN AGREEMENT.

 


VI.           RESERVE FUNDS


 


SECTION 6.1            INTENTIONALLY OMITTED.


 


SECTION 6.2            TAX FUNDS.

 


6.2.1       DEPOSITS OF TAX FUNDS.  PURSUANT TO THE CASH MANAGEMENT AGREEMENT,
UPON THE OCCURRENCE OF AN ESCROW RESERVE TRIGGER EVENT AND DURING THE
CONTINUANCE OF AN ESCROW RESERVE PERIOD, THERE SHALL BE DEPOSITED WITH AGENT ON
EACH MONTHLY PAYMENT DATE AN AMOUNT EQUAL TO ONE-TWELFTH OF THE TAXES THAT
LENDER ESTIMATES WILL BE PAYABLE DURING THE NEXT ENSUING TWELVE (12) MONTHS IN
ORDER TO ACCUMULATE SUFFICIENT FUNDS TO PAY ALL SUCH TAXES AT LEAST TEN (10)
DAYS PRIOR TO THEIR RESPECTIVE DUE DATES. AMOUNTS DEPOSITED PURSUANT TO THIS
SECTION 6.2.1, TOGETHER WITH INTEREST EARNED THEREON, ARE REFERRED TO HEREIN AS
THE “TAX FUNDS”. IF AT ANY TIME LENDER REASONABLY DETERMINES THAT THE TAX FUNDS
WILL NOT BE SUFFICIENT TO PAY THE TAXES, LENDER SHALL NOTIFY BORROWER OF SUCH
DETERMINATION AND THE MONTHLY DEPOSITS FOR TAXES SHALL BE INCREASED BY THE
AMOUNT THAT LENDER ESTIMATES IS SUFFICIENT TO MAKE UP THE DEFICIENCY AT LEAST
TEN (10) DAYS PRIOR TO THE RESPECTIVE DUE DATES FOR THE TAXES; PROVIDED THAT IF
BORROWER RECEIVES NOTICE OF ANY DEFICIENCY AFTER THE DATE THAT IS TEN (10) DAYS
PRIOR TO THE DATE THAT TAXES ARE DUE, BORROWER WILL DEPOSIT SUCH AMOUNT WITHIN
ONE (1) BUSINESS DAY AFTER ITS RECEIPT OF SUCH NOTICE. ONCE ANY ESCROW RESERVE
PERIOD HAS ENDED AND NO OTHER ESCROW RESERVE PERIOD THEN EXISTS, ALL TAX FUNDS
ON DEPOSIT SHALL BE PROMPTLY RETURNED TO BORROWER ON OR BEFORE THE FOLLOWING
MONTHLY PAYMENT DATE. THE TAX FUNDS SHALL BE HELD IN AN INTEREST-BEARING ACCOUNT
AND INVESTED IN PERMITTED INVESTMENTS IN ACCORDANCE WITH THE TERMS OF THE CASH
MANAGEMENT AGREEMENT.

 


6.2.2       RELEASE OF TAX FUNDS.  DURING AN ESCROW RESERVE PERIOD, PROVIDED
THAT LENDER HAS NOT ACCELERATED THE LOAN, LENDER SHALL APPLY THE TAX FUNDS TO
THE PAYMENT OF TAXES. IN MAKING ANY PAYMENT RELATING TO TAXES, LENDER SHALL DO
SO ACCORDING TO THE BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE
PUBLIC OFFICE (WITH RESPECT TO TAXES) WITHOUT INQUIRY INTO THE ACCURACY OF SUCH
BILL, STATEMENT OR ESTIMATE OR INTO THE VALIDITY OF ANY TAX, ASSESSMENT, SALE,
FORFEITURE, TAX LIEN OR TITLE OR CLAIM THEREOF. IF THE AMOUNT OF THE TAX FUNDS
SHALL EXCEED THE AMOUNTS DUE FOR TAXES, LENDER SHALL, IN ITS SOLE DISCRETION,
RETURN ANY EXCESS TO BORROWER OR CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO
BE MADE TO THE TAX FUNDS. ANY TAX FUNDS REMAINING AFTER THE DEBT HAS BEEN PAID
IN FULL SHALL BE PROMPTLY RETURNED TO BORROWER.

 

62

--------------------------------------------------------------------------------


 


SECTION 6.3            INSURANCE FUNDS.


 


6.3.1       DEPOSITS OF INSURANCE FUNDS.  PURSUANT TO THE CASH MANAGEMENT
AGREEMENT, UPON THE OCCURRENCE OF AN ESCROW RESERVE TRIGGER EVENT AND DURING THE
CONTINUANCE OF AN ESCROW RESERVE PERIOD, THERE SHALL BE DEPOSITED WITH AGENT ON
EACH MONTHLY PAYMENT DATE AN AMOUNT EQUAL TO ONE-TWELFTH OF THE INSURANCE
PREMIUMS THAT LENDER ESTIMATES WILL BE PAYABLE FOR THE RENEWAL OF THE COVERAGE
AFFORDED BY THE POLICIES UPON THE EXPIRATION THEREOF IN ORDER TO ACCUMULATE
SUFFICIENT FUNDS TO PAY ALL SUCH INSURANCE PREMIUMS AT LEAST THIRTY (30) DAYS
PRIOR TO THE EXPIRATION OF THE POLICIES. AMOUNTS DEPOSITED PURSUANT TO THIS
SECTION 6.3.1, TOGETHER WITH INTEREST EARNED THEREON, ARE REFERRED TO HEREIN AS
THE “INSURANCE FUNDS”. IF AT ANY TIME LENDER REASONABLY DETERMINES THAT THE
INSURANCE FUNDS WILL NOT BE SUFFICIENT TO PAY THE INSURANCE PREMIUMS, LENDER
SHALL NOTIFY BORROWER OF SUCH DETERMINATION AND THE MONTHLY DEPOSITS FOR
INSURANCE PREMIUMS SHALL BE INCREASED BY THE AMOUNT THAT LENDER ESTIMATES IS
SUFFICIENT TO MAKE UP THE DEFICIENCY AT LEAST THIRTY (30) DAYS PRIOR TO
EXPIRATION OF THE POLICIES. ONCE ANY ESCROW RESERVE PERIOD HAS ENDED AND NO
OTHER ESCROW RESERVE PERIOD THEN EXISTS, ALL INSURANCE FUNDS ON DEPOSIT SHALL BE
PROMPTLY RETURNED TO BORROWER ON OR BEFORE THE FOLLOWING MONTHLY PAYMENT DATE.
THE INSURANCE FUNDS SHALL BE HELD IN AN INTEREST-BEARING ACCOUNT AND INVESTED IN
PERMITTED INVESTMENTS IN ACCORDANCE WITH THE TERMS OF THE CASH MANAGEMENT
AGREEMENT.

 


6.3.2       RELEASE OF INSURANCE FUNDS.  DURING AN ESCROW RESERVE PERIOD,
PROVIDED THAT LENDER HAS NOT ACCELERATED THE LOAN, LENDER SHALL APPLY THE
INSURANCE FUNDS TO THE PAYMENT OF INSURANCE PREMIUMS. IN MAKING ANY PAYMENT
RELATING TO INSURANCE PREMIUMS, LENDER SHALL DO SO ACCORDING TO THE BILL,
STATEMENT OR ESTIMATE PROCURED FROM THE INSURER OR ITS AGENT, WITHOUT INQUIRY
INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE. IF THE AMOUNT OF THE
INSURANCE FUNDS SHALL EXCEED THE AMOUNTS DUE FOR INSURANCE PREMIUMS, LENDER
SHALL, IN ITS SOLE DISCRETION, RETURN ANY EXCESS TO BORROWER OR CREDIT SUCH
EXCESS AGAINST FUTURE PAYMENTS TO BE MADE TO THE INSURANCE FUNDS. ANY INSURANCE
FUNDS REMAINING AFTER THE DEBT HAS BEEN PAID IN FULL SHALL BE PROMPTLY RETURNED
TO BORROWER.

 


6.3.3       WAIVER OF INSURANCE FUNDS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH IN THIS SECTION 6.3, BORROWER SHALL NOT BE REQUIRED TO MAKE DEPOSITS
DESCRIBED IN SECTION 6.3.1 ABOVE, PROVIDED BORROWER DELIVERS, THROUGHOUT THE
TERM OF THE LOAN, EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT ALL INSURANCE
PREMIUMS REQUIRED TO BE MADE BY BORROWER HEREUNDER SHALL HAVE BEEN PAID UNDER
THE BEACON ENTITY’S OR ITS AFFILIATE’S BLANKET INSURANCE POLICY COVERING THE
PROPERTY.

 


SECTION 6.4            CAPITAL EXPENDITURE FUNDS.


 


6.4.1       DEPOSITS OF CAPITAL EXPENDITURE FUNDS.  PURSUANT TO THE CASH
MANAGEMENT AGREEMENT, UPON THE OCCURRENCE OF AN ESCROW RESERVE TRIGGER EVENT AND
DURING THE CONTINUANCE OF AN ESCROW RESERVE PERIOD, BORROWER SHALL DEPOSIT WITH
AGENT ON EACH MONTHLY PAYMENT DATE AN AMOUNT EQUAL TO $29,166.67 (THE “MONTHLY
CAPITAL EXPENDITURES DEPOSIT”) FOR ANNUAL CAPITAL EXPENDITURES REASONABLY
APPROVED BY LENDER. AMOUNTS DEPOSITED PURSUANT TO THIS SECTION 6.4.1, TOGETHER
WITH INTEREST EARNED THEREON, ARE REFERRED TO HEREIN AS THE “CAPITAL EXPENDITURE
FUNDS.”  ONCE ANY ESCROW RESERVE PERIOD HAS ENDED AND NO OTHER ESCROW RESERVE
PERIOD THEN EXISTS, ALL CAPITAL EXPENDITURE FUNDS ON DEPOSIT SHALL BE PROMPTLY
RETURNED TO BORROWER ON OR BEFORE THE FOLLOWING MONTHLY PAYMENT DATE. THE
CAPITAL

 

63

--------------------------------------------------------------------------------


 


EXPENDITURE FUNDS SHALL BE HELD IN AN INTEREST-BEARING ACCOUNT AND INVESTED IN
PERMITTED INVESTMENTS IN ACCORDANCE WITH THE TERMS OF THE CASH MANAGEMENT
AGREEMENT.

 


6.4.2       RELEASE OF CAPITAL EXPENDITURE FUNDS.  (A)  INTENTIONALLY OMITTED.

 

(B)           DURING AN ESCROW RESERVE PERIOD, PROVIDED THAT LENDER HAS NOT
ACCELERATED THE LOAN, LENDER SHALL DIRECT AGENT TO DISBURSE TO BORROWER THE
CAPITAL EXPENDITURE FUNDS IN ORDER TO PAY OR REIMBURSE BORROWER FOR CAPITAL
EXPENDITURES REASONABLY APPROVED BY LENDER. LENDER MAY REQUIRE THAT BORROWER
SATISFY THE FOLLOWING CONDITIONS PRIOR TO DIRECTING AGENT TO MAKE SUCH
DISBURSEMENTS: (I) AT LEAST TEN (10) DAYS PRIOR TO THE DISBURSEMENT, BORROWER
SHALL SUBMIT TO LENDER A REQUEST FOR PAYMENT, WHICH REQUEST SHALL SPECIFY THE
CAPITAL EXPENDITURES TO BE PAID, (II) LENDER SHALL RECEIVE A CERTIFICATE FROM
BORROWER (A) STATING THAT THE ITEMS TO BE FUNDED BY THE REQUESTED DISBURSEMENT
ARE CAPITAL EXPENDITURES, (B) STATING THAT ALL CAPITAL EXPENDITURES (OR PART
THEREOF) AT THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN
COMPLETED IN A GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE
LEGAL REQUIREMENTS, SUCH CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE,
PERMIT OR OTHER APPROVAL REQUIRED BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION
WITH THE CAPITAL EXPENDITURES, (C) IDENTIFYING EACH PERSON THAT SUPPLIED
MATERIALS OR LABOR IN CONNECTION WITH THE CAPITAL EXPENDITURES TO BE FUNDED BY
THE REQUESTED DISBURSEMENT, AND (D) STATING THAT EACH SUCH PERSON HAS BEEN PAID
IN FULL OR WILL BE PAID IN FULL (FOR ALL WORK PERFORMED TO DATE, EXCLUSIVE OF
ANY APPLICABLE RETAINAGE) UPON SUCH DISBURSEMENT, SUCH CERTIFICATE TO BE
ACCOMPANIED BY LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY
TO LENDER (WHICH MAY BE CONDITIONAL AS TO THE REQUESTED DISBURSEMENT), (IV) AT
LENDER’S OPTION, IF THE DISBURSEMENT IS IN EXCESS OF $100,000, LENDER SHALL
RECEIVE A TITLE SEARCH FOR THE PROPERTY INDICATING THAT THE PROPERTY IS FREE
FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER
OTHER THAN PERMITTED ENCUMBRANCES, AND (V) LENDER SHALL RECEIVE SUCH OTHER
EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT THE CAPITAL EXPENDITURES AT THE
PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND ARE
PAID FOR OR WILL BE PAID (OTHER THAN RETAINAGE, IF APPLICABLE) UPON SUCH
DISBURSEMENT TO BORROWER.

 

(C)           NOTHING IN THIS SECTION 6.4.2 SHALL (I) MAKE LENDER RESPONSIBLE
FOR MAKING OR COMPLETING THE CAPITAL EXPENDITURES WORK; (II) REQUIRE LENDER TO
EXPEND FUNDS IN ADDITION TO THE CAPITAL EXPENDITURE FUNDS TO COMPLETE ANY
CAPITAL EXPENDITURES WORK; (III) OBLIGATE LENDER TO PROCEED WITH THE CAPITAL
EXPENDITURES WORK; (IV) OBLIGATE LENDER TO DEMAND FROM BORROWER ADDITIONAL SUMS
TO COMPLETE ANY CAPITAL EXPENDITURES WORK; OR (V) IF LENDER HAS ACCELERATED THE
LOAN, OBLIGATE LENDER IN ANY WAY TO DISBURSE ANY CAPITAL EXPENDITURE FUNDS.

 

(D)           BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER, ARCHITECT, OR
INSPECTOR) OR THIRD PARTIES TO ENTER ONTO THE PROPERTY UPON REASONABLE ADVANCE
NOTICE DURING NORMAL BUSINESS HOURS (SUBJECT TO THE RIGHTS OF TENANTS UNDER
THEIR LEASES) TO INSPECT THE PROGRESS OF ANY CAPITAL EXPENDITURES WORK AND ALL
MATERIALS BEING USED IN CONNECTION THEREWITH AND TO EXAMINE ALL PLANS AND SHOP
DRAWINGS RELATING TO SUCH CAPITAL EXPENDITURES WORK. BORROWER SHALL USE
REASONABLE EFFORTS TO CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH
LENDER OR LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS DESCRIBED ABOVE IN
CONNECTION WITH INSPECTIONS DESCRIBED IN THIS SECTION 6.4.2(D).

 

64

--------------------------------------------------------------------------------


 

(E)           DURING AN ESCROW RESERVE PERIOD, IF BORROWER REQUESTS THAT CAPITAL
EXPENDITURE FUNDS IN EXCESS OF $500,000 BE PAID OR REIMBURSED TO BORROWER FOR A
CAPITAL EXPENDITURE REASONABLY APPROVED BY LENDER, LENDER MAY, UPON COMPLETION
OF SUCH CAPITAL EXPENDITURE AND AT ITS REASONABLE DISCRETION, REQUIRE AN
INSPECTION OF THE PROPERTY AT BORROWER’S EXPENSE PRIOR TO MAKING THE FINAL
DISBURSEMENT OF CAPITAL EXPENDITURE FUNDS FOR SUCH CAPITAL EXPENDITURE IN ORDER
TO VERIFY COMPLETION OF THE CAPITAL EXPENDITURES WORK FOR WHICH REIMBURSEMENT IS
SOUGHT. LENDER MAY REQUIRE THAT SUCH INSPECTION BE CONDUCTED BY AN APPROPRIATE
INDEPENDENT QUALIFIED PROFESSIONAL SELECTED BY LENDER AND MAY REQUIRE A
CERTIFICATE OF COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL ARCHITECT
ACCEPTABLE TO LENDER PRIOR TO THE DISBURSEMENT OF SUCH CAPITAL EXPENDITURE
FUNDS. BORROWER SHALL PAY THE REASONABLE, OUT-OF-POCKET EXPENSE OF THE
INSPECTION AS REQUIRED HEREUNDER, WHETHER SUCH INSPECTION IS CONDUCTED BY LENDER
OR BY AN INDEPENDENT QUALIFIED PROFESSIONAL ARCHITECT.

 

(F)            IN ADDITION TO ANY INSURANCE REQUIRED UNDER THE LOAN DOCUMENTS,
BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S COMPENSATION INSURANCE,
BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE TO THE EXTENT
REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH CAPITAL EXPENDITURES WORK. ALL
SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY SATISFACTORY TO LENDER.

 

(G)           ANY CAPITAL EXPENDITURE FUNDS REMAINING AFTER THE DEBT HAS BEEN
PAID IN FULL SHALL BE PROMPTLY RETURNED TO BORROWER.

 


SECTION 6.5            ROLLOVER FUNDS.


 


6.5.1       DEPOSITS OF ROLLOVER FUNDS.  ON THE CLOSING DATE, BORROWER HAS
DEPOSITED WITH AGENT THE SUM OF FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00)
TO BE HELD BY AGENT IN AN INTEREST-BEARING ACCOUNT AND INVESTED IN PERMITTED
INVESTMENTS IN ACCORDANCE WITH THE TERMS OF THE CASH MANAGEMENT AGREEMENT, WHICH
AMOUNT SHALL BE DISBURSED TO BORROWER PURSUANT TO THIS SECTION 6.5 FOR TENANT
IMPROVEMENTS, LEASING COMMISSIONS AND OTHER LEASING COSTS (INCLUDING FREE RENT
TO THE EXTENT BORROWER PROVIDES THE APPLICABLE TENANT WITH FREE RENT IN LIEU OF
A TENANT IMPROVEMENT ALLOWANCE) INCURRED BY BORROWER IN CONNECTION WITH ANY
LEASES OR RENEWALS OF LEASES (A) EXECUTED AFTER THE DATE HEREOF AND (B) RELATING
TO (I) SPACE DEMISED UNDER THE TRIZEC LEASE AS OF THE DATE HEREOF OR (II) SPACE
WHICH IS VACANT AS OF THE DATE HEREOF (EACH, A “REPLACEMENT LEASE”). AMOUNTS
DEPOSITED PURSUANT TO THIS SECTION 6.5.1, AND ANY INTEREST EARNED THEREON, ARE
REFERRED TO HEREIN AS THE “ROLLOVER FUNDS”.

 


6.5.2       RELEASE OF ROLLOVER FUNDS.  (A) SUBJECT TO THE PROVISIONS SET FORTH
IN SECTION 6.6.2(C), LENDER SHALL DIRECT AGENT TO DISBURSE TO BORROWER THE
ROLLOVER FUNDS UPON SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING
CONDITIONS: (I) BORROWER SHALL SUBMIT A REQUEST FOR PAYMENT TO LENDER AT LEAST
TEN (10) DAYS PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH PAYMENT BE MADE
AND SPECIFIES THE TENANT IMPROVEMENT COSTS, LEASING COMMISSIONS AND/OR OTHER
LEASING COSTS TO BE PAID, (II) ON THE DATE SUCH REQUEST IS RECEIVED BY LENDER
AND ON THE DATE SUCH PAYMENT IS TO BE MADE, NO EVENT OF DEFAULT SHALL EXIST AND
REMAIN UNCURED, (III) LENDER SHALL HAVE APPROVED, TO THE EXTENT REQUIRED BY
SECTION 4.1.9 HEREOF, THE APPLICABLE REPLACEMENT LEASE (OR SUCH REPLACEMENT
LEASE SHALL HAVE BEEN DEEMED APPROVED IN ACCORDANCE WITH SECTION 4.1.9 HEREOF),
IN RESPECT OF WHICH BORROWER IS OBLIGATED TO PAY OR REIMBURSE THE TENANT
IMPROVEMENT COSTS, LEASING COMMISSIONS AND/OR OTHER LEASING COSTS SPECIFIED IN
ITS REQUEST FOR PAYMENT (OR, IN

 

65

--------------------------------------------------------------------------------


 


THE CASE OF FREE RENT, IN RESPECT OF WHICH BORROWER IS OBLIGATED TO PROVIDE FREE
RENT SPECIFIED IN ITS REQUEST FOR PAYMENT), (IV) WITH RESPECT TO ANY ROLLOVER
FUNDS TO BE RELEASED BY LENDER FOR TENANT IMPROVEMENTS REQUIRED TO BE PERFORMED
BY BORROWER, LEASING COMMISSIONS OR OTHER LEASING COSTS PURSUANT TO ANY
REPLACEMENT LEASE, LENDER SHALL HAVE RECEIVED A BUDGET FOR SUCH TENANT
IMPROVEMENT COSTS AND A REASONABLY DETAILED SCHEDULE OF LEASING COMMISSIONS
PAYMENTS AND OTHER LEASING COSTS (INCLUDING FREE RENT, IF ANY) AND THE REQUESTED
DISBURSEMENT WILL BE USED TO PAY ALL OR A PORTION OF SUCH COSTS AND PAYMENTS,
(V) WITH RESPECT TO ANY ROLLOVER FUNDS TO BE RELEASED BY LENDER FOR TENANT
IMPROVEMENTS REQUIRED TO BE PERFORMED BY BORROWER PURSUANT TO OR IN CONNECTION
WITH A REPLACEMENT LEASE, LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER
(A) STATING THAT ALL SUCH TENANT IMPROVEMENTS AT THE PROPERTY TO BE FUNDED BY
THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN GOOD AND WORKMANLIKE MANNER
AND IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND
REGULATIONS, SUCH CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE, PERMIT
OR OTHER APPROVAL BY ANY GOVERNMENTAL AUTHORITY REQUIRED IN CONNECTION WITH SUCH
TENANT IMPROVEMENTS, (B) IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR
LABOR IN CONNECTION WITH THE TENANT IMPROVEMENTS TO BE FUNDED BY THE REQUESTED
DISBURSEMENT, AND (C) STATING THAT EACH SUCH PERSON HAS BEEN PAID IN FULL OR
WILL BE PAID IN FULL UPON SUCH DISBURSEMENT FOR WORK PERFORMED TO DATE SUBJECT
TO APPLICABLE RETAINAGE (IF ANY), SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN
WAIVERS OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO LENDER (WHICH
MAY BE CONDITIONAL AS TO THE REQUESTED DISBURSEMENT), (VI) WITH RESPECT TO ANY
ROLLOVER FUNDS TO BE RELEASED BY LENDER FOR TENANT IMPROVEMENTS REQUIRED TO BE
PERFORMED BY BORROWER PURSUANT TO OR IN CONNECTION WITH A REPLACEMENT LEASE, AT
LENDER’S OPTION, IF THE DISBURSEMENT IS IN EXCESS OF $250,000, A TITLE SEARCH
FOR THE PROPERTY INDICATING THAT THE PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND
OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER OTHER THAN PERMITTED
ENCUMBRANCES AND (VII) WITH RESPECT TO ANY ROLLOVER FUNDS TO BE RELEASED BY
LENDER FOR TENANT IMPROVEMENTS REQUIRED TO BE PERFORMED BY BORROWER PURSUANT TO
A REPLACEMENT LEASE, LENDER SHALL HAVE RECEIVED SUCH OTHER EVIDENCE AS LENDER
SHALL REASONABLY REQUEST THAT THE TENANT IMPROVEMENTS AT THE PROPERTY TO BE
FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND ARE PAID FOR OR
WILL BE PAID UPON SUCH DISBURSEMENT TO BORROWER (SUBJECT TO RETAINAGE AMOUNTS,
IF APPLICABLE). LENDER SHALL NOT BE REQUIRED TO DISBURSE ROLLOVER FUNDS MORE
FREQUENTLY THAN ONCE EACH CALENDAR MONTH, UNLESS SUCH REQUESTED DISBURSEMENT IS
IN AN AMOUNT GREATER THAN THE MINIMUM DISBURSEMENT AMOUNT (OR A LESSER AMOUNT IF
THE TOTAL AMOUNT OF ROLLOVER FUNDS IS LESS THAN THE MINIMUM DISBURSEMENT AMOUNT,
IN WHICH CASE ONLY ONE DISBURSEMENT OF THE AMOUNT REMAINING IN THE ACCOUNT SHALL
BE MADE). ALL DISBURSEMENTS OF ROLLOVER FUNDS MADE BY LENDER IN RESPECT OF ANY
FREE RENT SHALL BE DEPOSITED INTO THE CLEARING ACCOUNT AS IF SUCH SUMS WERE
RECEIVED BY BORROWER AS RENT DURING THE CALENDAR MONTH AFTER SUCH REQUEST IS
MADE BY BORROWER.

 

(B)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 6.5,
PROVIDED NO EVENT OF DEFAULT EXISTS, (I) IF BORROWER ACHIEVES A DEBT SERVICE
COVERAGE RATIO OF AT LEAST 1.30 TO 1.0 FOR TWO (2) CONSECUTIVE CALENDAR
QUARTERS, THEN ANY REMAINING ROLLOVER FUNDS SHALL BE PROMPTLY RETURNED TO
BORROWER, AND (II) IF BORROWER ENTERS INTO LEASES OR RENEWALS OF LEASES AFTER
THE DATE HEREOF FOR ALL OF THE SPACE AT THE PROPERTY FOR WHICH ROLLOVER FUNDS
MAY BE USED HEREUNDER, THEN ANY REMAINING ROLLOVER FUNDS SHALL BE PROMPTLY
RETURNED TO BORROWER; PROVIDED THAT, WITH RESPECT TO CLAUSE (II), (A) SUCH
LEASES MAY NOT BE TERMINATED WITHOUT CAUSE BY THE TENANTS THEREUNDER UPON LESS
THAN SIX (6) MONTHS’ NOTICE AND (B) THERE ARE NO OUTSTANDING TENANT
IMPROVEMENTS, LEASING COMMISSIONS OR OTHER LEASING COSTS UNDER OR WITH RESPECT
TO SUCH LEASES OR RENEWALS OF LEASES THAT HAVE NOT BEEN PAID FOR OR OTHERWISE
SATISFIED. IN ADDITION, ANY

 

66

--------------------------------------------------------------------------------


 

ROLLOVER FUNDS REMAINING AFTER THE DEBT HAS BEEN PAID IN FULL SHALL BE PROMPTLY
RETURNED TO BORROWER.

 

(C)           FOR PURPOSES OF CLARIFICATION, IT IS UNDERSTOOD AND AGREED THAT NO
PORTION OF ROLLOVER FUNDS DISBURSED BY LENDER IN ACCORDANCE WITH THIS SECTION
6.5 MAY BE USED TO PAY FOR ANY TENANT IMPROVEMENTS, LEASING COMMISSIONS AND
OTHER LEASING COSTS THAT A TENANT IS OBLIGATED TO PAY FOR UNDER SUCH TENANT’S
LEASE UNLESS BORROWER IS OBLIGATED TO REIMBURSE SUCH TENANT FOR SUCH ITEMS
PURSUANT TO SUCH TENANT’S LEASE.

 


SECTION 6.6            LEASE TERMINATION ROLLOVER FUNDS.


 


6.6.1       DEPOSITS OF LEASE TERMINATION ROLLOVER FUNDS.  IN THE EVENT THAT
BORROWER RECEIVES ANY FEES, PAYMENTS OR OTHER COMPENSATION FROM ANY TENANT
RELATING TO OR IN EXCHANGE FOR THE TERMINATION OF SUCH TENANT’S LEASE, WHICH
FEES, PAYMENTS AND COMPENSATION IN THE AGGREGATE WITH RESPECT TO SUCH LEASE
EXCEED $350,000 (A “LEASE TERMINATION FEE”), BORROWER SHALL IMMEDIATELY DEPOSIT
SUCH LEASE TERMINATION FEE WITH AGENT, WHICH AMOUNTS SHALL BE HELD IN AN
INTEREST-BEARING ACCOUNT AND INVESTED IN PERMITTED INVESTMENTS IN ACCORDANCE
WITH THE TERMS OF THE CASH MANAGEMENT AGREEMENT, TO BE UTILIZED FOR TENANT
IMPROVEMENTS, LEASING COMMISSIONS AND OTHER LEASING COSTS (INCLUDING FREE RENT
TO THE EXTENT BORROWER PROVIDES THE APPLICABLE TENANT WITH FREE RENT IN LIEU OF
A TENANT IMPROVEMENT ALLOWANCE) THAT MAY BE INCURRED BY BORROWER WITH RESPECT TO
THE SPACE RELATING TO SUCH LEASE TERMINATION FEE (A “TERMINATION SPACE”) AND, IN
THE EVENT THAT THERE IS A RENT DEFICIENCY FOR THE TERMINATION SPACE FROM AND
AFTER THE DATE THAT THE LEASE FOR THE TERMINATION SPACE WAS TERMINATED, IN
REPLACEMENT OF RENT. AMOUNTS DEPOSITED PURSUANT TO THIS SECTION 6.6.1, AND ANY
INTEREST EARNED THEREON, ARE REFERRED TO HEREIN AS THE “LEASE TERMINATION
ROLLOVER FUNDS”.

 


6.6.2       RELEASE OF LEASE TERMINATION ROLLOVER FUNDS.  (A) LENDER SHALL
DIRECT AGENT TO DISBURSE TO BORROWER THE LEASE TERMINATION ROLLOVER FUNDS UPON
SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING CONDITIONS: (I) BORROWER SHALL
SUBMIT A REQUEST FOR PAYMENT TO LENDER AT LEAST TEN (10) DAYS PRIOR TO THE DATE
ON WHICH BORROWER REQUESTS SUCH PAYMENT BE MADE AND (A) SPECIFIES THE TENANT
IMPROVEMENT COSTS, LEASING COMMISSIONS AND/OR OTHER LEASING COSTS TO BE PAID FOR
THE TERMINATION SPACE OR (B) SPECIFIES THE AMOUNT BY WHICH THE RENT EXPECTED TO
BE OBTAINED BY BORROWER FOR THE TERMINATION SPACE DURING THE NEXT SUCCEEDING
CALENDAR MONTH PURSUANT TO THE LEASE OR LEASES (IF ANY) FOR SUCH TERMINATION
SPACE (A “TERMINATION SPACE REPLACEMENT LEASE”) IS LESS THAN THE AMOUNT OF
MONTHLY RENT RECEIVED FROM THE PREVIOUS TENANT IN THE TERMINATION SPACE PURSUANT
TO ITS LEASE PRIOR TO SUCH TERMINATION (THE “RENT DEFICIENCY”), (II) ON THE DATE
SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE,
NO EVENT OF DEFAULT SHALL EXIST AND REMAIN UNCURED, (III) LENDER SHALL HAVE
APPROVED, TO THE EXTENT REQUIRED BY SECTION 4.1.9 HEREOF, THE TERMINATION SPACE
REPLACEMENT LEASE (OR SUCH TERMINATION SPACE REPLACEMENT LEASE SHALL HAVE BEEN
DEEMED APPROVED IN ACCORDANCE WITH SECTION 4.1.9 HEREOF), IN RESPECT OF WHICH
BORROWER IS OBLIGATED TO PAY OR REIMBURSE CERTAIN TENANT IMPROVEMENT COSTS,
LEASING COMMISSIONS AND/OR OTHER LEASING COSTS SPECIFIED IN ITS REQUEST FOR
PAYMENT (OR, IN THE CASE OF FREE RENT, IN RESPECT OF WHICH BORROWER IS OBLIGATED
TO PROVIDE FREE RENT SPECIFIED IN ITS REQUEST FOR PAYMENT), (IV) WITH RESPECT TO
ANY LEASE TERMINATION ROLLOVER FUNDS TO BE RELEASED BY LENDER FOR TENANT
IMPROVEMENTS REQUIRED TO BE PERFORMED BY BORROWER, LEASING COMMISSIONS OR OTHER
LEASING COSTS PURSUANT TO A TERMINATION SPACE REPLACEMENT LEASE, LENDER SHALL
HAVE RECEIVED A BUDGET FOR SUCH TENANT IMPROVEMENT COSTS AND A REASONABLY
DETAILED

 

67

--------------------------------------------------------------------------------


 


SCHEDULE OF LEASING COMMISSIONS PAYMENTS AND OTHER LEASING COSTS (INCLUDING FREE
RENT, IF ANY) AND THE REQUESTED DISBURSEMENT WILL BE USED TO PAY ALL OR A
PORTION OF SUCH COSTS AND PAYMENTS, (V) WITH RESPECT TO ANY LEASE TERMINATION
ROLLOVER FUNDS TO BE RELEASED BY LENDER FOR TENANT IMPROVEMENTS REQUIRED TO BE
PERFORMED BY BORROWER PURSUANT TO A TERMINATION SPACE REPLACEMENT LEASE, LENDER
SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER (A) STATING THAT ALL SUCH TENANT
IMPROVEMENTS AT THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE
BEEN COMPLETED IN GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL
APPLICABLE FEDERAL, STATE AND LOCAL LAWS, RULES AND REGULATIONS, SUCH
CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE, PERMIT OR OTHER APPROVAL
BY ANY GOVERNMENTAL AUTHORITY REQUIRED IN CONNECTION WITH SUCH TENANT
IMPROVEMENTS, (B) IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN
CONNECTION WITH THE TENANT IMPROVEMENTS TO BE FUNDED BY THE REQUESTED
DISBURSEMENT, AND (C) STATING THAT EACH SUCH PERSON HAS BEEN PAID IN FULL OR
WILL BE PAID IN FULL UPON SUCH DISBURSEMENT FOR WORK PERFORMED TO DATE SUBJECT
TO APPLICABLE RETAINAGE (IF ANY), SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN
WAIVERS OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO LENDER (WHICH
MAY BE CONDITIONAL AS TO THE REQUESTED DISBURSEMENT), (VI) WITH RESPECT TO ANY
LEASE TERMINATION ROLLOVER FUNDS TO BE RELEASED BY LENDER FOR TENANT
IMPROVEMENTS REQUIRED TO BE PERFORMED BY BORROWER PURSUANT TO A TERMINATION
SPACE REPLACEMENT LEASE, AT LENDER’S OPTION, IF THE DISBURSEMENT IS IN EXCESS OF
$250,000, A TITLE SEARCH FOR THE PROPERTY INDICATING THAT THE PROPERTY IS FREE
FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER
OTHER THAN PERMITTED ENCUMBRANCES AND (VII) WITH RESPECT TO ANY LEASE
TERMINATION ROLLOVER FUNDS TO BE RELEASED BY LENDER FOR TENANT IMPROVEMENTS
REQUIRED TO BE PERFORMED BY BORROWER PURSUANT TO A TERMINATION SPACE REPLACEMENT
LEASE, LENDER SHALL HAVE RECEIVED SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY
REQUEST THAT THE TENANT IMPROVEMENTS AT THE PROPERTY TO BE FUNDED BY THE
REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND ARE PAID FOR OR WILL BE PAID UPON
SUCH DISBURSEMENT TO BORROWER (SUBJECT TO RETAINAGE AMOUNTS, IF APPLICABLE).
LENDER SHALL NOT BE REQUIRED TO DISBURSE LEASE TERMINATION ROLLOVER FUNDS MORE
FREQUENTLY THAN ONCE EACH CALENDAR MONTH, UNLESS SUCH REQUESTED DISBURSEMENT IS
IN AN AMOUNT GREATER THAN THE MINIMUM DISBURSEMENT AMOUNT (OR A LESSER AMOUNT IF
THE TOTAL AMOUNT OF LEASE TERMINATION ROLLOVER FUNDS IS LESS THAN THE MINIMUM
DISBURSEMENT AMOUNT, IN WHICH CASE ONLY ONE DISBURSEMENT OF THE AMOUNT REMAINING
IN THE ACCOUNT SHALL BE MADE). ALL RENT DEFICIENCY DISBURSEMENTS MADE BY LENDER
SHALL BE DEPOSITED INTO THE CLEARING ACCOUNT AS IF SUCH SUMS WERE RECEIVED BY
BORROWER AS RENT DURING THE CALENDAR MONTH AFTER SUCH REQUEST IS MADE BY
BORROWER. ALL DISBURSEMENTS OF LEASE TERMINATION ROLLOVER FUNDS MADE BY LENDER
IN RESPECT OF ANY FREE RENT SHALL BE DEPOSITED INTO THE CLEARING ACCOUNT AS IF
SUCH SUMS WERE RECEIVED BY BORROWER AS RENT DURING THE CALENDAR MONTH AFTER SUCH
REQUEST IS MADE BY BORROWER.

 

(B)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 6.6.2,
UPON RECEIPT BY LENDER OF EVIDENCE THAT, WITH RESPECT TO ANY NEW TERMINATION
SPACE REPLACEMENT LEASE WITH A TERM OF AT LEAST FIVE (5) YEARS, ALL TENANT
IMPROVEMENTS REQUIRED TO BE COMPLETED BY BORROWER PURSUANT TO THE TERMINATION
SPACE REPLACEMENT LEASE, IF ANY, HAVE BEEN COMPLETED AND ALL LEASING COMMISSIONS
REQUIRED TO BE PAID BY BORROWER WITH RESPECT TO THE TERMINATION SPACE
REPLACEMENT LEASE, IF ANY, HAVE BEEN PAID, AND PROVIDED NO EVENT OF DEFAULT THEN
EXISTS, LENDER SHALL DIRECT AGENT TO DISBURSE TO BORROWER THE LEASE TERMINATION
ROLLOVER FUNDS ON DEPOSIT WITH RESPECT TO SUCH TERMINATION SPACE. ANY LEASE
TERMINATION ROLLOVER FUNDS REMAINING AFTER THE DEBT HAS BEEN PAID IN FULL SHALL
BE PROMPTLY RETURNED TO BORROWER.

 

68

--------------------------------------------------------------------------------


 

(C)           IN CONNECTION WITH ANY TENANT IMPROVEMENTS, LEASING COMMISSIONS
AND OTHER LEASING COSTS INCURRED BY BORROWER WITH RESPECT TO ANY TERMINATION
SPACE, IF THE CONDITIONS TO THE DISBURSEMENT OF ROLLOVER FUNDS SET FORTH IN
SECTION 6.5 AND THE CONDITIONS TO THE DISBURSEMENT OF LEASE TERMINATION ROLLOVER
FUNDS SET FORTH IN SECTION 6.6 ARE BOTH SATISFIED, LEASE TERMINATION ROLLOVER
FUNDS SHALL BE DISBURSED TO BORROWER TO PAY FOR SUCH TENANT IMPROVEMENTS,
LEASING COMMISSIONS AND OTHER LEASING COSTS, BUT LENDER SHALL NOT DISBURSE ANY
ROLLOVER FUNDS TO BORROWER TO PAY FOR SUCH TENANT IMPROVEMENTS, LEASING
COMMISSIONS AND OTHER LEASING COSTS; PROVIDED, THAT, IF THEN REMAINING LEASE
TERMINATION ROLLOVER FUNDS SHALL NOT BE SUFFICIENT TO PAY FOR SUCH TENANT
IMPROVEMENTS, LEASING COMMISSIONS AND OTHER LEASING COSTS, LENDER SHALL DISBURSE
TO BORROWER ROLLOVER FUNDS IN AN AMOUNT EQUAL TO SUCH DEFICIENCY.

 

(D)           FOR PURPOSES OF CLARIFICATION, IT IS UNDERSTOOD AND AGREED THAT NO
PORTION OF LEASE TERMINATION ROLLOVER FUNDS DISBURSED BY LENDER IN ACCORDANCE
WITH THIS SECTION 6.6 MAY BE USED TO PAY FOR ANY TENANT IMPROVEMENTS, LEASING
COMMISSIONS AND OTHER LEASING COSTS THAT A TENANT IS OBLIGATED TO PAY FOR UNDER
SUCH TENANT’S LEASE UNLESS BORROWER IS OBLIGATED TO REIMBURSE SUCH TENANT FOR
SUCH ITEMS PURSUANT TO SUCH TENANT’S LEASE.

 


SECTION 6.7            UNFUNDED TENANT ALLOWANCE RESERVE FUNDS.  ON THE CLOSING
DATE, BORROWER HAS DEPOSITED WITH AGENT THE SUM OF $16,690,498 TO BE HELD BY
AGENT IN AN INTEREST-BEARING ACCOUNT AND INVESTED IN PERMITTED INVESTMENTS IN
ACCORDANCE WITH THE TERMS OF THE CASH MANAGEMENT AGREEMENT, WHICH AMOUNT SHALL
BE DISBURSED TO BORROWER PURSUANT TO THIS SECTION 6.7 FOR UNFUNDED TENANT
ALLOWANCES ASSOCIATED WITH THE LEASES SET FORTH ON SCHEDULE VI ATTACHED HERETO,
AND THE AMOUNT OF SUCH DISBURSEMENTS SHALL NOT EXCEED THE APPLICABLE AMOUNT OF
UNFUNDED TENANT ALLOWANCES SET FORTH ON SCHEDULE VI. AMOUNTS SO DEPOSITED WITH
AGENT AND ALL INTEREST EARNED THEREON SHALL HEREINAFTER BE REFERRED TO AS THE
“UNFUNDED TENANT ALLOWANCE RESERVE FUNDS” AND THE ACCOUNT TO WHICH SUCH AMOUNTS
ARE HELD SHALL HEREINAFTER BE REFERRED TO AS THE “UNFUNDED TENANT ALLOWANCE
RESERVE ACCOUNT”. LENDER SHALL DIRECT AGENT TO DISBURSE TO BORROWER UNFUNDED
TENANT ALLOWANCE RESERVE FUNDS FOR TENANT IMPROVEMENTS OR ANY OTHER COST
REPRESENTED BY THE RELEVANT UNFUNDED TENANT ALLOWANCE PROVIDED (I) BORROWER
SUBMITS TO LENDER A REQUEST FOR PAYMENT ON LENDER’S STANDARD FORM OF DRAW
REQUEST OR OTHER FORM REASONABLY ACCEPTABLE TO LENDER AT LEAST FIVE (5) BUSINESS
DAYS PRIOR TO THE DATE ON WHICH BORROWER REQUESTS SUCH PAYMENT BE MADE, (II) ON
THE DATE SUCH PAYMENT IS TO BE MADE, NO EVENT OF DEFAULT SHALL EXIST AND REMAIN
UNCURED, (III) LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM BORROWER CERTIFYING
THAT ANY CONDITIONS TO THE DISBURSEMENT OF FUNDS SET FORTH IN THE APPLICABLE
LEASE HAVE BEEN SATISFIED, (IV) IF APPLICABLE, SUCH CERTIFICATE IS ACCOMPANIED
BY PAID INVOICES (OR UNPAID INVOICES IF SUCH DISBURSEMENT IS BEING MADE TO PAY
SUCH INVOICES) FOR THE AMOUNTS REQUESTED, AND (V) THE AGGREGATE AMOUNT OF ANY
SUCH DISBURSEMENTS FOR ANY LEASE SHALL NOT EXCEED THE AMOUNT OF UNFUNDED TENANT
ALLOWANCE DESIGNATED FOR SUCH LEASE ON SCHEDULE VI ATTACHED HERETO. PROVIDED NO
EVENT OF DEFAULT EXISTS, ALL FUNDS REMAINING IN THE UNFUNDED TENANT ALLOWANCE
RESERVE ACCOUNT AFTER ALL DISBURSEMENTS OF THE UNFUNDED TENANT ALLOWANCE RESERVE
FUNDS HAVE BEEN MADE IN ACCORDANCE WITH THIS SECTION 6.7 SHALL BE RELEASED TO
BORROWER, ALONG WITH ANY INTEREST EARNED THEREON; PROVIDED, HOWEVER, IF BORROWER
CAN DEMONSTRATE TO LENDER’S REASONABLE SATISFACTION THAT THE FULL AMOUNT OF ALL
UNFUNDED TENANT ALLOWANCES OWED TO A TENANT UNDER A PARTICULAR LEASE HAVE BEEN
FUNDED BY LENDER TO BORROWER PURSUANT TO THE TERMS SET FORTH IN THIS SECTION
6.7, THEN, PROVIDED NO EVENT OF DEFAULT EXISTS, ANY EXCESS UNFUNDED TENANT
ALLOWANCE RESERVE FUNDS REMAINING IN THE UNFUNDED TENANT ALLOWANCE RESERVE
ACCOUNT AND ALLOCATED TO SUCH LEASE SHALL BE DISBURSED TO BORROWER.

 

69

--------------------------------------------------------------------------------


 

The funds deposited by Borrower into the Unfunded Tenant Allowance Reserve
Account represent Unfunded Tenant Allowances with respect to the UTA Leases.
Lender and Borrower acknowledge and agree that Borrower is not required to
deposit (and has not deposited with Lender) any funds with respect to Unfunded
Tenant Allowances applicable to any Lease other than the UTA Leases, and no
Unfunded Tenant Allowance Reserve Funds shall be disbursed by Lender with
respect to any Unfunded Tenant Allowances for any Leases other than the UTA
Leases. Any Unfunded Tenant Allowance Reserve Funds remaining after the Debt has
been paid in full shall be promptly returned to Borrower.

 


SECTION 6.8            INTENTIONALLY OMITTED.


 


SECTION 6.9            APPLICATION OF RESERVE FUNDS.  (A)  IN THE EVENT LENDER
ACCELERATES THE LOAN DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER, AT
ITS OPTION, MAY WITHDRAW THE RESERVE FUNDS AND APPLY THE RESERVE FUNDS TO THE
ITEMS FOR WHICH THE RESERVE FUNDS WERE ESTABLISHED OR TO PAYMENT OF THE DEBT IN
SUCH ORDER, PROPORTION AND PRIORITY AS LENDER MAY DETERMINE IN ITS SOLE
DISCRETION. LENDER’S RIGHT TO WITHDRAW AND APPLY THE RESERVE FUNDS SHALL BE IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED TO LENDER UNDER THE LOAN
DOCUMENTS.

 

(B)           WITHOUT LIMITING THE GENERALITY OF THE PROVISIONS SET FORTH IN
SECTION 6.9(A), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER, AT ITS OPTION, MAY WITHDRAW THE ROLLOVER FUNDS, THE LEASE
TERMINATION ROLLOVER FUNDS AND/OR THE UNFUNDED TENANT ALLOWANCE RESERVE FUNDS
AND APPLY THE SAME TO THE ITEMS FOR WHICH SUCH RESERVE FUNDS WERE ESTABLISHED OR
TO PAYMENT OF THE DEBT IN SUCH ORDER, PROPORTION AND PRIORITY AS LENDER MAY
DETERMINE IN ITS SOLE DISCRETION. LENDER’S RIGHT TO WITHDRAW AND APPLY THE
ROLLOVER FUNDS, THE LEASE TERMINATION ROLLOVER FUNDS AND THE UNFUNDED TENANT
ALLOWANCE RESERVE FUNDS SHALL BE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES
PROVIDED TO LENDER UNDER THE LOAN DOCUMENTS.

 


SECTION 6.10         SECURITY INTEREST IN RESERVE FUNDS.


 


6.10.1     GRANT OF SECURITY INTEREST.  BORROWER SHALL BE THE OWNER OF THE
RESERVE FUNDS. BORROWER HEREBY PLEDGES, ASSIGNS AND GRANTS A SECURITY INTEREST
TO LENDER, AS SECURITY FOR PAYMENT OF THE DEBT AND THE PERFORMANCE OF ALL OTHER
TERMS, CONDITIONS AND COVENANTS OF THE LOAN DOCUMENTS ON BORROWER’S PART TO BE
PAID AND PERFORMED, IN ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO THE
RESERVE FUNDS. THE RESERVE FUNDS SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF
LENDER.

 


6.10.2     INCOME TAXES.  BORROWER SHALL REPORT ON ITS FEDERAL, STATE AND LOCAL
INCOME TAX RETURNS ALL INTEREST OR INCOME ACCRUED ON THE RESERVE FUNDS.

 


6.10.3     PROHIBITION AGAINST FURTHER ENCUMBRANCE.  BORROWER SHALL NOT, WITHOUT
THE PRIOR CONSENT OF LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY
INTEREST IN THE RESERVE FUNDS OR PERMIT ANY LIEN OR ENCUMBRANCE TO ATTACH
THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC-1 FINANCING STATEMENTS,
EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH RESPECT
THERETO.

 

70

--------------------------------------------------------------------------------


 


SECTION 6.11         LETTERS OF CREDIT.


 


6.11.1     DELIVERY OF LETTERS OF CREDIT.  (A)  IN LIEU OF MAKING THE PAYMENTS
TO ANY OF THE RESERVE FUNDS, BORROWER MAY DELIVER TO LENDER A LETTER OF CREDIT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.11. ADDITIONALLY, BORROWER
MAY DELIVER TO LENDER A LETTER OF CREDIT IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 6.11 IN LIEU OF DEPOSITS PREVIOUSLY MADE TO THE RESERVE FUNDS. THE
AGGREGATE AMOUNT OF ANY LETTER OF CREDIT AND CASH ON DEPOSIT WITH RESPECT TO THE
CAPITAL EXPENDITURE FUNDS, THE ROLLOVER FUNDS, THE LEASE TERMINATION ROLLOVER
FUNDS AND/OR THE UNFUNDED TENANT ALLOWANCE RESERVE FUNDS SHALL AT ALL TIMES BE
AT LEAST EQUAL TO THE AGGREGATE AMOUNT WHICH BORROWER IS REQUIRED TO HAVE ON
DEPOSIT IN SUCH RESERVE FUND PURSUANT TO THIS AGREEMENT. THE AGGREGATE AMOUNT OF
ANY LETTER OF CREDIT AND CASH ON DEPOSIT WITH RESPECT TO THE TAX FUNDS SHALL AT
ALL TIMES BE AT LEAST EQUAL TO THE AGGREGATE WHICH BORROWER WOULD BE REQUIRED TO
DEPOSIT IN SUCH RESERVE FUND OVER THE NEXT TWELVE (12) MONTH PERIOD. THE
AGGREGATE AMOUNT OF ANY LETTER OF CREDIT AND CASH ON DEPOSIT WITH RESPECT TO THE
INSURANCE FUNDS SHALL AT ALL TIMES BE AT LEAST EQUAL TO THE AGGREGATE WHICH
BORROWER WOULD BE REQUIRED TO DEPOSIT IN SUCH RESERVE FUND OVER THE NEXT TWELVE
(12) MONTH PERIOD. IN THE EVENT THAT A LETTER OF CREDIT IS DELIVERED IN LIEU OF
ANY PORTION OF THE TAX FUNDS OR THE INSURANCE FUNDS, BORROWER SHALL BE
RESPONSIBLE FOR THE PAYMENT OF TAXES OR INSURANCE PREMIUMS, AS APPLICABLE, AND
LENDER SHALL NOT BE RESPONSIBLE THEREFOR. ANY LETTER OF CREDIT DELIVERED BY
BORROWER TO LENDER WITH RESPECT TO THE ROLLOVER FUNDS, THE LEASE TERMINATION
ROLLOVER FUNDS AND/OR THE UNFUNDED TENANT ALLOWANCE RESERVE FUNDS MAY PROVIDE
THAT THE AMOUNT THEREOF REDUCES (OR THAT BORROWER MAY AMEND SUCH LETTER OF
CREDIT TO REDUCE THE AMOUNT THEREOF) TO REFLECT THE PAYMENT OF THE APPLICABLE
TENANT IMPROVEMENT COSTS, LEASING COMMISSIONS AND OTHER LEASING COSTS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

(b)           Borrower shall give Lender no less than thirty (30) days notice of
Borrower’s election to deliver a Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from any such Letter of
Credit. Upon thirty (30) days notice to Lender, Borrower may replace a Letter of
Credit with a cash deposit to the applicable Reserve Fund if a Letter of Credit
has been outstanding for more than six (6) months. Prior to the return of a
Letter of Credit, Borrower shall deposit an amount equal to the amount that
would have accumulated in the applicable Reserve Fund and not been disbursed in
accordance with this Agreement if such Letter of Credit had not been delivered.

 

(c)           Borrower shall provide Lender with notice of any increases in the
annual payments for Taxes and Insurance Premiums thirty (30) days prior to the
effective date of any such increase and any applicable Letter of Credit shall be
increased by such increased amount at least ten (10) days prior to the effective
date of such increase.

 


SECTION 6.12         PROVISIONS REGARDING LETTERS OF CREDIT.


 


6.12.1     SECURITY FOR DEBT.  (A)  EACH LETTER OF CREDIT DELIVERED UNDER THIS
AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE PAYMENT OF THE DEBT.

 

(b)           In the event Lender accelerates the Loan during the continuance of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to

 

71

--------------------------------------------------------------------------------


 

apply all or any part thereof to the payment of the items for which such Letter
of Credit was established or to apply each such Letter of Credit to payment of
the Debt in such order, proportion or priority as Lender may determine. Any such
application to the Debt shall be subject to the terms set forth in Section
2.4.3. On the Maturity Date, any such Letter of Credit may be applied to reduce
the Debt.

 

(c)           Without limiting the generality of the provisions set forth in
Section 6.12.1(b), upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right, at its option, to draw on any Letter of
Credit with respect to the Rollover Funds, the Lease Termination Rollover Funds
and/or the Unfunded Tenant Allowance Reserve Funds and to apply all or any part
thereof to the payment of the items for which such Letter of Credit was
established or to apply each such Letter of Credit to payment of the Debt in
such order, proportion or priority as Lender may determine. Any such application
to the Debt shall be subject to the terms set forth in Section 2.4.3.

 


6.12.2     ADDITIONAL RIGHTS OF LENDER.  IN ADDITION TO ANY OTHER RIGHT LENDER
MAY HAVE TO DRAW UPON A LETTER OF CREDIT PURSUANT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, LENDER SHALL HAVE THE ADDITIONAL RIGHTS TO DRAW IN FULL ANY
LETTER OF CREDIT:  (A) WITH RESPECT TO ANY EVERGREEN LETTER OF CREDIT, IF LENDER
HAS RECEIVED A NOTICE FROM THE ISSUING BANK THAT THE LETTER OF CREDIT WILL NOT
BE RENEWED AND A SUBSTITUTE LETTER OF CREDIT IS NOT PROVIDED AT LEAST THIRTY
(30) DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING LETTER OF CREDIT IS
SCHEDULED TO EXPIRE; (B) WITH RESPECT TO ANY LETTER OF CREDIT WITH A STATED
EXPIRATION DATE, IF LENDER HAS NOT RECEIVED A NOTICE FROM THE ISSUING BANK THAT
IT HAS RENEWED THE LETTER OF CREDIT AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE
ON WHICH SUCH LETTER OF CREDIT IS SCHEDULED TO EXPIRE AND A SUBSTITUTE LETTER OF
CREDIT IS NOT PROVIDED AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE ON WHICH THE
OUTSTANDING LETTER OF CREDIT IS SCHEDULED TO EXPIRE; (C) UPON RECEIPT OF NOTICE
FROM THE ISSUING BANK THAT THE LETTER OF CREDIT WILL BE TERMINATED (EXCEPT IF
THE TERMINATION OF SUCH LETTER OF CREDIT IS PERMITTED PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT OR A SUBSTITUTE LETTER OF CREDIT IS PROVIDED); OR
(D) IF LENDER HAS RECEIVED NOTICE THAT THE BANK ISSUING THE LETTER OF CREDIT
SHALL CEASE TO BE AN ELIGIBLE INSTITUTION. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE ABOVE, LENDER IS NOT OBLIGATED TO DRAW ANY LETTER OF
CREDIT UPON THE HAPPENING OF AN EVENT SPECIFIED IN (A), (B), (C) OR (D) ABOVE
AND SHALL NOT BE LIABLE FOR ANY LOSSES SUSTAINED BY BORROWER DUE TO THE
INSOLVENCY OF THE BANK ISSUING THE LETTER OF CREDIT IF LENDER HAS NOT DRAWN THE
LETTER OF CREDIT.

 


VII.         PROPERTY MANAGEMENT


 


SECTION 7.1            THE MANAGEMENT AGREEMENT.  BORROWER SHALL CAUSE MANAGER
TO MANAGE THE PROPERTY IN ACCORDANCE WITH THE MANAGEMENT AGREEMENT AND LENDER
ACKNOWLEDGES THAT THE MANAGEMENT AGREEMENT HAS BEEN APPROVED BY LENDER. BORROWER
SHALL (I) DILIGENTLY PERFORM AND OBSERVE ALL OF THE TERMS, COVENANTS AND
CONDITIONS OF THE MANAGEMENT AGREEMENT ON THE PART OF BORROWER TO BE PERFORMED
AND OBSERVED AND (II) PROMPTLY NOTIFY LENDER OF ANY NOTICE TO BORROWER OF ANY
DEFAULT BY BORROWER IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF THE MANAGEMENT AGREEMENT ON THE PART OF BORROWER TO
BE PERFORMED AND OBSERVED. IF BORROWER SHALL DEFAULT, BEYOND THE EXPIRATION OF
ANY APPLICABLE NOTICE AND CURE PERIOD, IN THE PERFORMANCE OR OBSERVANCE OF ANY
MATERIAL TERM, COVENANT OR CONDITION OF THE MANAGEMENT AGREEMENT ON THE PART OF
BORROWER TO BE PERFORMED OR OBSERVED, THEN, WITHOUT LIMITING LENDER’S OTHER
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR THE OTHER LOAN

 

72

--------------------------------------------------------------------------------


 


DOCUMENTS, AND WITHOUT WAIVING OR RELEASING BORROWER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR UNDER THE MANAGEMENT AGREEMENT, LENDER SHALL HAVE THE RIGHT, BUT
SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS AND TO PERFORM ANY ACT AS MAY BE
APPROPRIATE TO CAUSE ALL THE MATERIAL TERMS, COVENANTS AND CONDITIONS OF THE
MANAGEMENT AGREEMENT ON THE PART OF BORROWER TO BE PERFORMED OR OBSERVED.

 


SECTION 7.2            PROHIBITION AGAINST TERMINATION OR MODIFICATION. 
BORROWER SHALL NOT SURRENDER, TERMINATE, CANCEL OR MATERIALLY MODIFY THE
MANAGEMENT AGREEMENT, OR ENTER INTO ANY OTHER AGREEMENT RELATING TO THE
MANAGEMENT OF THE PROPERTY WITH MANAGER OR ANY OTHER PERSON, OR CONSENT TO THE
ASSIGNMENT BY THE MANAGER OF ITS INTEREST UNDER THE MANAGEMENT AGREEMENT, IN
EACH CASE WITHOUT THE EXPRESS CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME UPON AT LEAST THIRTY (30) DAYS NOTICE TO LENDER TO REPLACE THE MANAGER
WITH A NEW PROPERTY MANAGER PROVIDED (I) NO EVENT OF DEFAULT EXISTS OR SHALL
OCCUR AS A RESULT OF SUCH REPLACEMENT, (II) EITHER (A) SUCH REPLACEMENT PROPERTY
MANAGER IS A QUALIFIED MANAGER OR (B) IF SUCH REPLACEMENT PROPERTY MANAGER IS
NOT A QUALIFIED MANAGER AND A SECURITIZATION HAS OCCURRED, BORROWER DELIVERS TO
LENDER A RATING AGENCY CONFIRMATION AS TO SUCH NEW PROPERTY MANAGER AND PROPERTY
MANAGEMENT AGREEMENT, AND (III) THE PROPERTY MANAGEMENT AGREEMENT ENTERED INTO
BETWEEN THE BORROWER AND SUCH REPLACEMENT PROPERTY MANAGER SHALL BE SUBJECT TO
LENDER’S APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD. IF ANY NEW
PROPERTY MANAGER IS AN AFFILIATE OF BORROWER, THEN, AS A FURTHER CONDITION TO
THE REPLACEMENT OF THE MANAGER, BORROWER SHALL BE REQUIRED TO DELIVER TO LENDER
A NON-CONSOLIDATION OPINION REASONABLY ACCEPTABLE TO LENDER (OR, IN THE EVENT
THAT A SECURITIZATION SHALL HAVE OCCURRED, ACCEPTABLE TO THE RATING AGENCIES).
ANY SUCH NEW PROPERTY MANAGER AND BORROWER SHALL, AS A FURTHER CONDITION TO THE
REPLACEMENT OF THE MANAGER, EXECUTE A SUBORDINATION OF MANAGEMENT AGREEMENT IN
THE FORM DELIVERED IN CONNECTION WITH THE LOAN.

 


SECTION 7.3            REPLACEMENT OF MANAGER.  LENDER SHALL HAVE THE RIGHT TO
REQUIRE BORROWER TO REPLACE THE MANAGER WITH A PERSON WHICH IS NOT AN AFFILIATE
OF, BUT IS CHOSEN BY, BORROWER AND APPROVED BY LENDER (WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED) UPON THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS: (I) AT ANY TIME FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, (II) THE MATURITY DATE OCCURS AND THE LOAN
HAS NOT BEEN PAID AND SATISFIED IN FULL, AND/OR (III) IF MANAGER SHALL BE IN
MATERIAL DEFAULT UNDER THE MANAGEMENT AGREEMENT BEYOND ANY APPLICABLE NOTICE AND
CURE PERIOD OR IF AT ANY TIME THE MANAGER HAS ENGAGED IN GROSS NEGLIGENCE,
FRAUD, WILLFUL MISCONDUCT OR MISAPPROPRIATION OF FUNDS.

 


VIII.        PERMITTED TRANSFERS


 


SECTION 8.1            PERMITTED TRANSFER OF THE PROPERTY.  LENDER SHALL NOT
WITHHOLD ITS CONSENT TO A CONVEYANCE OF THE PROPERTY IN ITS ENTIRETY TO ANY
TRANSFEREE PROVIDED THAT (A) LENDER HAS RECEIVED AN AGREEMENT, ACCEPTABLE TO IT
IN ITS REASONABLE DISCRETION, PURSUANT TO WHICH SUCH TRANSFEREE ASSUMES ALL OF
BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS, (B) LENDER RECEIVES A TRANSFER
FEE EQUAL TO (I) TEN THOUSAND AND NO/100 DOLLARS ($10,000.00) IF SUCH TRANSFER
IS TO BEACON ENTITY OR ANY ENTITY AT LEAST FIFTY PERCENT (50%) DIRECTLY OR
INDIRECTLY OWNED BY BEACON ENTITY AND DIRECTLY OR INDIRECTLY CONTROLLED BY
BEACON ENTITY OR (II) SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($75,000.00) IF
SUCH TRANSFER IS TO ANY OTHER ENTITY, (C) LENDER

 

73

--------------------------------------------------------------------------------


 


SHALL HAVE RECEIVED SUCH DOCUMENTS, CERTIFICATES AND LEGAL OPINIONS AS IT MAY
REASONABLY REQUEST, (D) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING HEREUNDER, AND, IF A MEZZANINE LOAN IS OUTSTANDING, NO “EVENT OF
DEFAULT” HAS OCCURRED AND IS CONTINUING UNDER THE MEZZANINE LOAN AGREEMENT, (E)
BORROWER SHALL PAY ALL REASONABLE, OUT-OF-POCKET COSTS AND EXPENSES OF LENDER IN
CONNECTION WITH SUCH TRANSFER, (F) EITHER (I) SUCH TRANSFEREE IS A PERMITTED
TRANSFEREE OR (II) IF SUCH TRANSFEREE IS NOT A PERMITTED TRANSFEREE, LENDER
SHALL HAVE APPROVED SUCH TRANSFEREE (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED) OR, IF ANY SECURITIES ARE OUTSTANDING, LENDER
HAS RECEIVED A RATING AGENCY CONFIRMATION AS TO THE CONVEYANCE OF THE PROPERTY,
(G) THE TRANSFEREE QUALIFIES AS A SINGLE PURPOSE, BANKRUPTCY REMOTE ENTITY UNDER
CRITERIA ESTABLISHED BY THE RATING AGENCIES, AND (H) THERE IS DELIVERED TO
LENDER A NON-CONSOLIDATION OPINION ACCEPTABLE TO THE RATING AGENCIES (OR IF NO
SECURITIES ARE OUTSTANDING AT THE TIME, ACCEPTABLE TO LENDER IN ITS REASONABLE
DISCRETION). IF A MEZZANINE LOAN IS OUTSTANDING, BORROWER SHALL NOT BE PERMITTED
TO TRANSFER THE PROPERTY UNLESS BORROWER OBTAINS THE PRIOR WRITTEN CONSENT OF
MEZZANINE LENDER TO THE EXTENT REQUIRED BY THE MEZZANINE LOAN AGREEMENT. IN THE
EVENT THAT SUCH CONVEYANCE IS A TRANSFER OF THE PROPERTY IN ITS ENTIRETY TO A
PERSON THAT IS NOT AN AFFILIATE OF BORROWER OR GUARANTOR, THE CURRENT GUARANTOR
SHALL BE RELEASED FROM AND RELIEVED OF ANY OF ITS OBLIGATIONS UNDER THE GUARANTY
ARISING OR OCCURRING AFTER THE DATE OF SUCH CONVEYANCE OR TRANSFER (OTHER THAN
FOR ANY ACTS OR EVENTS WHICH WERE CAUSED BY OR ARISE OUT OF ANY ACTS, EVENTS OR
OMISSIONS OF GUARANTOR, BORROWER OR ITS AFFILIATES OCCURRING PRIOR TO SUCH
CONVEYANCE) PROVIDED THAT, AND AS A CONDITION TO SUCH RELEASE, (1) THERE IS
DELIVERED TO LENDER A RATING AGENCY CONFIRMATION WITH RESPECT TO THE REPLACEMENT
GUARANTOR, IF THE LOAN HAS BEEN INCLUDED IN A SECURITIZATION, (2) AN AFFILIATE
OF THE TRANSFEREE OF THE PROPERTY APPROVED BY THE LENDER (IN ITS REASONABLE
DISCRETION) ASSUMES THE OBLIGATIONS OF THE CURRENT GUARANTOR UNDER THE GUARANTY
(AS TO ANY ACTS OR EVENTS WHICH OCCUR AFTER THE CONVEYANCE OR TRANSFER) AND (3)
IF APPLICABLE BUT SUBJECT TO THE PROVISIONS IN SUBSECTION (2) ABOVE, SUCH NEW
GUARANTOR EXECUTES, WITHOUT ANY COST OR EXPENSE TO LENDER, A SUBSTITUTION
AGREEMENT OR A NEW GUARANTY IN SUBSTANTIALLY THE SAME FORM AS THE GUARANTY
EXECUTED AS OF THE DATE HEREOF.

 


SECTION 8.2            PERMITTED TRANSFERS OF INTEREST IN BORROWER.


 

Notwithstanding anything to the contrary contained in the Loan Documents, the
restrictions on Transfers of direct or indirect ownership interests in Borrower
(including, without limitation, direct or indirect interests in Beacon Entity)
set forth herein, in the Mortgage or in any other Loan Document shall not apply
to the Transfer of direct or indirect interests in Borrower (including, without
limitation, direct or indirect interests in Beacon Entity) provided that (i) no
Event of Default shall have occurred and be continuing, (ii) Borrower shall pay
all reasonable out-of-pocket costs and expenses of Lender in connection with
such Transfer, (iii) Lender shall have received such documents, certificates and
legal opinions as it may reasonably request, (iv) after such Transfer Borrower
shall maintain its status as a single purpose, bankruptcy remote entity under
criteria established herein, (v) if after giving effect to such Transfer and all
prior Transfers, more than forty nine percent (49%) in the aggregate of direct
or indirect interests in Borrower are owned by any Person and its Affiliates
that owned less than a forty nine percent (49%) direct or indirect interest in
Borrower as of the Closing Date, Lender shall receive a non-consolidation
opinion reasonably acceptable to Lender and acceptable to the Rating Agencies
and (vi) following such Transfer (x) Beacon Entity owns directly or indirectly
fifty

 

74

--------------------------------------------------------------------------------


 

percent (50%) or more of the interests in Borrower on an unencumbered basis and
directly or indirectly controls Borrower, or (y) Permitted Transferees own in
the aggregate directly or indirectly fifty percent (50%) or more of the
interests in Borrower on an unencumbered basis and directly or indirectly
control Borrower, provided Mezzanine Lender, if any, approves such Permitted
Transferee in accordance with and to the extent required by the Mezzanine Loan
Agreement, or (z) another Person (A) which Lender has approved (such approval
not to be unreasonably withheld, conditioned or delayed) or, if any Securities
are outstanding, with respect to which Lender has received a Rating Agency
Confirmation, and which Mezzanine Lender, if any, has approved in accordance
with and to the extent required by the Mezzanine Loan Agreement; and (B) owns in
the aggregate directly or indirectly fifty percent (50%) or more of the
interests in Borrower on an unencumbered basis and directly or indirectly
controls Borrower. For purposes of this Section 8.2, “control” shall mean the
ability to control the day to day and general management decisions regarding the
Property. In the event that any such conveyance or transfer of any direct or
indirect interests in Borrower results in the then current Guarantor and its
Affiliates owning directly or indirectly no legal or beneficial interests in
Borrower, then the current Guarantor shall be released from and relieved of any
of its obligations under the Guaranty arising or occurring after the date of
such conveyance or transfer (other than for any acts or events which were caused
by or arise out of any acts, events or omissions of Guarantor, Borrower or its
Affiliates occurring prior to such conveyance) provided that, and as a condition
to such release, (1) there is delivered to Lender a Rating Agency Confirmation
with respect to the replacement Guarantor, if the Loan has been included in a
Securitization, (2) an Affiliate of the transferee of the Property approved by
the Lender (in its reasonable discretion) assumes the obligations of the current
Guarantor under the Guaranty (as to any acts or events which occur after the
conveyance or transfer) and (3) if applicable but subject to the provisions in
subsection (2) above, such new Guarantor executes, without any cost or expense
to Lender, a substitution agreement or a new Guaranty in substantially the same
form as the Guaranty executed as of the date hereof.

 


IX.           SALE AND SECURITIZATION OF MORTGAGE


 


SECTION 9.1            SALE OF MORTGAGE AND SECURITIZATION.


 

(A)           LENDER SHALL HAVE THE RIGHT (I) TO SELL OR OTHERWISE TRANSFER THE
LOAN OR ANY PORTION THEREOF AS A WHOLE LOAN, (II) TO SELL PARTICIPATION
INTERESTS IN THE LOAN OR (III) TO SECURITIZE THE LOAN OR ANY PORTION THEREOF IN
A SINGLE ASSET SECURITIZATION OR A POOLED LOAN SECURITIZATION (THE TRANSACTIONS
REFERRED TO IN CLAUSES (I), (II) AND (III) SHALL HEREINAFTER BE REFERRED TO
COLLECTIVELY AS “SECONDARY MARKET TRANSACTIONS” AND THE TRANSACTIONS REFERRED TO
IN CLAUSE (III) SHALL HEREINAFTER BE REFERRED TO AS A “SECURITIZATION.”  ANY
CERTIFICATES, NOTES OR OTHER SECURITIES ISSUED IN CONNECTION WITH A
SECURITIZATION ARE HEREINAFTER REFERRED TO AS “SECURITIES”).

 

(B)           IF REQUESTED BY LENDER, FOR SO LONG AS THE LOAN IS OUTSTANDING,
BORROWER SHALL IN CONNECTION WITH ANY SECONDARY MARKET TRANSACTION:

 

(I)            (A) PROVIDE UPDATED FINANCIAL AND OTHER INFORMATION WITH RESPECT
TO THE PROPERTY, THE BUSINESS OPERATED AT THE PROPERTY, BORROWER AND THE MANAGER
(IF AN AFFILIATE OF BORROWER AND, IF NOT AN AFFILIATE OF BORROWER, ONLY SUCH
INFORMATION AS IS REASONABLY REQUESTED BY LENDER AND WITHIN BORROWER’S
POSSESSION), (B) PROVIDE UPDATED BUDGETS RELATING TO THE PROPERTY AND (C)
PROVIDE UPDATED APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS (PHASE I’S
AND, IF RECOMMENDED BY PHASE I’S, PHASE II’S), PROPERTY CONDITION REPORTS AND
OTHER DUE DILIGENCE

 

75

--------------------------------------------------------------------------------


 

INVESTIGATIONS OF THE PROPERTY (THE “UPDATED INFORMATION”), TOGETHER, IF
CUSTOMARY, WITH APPROPRIATE VERIFICATION OF THE UPDATED INFORMATION THROUGH
LETTERS OF AUDITORS OR OPINIONS OF COUNSEL ACCEPTABLE TO LENDER AND THE RATING
AGENCIES;

 

(II)           PROVIDE OPINIONS OF COUNSEL, WHICH MAY BE RELIED UPON BY LENDER
AND THE RATING AGENCIES, AS TO NON-CONSOLIDATION, FRAUDULENT CONVEYANCE, AND
TRUE SALE OR ANY OTHER OPINION CUSTOMARY IN SECONDARY MARKET TRANSACTIONS OR
REQUIRED BY THE RATING AGENCIES WITH RESPECT TO THE PROPERTY AND BORROWER AND
AFFILIATES, WHICH COUNSEL AND OPINIONS SHALL BE REASONABLY SATISFACTORY TO
LENDER AND SATISFACTORY TO THE RATING AGENCIES;

 

(III)          PROVIDE UPDATED, AS OF THE CLOSING DATE OF THE SECONDARY MARKET
TRANSACTION, REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN DOCUMENTS AND SUCH
ADDITIONAL REPRESENTATIONS AND WARRANTIES AS THE RATING AGENCIES MAY REQUIRE AND
CONSISTENT WITH THE FACTS COVERED BY THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT; AND

 

(IV)          EXECUTE AMENDMENTS TO THE LOAN DOCUMENTS AND BORROWER’S
ORGANIZATIONAL DOCUMENTS REASONABLY REQUESTED BY LENDER; PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH
MODIFICATION OR AMENDMENT WOULD (A) CHANGE THE INTEREST RATE, THE STATED
MATURITY OR THE AMORTIZATION OF PRINCIPAL AS SET FORTH HEREIN OR IN THE NOTE,
(B) MODIFY OR AMEND ANY OTHER ECONOMIC TERM OF THE LOAN OR (C) OTHERWISE
INCREASE THE OBLIGATIONS OR DECREASE THE RIGHTS OF BORROWER UNDER THE LOAN
DOCUMENTS.

 

Notwithstanding the foregoing, Lender shall (unless Borrower shall otherwise be
required to deliver any of the foregoing under another provision of this
Agreement at its cost and expense) (x) pay the costs and expenses incurred by
Lender with respect to the issuance of any Securities and any other costs and
expenses incurred by Lender in connection with a Secondary Market Transaction
and (y) reimburse Borrower for all reasonable third party fees and costs
(including the reasonable fees and disbursements of Borrower’s attorneys and
accountants) actually incurred by Borrower in connection with Borrower’s
cooperation with Lender pursuant to this Section 9.1(b).

 

(C)           IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER WITH THE
FOLLOWING FINANCIAL STATEMENTS:

 

(I)            IF, AT THE TIME A DISCLOSURE DOCUMENT IS BEING PREPARED FOR A
SECURITIZATION, LENDER EXPECTS THAT BORROWER ALONE OR BORROWER AND ONE OR MORE
AFFILIATES OF BORROWER COLLECTIVELY, OR THE PROPERTY ALONE OR THE PROPERTY AND
RELATED PROPERTY COLLECTIVELY, WILL BE A SIGNIFICANT OBLIGOR, BORROWER SHALL
FURNISH TO LENDER UPON REQUEST (X) THE SELECTED FINANCIAL DATA RELATING TO
BORROWER OR THE PROPERTY OR, IF APPLICABLE, NET OPERATING INCOME, REQUIRED UNDER
ITEM 1112(B)(1) OF REGULATION AB, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF
THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION DOES, EQUAL OR
EXCEED TEN PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION OR (Y) THE FINANCIAL STATEMENTS RELATING TO
BORROWER OR THE PROPERTY REQUIRED UNDER ITEM 1112(B)(2) OF REGULATION AB, IF
LENDER EXPECTS THAT THE PRINCIPAL

 

76

--------------------------------------------------------------------------------


 

AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR
SUCH SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH
ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION DOES, EQUAL OR
EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL MORTGAGE
LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION.
SUCH FINANCIAL DATA OR FINANCIAL STATEMENTS SHALL BE FURNISHED TO LENDER
(A) WITHIN TEN (10) BUSINESS DAYS (OR, IF AN AUDIT IS REQUIRED, THIRTY (30)
BUSINESS DAYS) AFTER NOTICE FROM LENDER IN CONNECTION WITH THE PREPARATION OF
DISCLOSURE DOCUMENTS FOR THE SECURITIZATION, (B) NOT LATER THAN FORTY (40) DAYS
AFTER THE END OF EACH FISCAL QUARTER OF BORROWER AND (C) NOT LATER THAN
EIGHTY-FIVE (85) DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWER; PROVIDED,
HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED TO FURNISH FINANCIAL DATA OR
FINANCIAL STATEMENTS PURSUANT TO CLAUSES (B) OR (C) OF THIS SENTENCE WITH
RESPECT TO ANY PERIOD FOR WHICH A FILING PURSUANT TO THE EXCHANGE ACT IN
CONNECTION WITH OR RELATING TO THE SECURITIZATION (AN “EXCHANGE ACT FILING”) IS
NOT REQUIRED. IF REQUESTED BY LENDER, BORROWER SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN AND DELIVER TO LENDER FINANCIAL DATA AND/OR FINANCIAL
STATEMENTS FOR ANY TENANT OF THE PROPERTY IF, IN CONNECTION WITH A
SECURITIZATION, LENDER EXPECTS THERE TO BE, WITH RESPECT TO SUCH TENANT OR GROUP
OF AFFILIATED TENANTS, A CONCENTRATION WITHIN ALL OF THE MORTGAGE LOANS INCLUDED
OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION SUCH THAT SUCH
TENANT OR GROUP OF AFFILIATED TENANTS WOULD CONSTITUTE A SIGNIFICANT OBLIGOR.

 

(II)           ALL FINANCIAL DATA AND FINANCIAL STATEMENTS PROVIDED BY BORROWER
HEREUNDER PURSUANT TO THIS SECTION 9.1(C) SHALL MEET THE REQUIREMENTS OF
REGULATION AB AND OTHER APPLICABLE LEGAL REQUIREMENTS. ALL FINANCIAL STATEMENTS
REFERRED TO IN SECTION 9.1(C)(I)(Y) ABOVE SHALL BE AUDITED BY INDEPENDENT
ACCOUNTANTS OF BORROWER REASONABLY ACCEPTABLE TO LENDER IN ACCORDANCE WITH
REGULATION AB AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS, SHALL BE ACCOMPANIED
BY THE MANUALLY EXECUTED REPORT OF THE INDEPENDENT ACCOUNTANTS THEREON, WHICH
REPORT SHALL MEET THE REQUIREMENTS OF REGULATION AB AND ALL OTHER APPLICABLE
LEGAL REQUIREMENTS, AND SHALL BE FURTHER ACCOMPANIED BY A MANUALLY EXECUTED
WRITTEN CONSENT OF THE INDEPENDENT ACCOUNTANTS, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO LENDER, TO THE INCLUSION OF SUCH FINANCIAL STATEMENTS IN ANY
DISCLOSURE DOCUMENT AND ANY EXCHANGE ACT FILING AND, IF AVAILABLE TO BORROWER ON
A COMMERCIALLY REASONABLE BASIS, TO THE USE OF THE NAME OF SUCH INDEPENDENT
ACCOUNTANTS AND THE REFERENCE TO SUCH INDEPENDENT ACCOUNTANTS AS “EXPERTS” IN
ANY DISCLOSURE DOCUMENT AND EXCHANGE ACT FILING, ALL OF WHICH SHALL BE PROVIDED
AT THE SAME TIME AS THE RELATED FINANCIAL STATEMENTS ARE REQUIRED TO BE
PROVIDED. ALL OTHER FINANCIAL DATA AND FINANCIAL STATEMENTS (I.E., UNAUDITED)
PROVIDED BY BORROWER PURSUANT TO THIS SECTION 9.1(C) SHALL BE ACCOMPANIED BY AN
OFFICER’S CERTIFICATE STATING THE FINANCIAL INFORMATION ATTACHED THERETO IS
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS, BUT WITH NO OBLIGATION TO
CERTIFY AS TO COMPLIANCE WITH REGULATION AB. EXCEPT WHEN A SPECIFIC TIME PERIOD
IS REQUIRED BY SECTION 9.1(C)(I) THROUGH (IV), BORROWER SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN THE DOCUMENTS, DATA AND OTHER INFORMATION REQUIRED
THEREUNDER.

 

(III)          IF REQUESTED BY LENDER IN CONNECTION WITH A SECURITIZATION,
BORROWER SHALL PROVIDE LENDER, PROMPTLY UPON REQUEST, WITH ANY OTHER OR
ADDITIONAL FINANCIAL STATEMENTS, OR FINANCIAL, STATISTICAL OR OPERATING
INFORMATION, AS LENDER SHALL DETERMINE IN GOOD FAITH TO BE REQUIRED PURSUANT TO
REGULATION AB OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO OR OTHER
LEGAL REQUIREMENTS IN CONNECTION WITH ANY DISCLOSURE DOCUMENT OR ANY EXCHANGE
ACT FILING OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY LENDER TO MEET
DISCLOSURE OR RATING AGENCY REQUIREMENTS.

 

77

--------------------------------------------------------------------------------


 

(IV)          IN THE EVENT LENDER DETERMINES IN GOOD FAITH, IN CONNECTION WITH A
SECURITIZATION, THAT THE FINANCIAL STATEMENTS REQUIRED IN ORDER TO COMPLY WITH
REGULATION AB OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO OR OTHER
LEGAL REQUIREMENTS ARE OTHER THAN AS PROVIDED HEREIN, THEN NOTWITHSTANDING THE
PROVISIONS OF SECTION 9.1(C)(II) HEREOF, LENDER MAY REQUEST, AND BORROWER SHALL
PROMPTLY PROVIDE, SUCH OTHER FINANCIAL DATA AND FINANCIAL STATEMENTS AS LENDER
DETERMINES IN GOOD FAITH TO BE NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE.

 

(V)           ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED PURSUANT TO THIS SECTION 9.1(C) SHALL BE DELIVERED (I) IN PAPER FORM,
(II) ON A DISKETTE, AND (III) IF REQUESTED BY LENDER AND WITHIN THE CAPABILITIES
OF BORROWER’S DATA SYSTEMS WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC
FORM AND PREPARED USING A MICROSOFT WORD FOR WINDOWS OR WORDPERFECT FOR WINDOWS
FILES (WHICH FILES MAY BE PREPARED USING A SPREADSHEET PROGRAM AND SAVED AS WORD
PROCESSING FILES).  BORROWER AGREES THAT LENDER MAY DISCLOSE INFORMATION
REGARDING THE PROPERTY AND BORROWER THAT IS PROVIDED TO LENDER PURSUANT TO THIS
SECTION 9.1(C)(V) IN CONNECTION WITH THE SECURITIZATION TO SUCH PARTIES
REQUESTING SUCH INFORMATION IN CONNECTION WITH SUCH SECURITIZATION.

 

Lender shall (unless Borrower shall otherwise be required to deliver any of the
foregoing under another provision of this Agreement at its cost and expense)
reimburse Borrower for all reasonable third party fees and costs (including the
reasonable fees and disbursements of Borrower’s attorneys and accountants)
actually incurred by Borrower in connection with Borrower’s delivery of
financial statements and other materials requested by Lender pursuant to this
Section 9.1(c).

 


SECTION 9.2            SECURITIZATION INDEMNIFICATION.


 

(A)           BORROWER UNDERSTANDS THAT INFORMATION PROVIDED TO LENDER BY
BORROWER AND ITS AGENTS, COUNSEL AND REPRESENTATIVES MAY BE INCLUDED IN
DISCLOSURE DOCUMENTS IN CONNECTION WITH THE SECURITIZATION, INCLUDING, WITHOUT
LIMITATION, AN OFFERING CIRCULAR, A PROSPECTUS, PROSPECTUS SUPPLEMENT, PRIVATE
PLACEMENT MEMORANDUM OR OTHER OFFERING DOCUMENT (EACH, AN “DISCLOSURE DOCUMENT”)
AND MAY ALSO BE INCLUDED IN FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND
MAY BE MADE AVAILABLE TO INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES,
THE RATING AGENCIES, AND SERVICE PROVIDERS RELATING TO THE SECURITIZATION.

 

(B)           BORROWER SHALL PROVIDE IN CONNECTION WITH EACH OF (I) A
PRELIMINARY AND A FINAL PRIVATE PLACEMENT MEMORANDUM OR (II) A PRELIMINARY AND
FINAL PROSPECTUS OR PROSPECTUS SUPPLEMENT, AS APPLICABLE, AN AGREEMENT (A)
CERTIFYING THAT BORROWER HAS EXAMINED THE SECTIONS OF THE DISCLOSURE DOCUMENTS
DELIVERED BY LENDER TO BORROWER RELATING SOLELY TO BORROWER, BORROWER
AFFILIATES, THE PROPERTY, AND THE MANAGER (THE “SPECIFIED SECTIONS”), AND THAT
SUCH SPECIFIED SECTIONS DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR
SPECIFYING SUCH UNTRUE STATEMENT (IT BEING AGREED THAT BORROWER SHALL NOT BE
REQUIRED TO REVIEW ANY OTHER SECTIONS OF THE DISCLOSURE DOCUMENT OTHER THAN THE
SPECIFIED SECTIONS), (B) INDEMNIFYING LENDER (AND FOR PURPOSES OF THIS
SECTION 9.2, LENDER HEREUNDER SHALL INCLUDE ITS OFFICERS AND DIRECTORS), THE
AFFILIATE OF MERRILL

 

78

--------------------------------------------------------------------------------


 

LYNCH & CO., INC. (“MERRILL”) THAT HAS FILED THE REGISTRATION STATEMENT RELATING
TO THE SECURITIZATION (THE “REGISTRATION STATEMENT”), EACH OF ITS DIRECTORS,
EACH OF ITS OFFICERS WHO HAVE SIGNED THE REGISTRATION STATEMENT AND EACH PERSON
THAT CONTROLS THE AFFILIATE WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES
ACT OR SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE “MERRILL GROUP”),
MERRILL, ANY OTHER PLACEMENT AGENT OR UNDERWRITER WITH RESPECT TO THE
SECURITIZATION, EACH OF THEIR RESPECTIVE DIRECTORS AND EACH PERSON WHO CONTROLS
MERRILL OR ANY OTHER PLACEMENT AGENT OR UNDERWRITER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT
(COLLECTIVELY, THE “UNDERWRITER GROUP”) FOR ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (COLLECTIVELY, THE “LIABILITIES”) TO WHICH LENDER, THE MERRILL GROUP
OR THE UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT
OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY
MATERIAL FACT CONTAINED IN SUCH SPECIFIED SECTIONS OR ARISE OUT OF OR ARE BASED
UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED
TO BE STATED IN SUCH SECTIONS OR NECESSARY IN ORDER TO MAKE THE STATEMENTS IN
SUCH SPECIFIED SECTIONS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING (IT BEING AGREED THAT BORROWER SHALL NOT BE RESPONSIBLE FOR
ANY LOSSES WHICH WOULD NOT HAVE BEEN SUFFERED IF LENDER HAD CORRECTED ANY
STATEMENTS CONTAINED IN THE SPECIFIED SECTIONS IDENTIFIED BY BORROWER IN WRITING
TO HAVE BEEN UNTRUE OR MISLEADING) AND (C) AGREEING TO REIMBURSE LENDER, THE
MERRILL GROUP AND/OR THE UNDERWRITER GROUP FOR ANY LEGAL OR OTHER EXPENSES
REASONABLY INCURRED BY LENDER, THE MERRILL GROUP AND THE UNDERWRITER GROUP IN
CONNECTION WITH INVESTIGATING OR DEFENDING THE LIABILITIES; PROVIDED, HOWEVER,
THAT BORROWER WILL BE LIABLE IN ANY SUCH CASE UNDER CLAUSES (B) OR (C) ABOVE
ONLY TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF
OR IS BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION MADE THEREIN IN RELIANCE
UPON AND IN CONFORMITY WITH INFORMATION FURNISHED TO LENDER IN ITS CAPACITY AS
“LENDER” HEREUNDER BY OR ON BEHALF OF BORROWER IN CONNECTION WITH THE
PREPARATION OF THE DISCLOSURE DOCUMENT OR IN CONNECTION WITH THE UNDERWRITING OR
CLOSING OF THE LOAN, INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS OF
BORROWER, OPERATING STATEMENTS AND RENT ROLLS WITH RESPECT TO THE PROPERTY AND
PROVIDED FURTHER, HOWEVER, THAT WITH RESPECT TO STATEMENTS MADE IN SUCH
SPECIFIED SECTIONS THAT ARE BASED UPON INFORMATION PROVIDED BY THIRD PARTIES,
BORROWER WILL BE LIABLE ONLY IF BORROWER KNEW THAT SUCH INFORMATION WAS FALSE OR
OMITTED TO STATE A MATERIAL FACT KNOWN TO BORROWER AND NECESSARY IN ORDER TO
MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING. THIS INDEMNITY AGREEMENT WILL BE IN ADDITION TO ANY
LIABILITY WHICH BORROWER MAY OTHERWISE HAVE.

 

(C)           IN CONNECTION WITH EXCHANGE ACT FILINGS, BORROWER SHALL (I)
INDEMNIFY LENDER, THE MERRILL GROUP AND THE UNDERWRITER GROUP FOR LIABILITIES TO
WHICH LENDER, THE MERRILL GROUP OR THE UNDERWRITER GROUP MAY BECOME SUBJECT
INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON THE OMISSION OR
ALLEGED OMISSION TO STATE IN THE SPECIFIED SECTIONS A MATERIAL FACT REQUIRED TO
BE STATED IN THE SPECIFIED SECTIONS IN ORDER TO MAKE THE STATEMENTS IN THE
SPECIFIED SECTIONS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING AND (II) REIMBURSE LENDER, THE MERRILL GROUP OR THE UNDERWRITER
GROUP FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY LENDER, THE MERRILL
GROUP OR THE UNDERWRITER GROUP IN CONNECTION WITH DEFENDING OR INVESTIGATING THE
LIABILITIES. BORROWER WILL BE LIABLE IN ANY SUCH CASE UNDER THIS SECTION 9.2(C)
ONLY TO THE EXTENT THAT ANY SUCH LIABILITY ARISES OUT OF OR IS BASED UPON ANY
SUCH UNTRUE STATEMENT OR OMISSION MADE IN THE SPECIFIED SECTIONS IN RELIANCE
UPON AND IN CONFORMITY WITH INFORMATION FURNISHED TO LENDER BY OR ON BEHALF OF
BORROWER IN CONNECTION WITH THE PREPARATION OF THE DISCLOSURE DOCUMENTS OR IN
CONNECTION WITH THE UNDERWRITING OF THE LOAN, INCLUDING, WITHOUT LIMITATION,
FINANCIAL STATEMENTS OF BORROWER, OPERATING STATEMENTS AND

 

79

--------------------------------------------------------------------------------


 

RENT ROLLS WITH RESPECT TO THE PROPERTY, PROVIDED, HOWEVER, THAT WITH RESPECT TO
STATEMENTS MADE IN THE SPECIFIED SECTIONS THAT ARE BASED UPON INFORMATION
PROVIDED BY THIRD PARTIES, BORROWER WILL BE LIABLE ONLY IF BORROWER KNEW THAT
SUCH INFORMATION WAS FALSE OR OMITTED TO STATE A MATERIAL FACT KNOWN TO BORROWER
AND NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 

(D)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 9.2 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY
UNDER THIS SECTION 9.2, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF, BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL
NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING
PARTY MAY HAVE TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT
FAILURE TO NOTIFY CAUSES PREJUDICE TO THE INDEMNIFYING PARTY. IN THE EVENT THAT
ANY ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE
ENTITLED, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND,
TO THE EXTENT THAT IT (OR THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE
INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH
INDEMNIFIED PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY. AFTER NOTICE FROM THE INDEMNIFYING PARTY
TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 9.2, SUCH INDEMNIFIED PARTY SHALL
PAY FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED
PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION; PROVIDED, HOWEVER, IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE
BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY
SHALL HAVE REASONABLY CONCLUDED THAT THERE ARE ANY LEGAL DEFENSES AVAILABLE TO
IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT FROM OR ADDITIONAL TO
THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY OR PARTIES
SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL DEFENSES
AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH
INDEMNIFIED PARTY AT THE COST OF THE INDEMNIFYING PARTY. THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN ONE SEPARATE COUNSEL UNLESS AN
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO ANOTHER INDEMNIFIED PARTY.

 

(E)           IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT PROVIDED FOR IN SECTION 9.2(B) OR
(C) IS FOR ANY REASON HELD TO BE UNENFORCEABLE AS TO AN INDEMNIFIED PARTY IN
RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTION IN RESPECT
THEREOF) REFERRED TO THEREIN WHICH WOULD OTHERWISE BE INDEMNIFIABLE UNDER
SECTION 9.2(B) OR (C), THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTION IN RESPECT THEREOF); PROVIDED, HOWEVER, THAT
NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION. IN DETERMINING
THE AMOUNT OF CONTRIBUTION TO WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE
FOLLOWING FACTORS SHALL BE CONSIDERED: (I) BORROWER’S RELATIVE KNOWLEDGE AND
ACCESS TO INFORMATION CONCERNING THE MATTER WITH RESPECT TO WHICH THE CLAIM WAS
ASSERTED; (II) THE OPPORTUNITY TO CORRECT AND PREVENT ANY STATEMENT OR OMISSION;
AND (III) ANY OTHER EQUITABLE CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES.
LENDER AND BORROWER HEREBY AGREE THAT IT WOULD NOT BE EQUITABLE IF THE AMOUNT OF
SUCH CONTRIBUTION WERE DETERMINED BY PRO RATA OR PER CAPITA ALLOCATION.

 

80

--------------------------------------------------------------------------------


 

(F)            THE LIABILITIES AND OBLIGATIONS OF BOTH BORROWER AND LENDER UNDER
THIS SECTION 9.2 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
SATISFACTION AND DISCHARGE OF THE DEBT.

 


X.            DEFAULTS


 


SECTION 10.1         EVENT OF DEFAULT.


 

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

 

(I)            IF (A) ANY MONTHLY INSTALLMENT OF INTEREST DUE UNDER THE NOTE OR
THE PAYMENT DUE ON THE MATURITY DATE IS NOT PAID WHEN DUE OR (B) ANY OTHER
PORTION OF THE DEBT IS NOT PAID WHEN DUE AND SUCH NON-PAYMENT CONTINUES FOR FIVE
(5) DAYS FOLLOWING NOTICE TO BORROWER THAT THE SAME IS DUE AND PAYABLE;

 

(II)           IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID WHEN DUE (OTHER
THAN TAXES AND OTHER CHARGES FOR WHICH FUNDS HAVE BEEN DEPOSITED WITH LENDER
PURSUANT TO ARTICLE VI AND THE RELEASE OF WHICH BORROWER IS NOT CONTESTING);

 

(III)          IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT (OTHER THAN
AS A RESULT OF FAILURE TO PAY THE INSURANCE PREMIUMS FOR WHICH FUNDS HAVE BEEN
DEPOSITED WITH LENDER PURSUANT TO ARTICLE VI);

 

(IV)          SUBJECT TO SECTION 4.2.2, IF BORROWER BREACHES OR PERMITS OR
SUFFERS A BREACH OF ARTICLE 6 OF THE MORTGAGE;

 

(V)           IF ANY REPRESENTATION OR WARRANTY MADE BY BORROWER HEREIN OR IN
ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR
OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER BY OR ON BEHALF OF
BORROWER SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE
DATE THE REPRESENTATION OR WARRANTY WAS MADE; PROVIDED THAT BORROWER SHALL HAVE
TWENTY (20) DAYS AFTER NOTICE FROM LENDER TO CURE IN A MANNER SATISFACTORY TO
LENDER ANY SUCH BREACH OF A REPRESENTATION OR WARRANTY THAT IS SUSCEPTIBLE TO
CURE, EXCEPT THAT BORROWER SHALL HAVE NO OPPORTUNITY TO CURE ANY BREACH OF A
REPRESENTATION OR WARRANTY (A) MADE TO THE BEST OF BORROWER’S KNOWLEDGE (I.E.,
WHICH BORROWER KNEW WAS FALSE WHEN MADE), (B) THAT WAS OTHERWISE INTENTIONALLY
MISREPRESENTED, OR (C) MADE PURSUANT TO SECTION 3.1.8 OR 3.1.24 HEREOF;

 

(VI)          IF BORROWER, ANY SPC PARTY OR GUARANTOR SHALL MAKE AN ASSIGNMENT
FOR THE BENEFIT OF CREDITORS;

 

(VII)         IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER, ANY SPC PARTY OR GUARANTOR OR IF BORROWER, ANY SPC PARTY OR GUARANTOR
SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER, ANY SPC PARTY OR GUARANTOR, OR IF ANY PROCEEDING FOR THE
DISSOLUTION OR LIQUIDATION OF BORROWER, ANY SPC PARTY OR GUARANTOR SHALL BE
INSTITUTED;

 

81

--------------------------------------------------------------------------------


 

PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER, ANY SPC PARTY OR GUARANTOR, UPON
THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN NINETY (90) DAYS;

 

(VIII)        IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

 

(IX)           IF ANY OF THE ASSUMPTIONS CONTAINED IN THE INSOLVENCY OPINION, OR
IN ANY OTHER NON-CONSOLIDATION OPINION DELIVERED TO LENDER IN CONNECTION WITH
THE LOAN, OR IN ANY OTHER NON-CONSOLIDATION OPINION DELIVERED SUBSEQUENT TO THE
CLOSING OF THE LOAN, IS OR SHALL BECOME UNTRUE IN ANY MATERIAL RESPECT;

 

(X)            IF BORROWER BREACHES ANY REPRESENTATION, WARRANTY OR COVENANT
CONTAINED IN SECTION 3.1.24 HEREOF IN ANY MATERIAL RESPECT;

 

(XI)           IF BORROWER FAILS TO COMPLY WITH THE COVENANTS AS TO PRESCRIBED
LAWS SET FORTH IN SECTION 4.1.1;

 

(XII)          IF THERE SHALL BE AN “EVENT OF DEFAULT” UNDER (AND AS DEFINED IN)
ANY OF THE OTHER LOAN DOCUMENTS;

 

(XIII)         IF (A) THERE OCCURS ANY EVENT OR CONDITION THAT GIVES ANY PARTY
TO THE REOA (OTHER THAN FEE BORROWER) THE RIGHT TO TERMINATE OR CANCEL THE REOA
AND SUCH EVENT OR CONDITION IS NOT CURED WITHIN ANY APPLICABLE CURE PERIOD UNDER
THE REOA, OR (B) THE REOA IS TERMINATED OR CANCELLED WITHOUT LENDER’S PRIOR
CONSENT OR (C) ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THE REOA SHALL BE
MATERIALLY MODIFIED, SUPPLEMENTED, OR AMENDED WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER; OR

 

(XIV)        IF BORROWER OR ANY AFFILIATE SHALL CONTINUE TO BE IN DEFAULT UNDER
ANY OF THE OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT NOT SPECIFIED IN SUBSECTIONS (I) TO (XIII) ABOVE, FOR TEN (10)
DAYS AFTER NOTICE TO BORROWER FROM LENDER, IN THE CASE OF ANY DEFAULT WHICH CAN
BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE
FROM LENDER IN THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH
NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED
WITHIN SUCH 30-DAY PERIOD AND PROVIDED FURTHER THAT BORROWER SHALL HAVE
COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH 30-DAY PERIOD AND THEREAFTER
DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH 30-DAY PERIOD SHALL
BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR BORROWER IN THE
EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO
EXCEED NINETY (90) DAYS PLUS TIME PERMITTED FOR EXCUSABLE DELAYS.

 

(B)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF
DEFAULT DESCRIBED IN CLAUSE (VI), (VII) OR (VIII) ABOVE) AND AT ANY TIME
THEREAFTER DURING THE CONTINUANCE OF AN EVENT OF DEFAULT LENDER MAY, IN ADDITION
TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR AT LAW OR IN EQUITY, TAKE SUCH ACTION, WITHOUT
NOTICE OR DEMAND, THAT LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS
AGAINST BORROWER AND IN AND TO THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
DECLARING THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE, AND LENDER MAY ENFORCE OR
AVAIL ITSELF OF ANY OR ALL

 

82

--------------------------------------------------------------------------------


 

RIGHTS OR REMEDIES PROVIDED IN THE LOAN DOCUMENTS AGAINST BORROWER AND THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW
OR IN EQUITY; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN CLAUSE (VI), (VII) OR
(VIII) ABOVE, THE DEBT AND ALL OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND
PAYABLE, WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH
NOTICE OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE
CONTRARY NOTWITHSTANDING.

 


SECTION 10.2         REMEDIES.


 

(A)           UPON THE OCCURRENCE AND DURING THE EXISTENCE OF AN EVENT OF
DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER
REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT
LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO TIME,
WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED DUE AND PAYABLE, AND
WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER
ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER ANY OF THE LOAN
DOCUMENTS WITH RESPECT TO THE PROPERTY. ANY SUCH ACTIONS TAKEN BY LENDER SHALL
BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY,
SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER
MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW,
WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF AN EVENT OF
DEFAULT IS CONTINUING (I) LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR “ELECTION
OF REMEDIES” LAW OR RULE, AND (II) ALL LIENS AND OTHER RIGHTS, REMEDIES OR
PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL LENDER
HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE PROPERTY AND THE MORTGAGE HAS BEEN
FORECLOSED, SOLD AND/OR OTHERWISE REALIZED UPON IN SATISFACTION OF THE DEBT OR
THE DEBT HAS BEEN PAID IN FULL.

 

(B)           DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE
THE RIGHT FROM TIME TO TIME TO PARTIALLY FORECLOSE THE MORTGAGE IN ANY MANNER
AND FOR ANY AMOUNTS SECURED BY THE MORTGAGE THEN DUE AND PAYABLE AS DETERMINED
BY LENDER IN ITS SOLE DISCRETION INCLUDING, WITHOUT LIMITATION, THE FOLLOWING
CIRCUMSTANCES: (I) IN THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE GRACE
PERIOD IN THE PAYMENT OF ONE OR MORE SCHEDULED PAYMENTS OF PRINCIPAL AND
INTEREST, LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER SUCH DELINQUENT PAYMENTS,
OR (II) IN THE EVENT LENDER ELECTS TO ACCELERATE LESS THAN THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, LENDER MAY FORECLOSE THE MORTGAGE TO
RECOVER SO MUCH OF THE PRINCIPAL BALANCE OF THE LOAN AS LENDER MAY ACCELERATE
AND SUCH OTHER SUMS SECURED BY THE MORTGAGE AS LENDER MAY ELECT. NOTWITHSTANDING
ONE OR MORE PARTIAL FORECLOSURES, THE PROPERTY SHALL REMAIN SUBJECT TO THE
MORTGAGE TO SECURE PAYMENT OF SUMS SECURED BY THE MORTGAGE AND NOT PREVIOUSLY
RECOVERED.

 

(C)           DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE
THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE OTHER LOAN DOCUMENTS INTO
ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER SECURITY DOCUMENTS (THE “SEVERED
LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS LENDER SHALL DETERMINE IN ITS SOLE
DISCRETION FOR PURPOSES OF EVIDENCING AND ENFORCING ITS RIGHTS AND REMEDIES
PROVIDED HEREUNDER. BORROWER SHALL EXECUTE AND DELIVER TO LENDER FROM TIME TO
TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A SEVERANCE AGREEMENT AND SUCH

 

83

--------------------------------------------------------------------------------


 

OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO EFFECT THE SEVERANCE
DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER. BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS
LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME
AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE
AFORESAID SEVERANCE, BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY
VIRTUE THEREOF; PROVIDED, HOWEVER, LENDER SHALL NOT MAKE OR EXECUTE ANY SUCH
DOCUMENTS UNDER SUCH POWER UNTIL THREE (3) DAYS AFTER NOTICE HAS BEEN GIVEN TO
BORROWER BY LENDER OF LENDER’S INTENT TO EXERCISE ITS RIGHTS UNDER SUCH POWER.
EXCEPT AS MAY BE REQUIRED IN CONNECTION WITH A SECURITIZATION PURSUANT TO
SECTION 9.1 HEREOF, (I) BORROWER SHALL NOT BE OBLIGATED TO PAY ANY COSTS OR
EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION, RECORDING OR
FILING OF THE SEVERED LOAN DOCUMENTS, AND (II) THE SEVERED LOAN DOCUMENTS SHALL
NOT CONTAIN ANY REPRESENTATIONS, WARRANTIES OR COVENANTS NOT CONTAINED IN THE
LOAN DOCUMENTS AND ANY SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THE
SEVERED LOAN DOCUMENTS WILL BE GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE.

 

(d)           Any amounts recovered from the Property or any other collateral
for the Loan after an Event of Default may be applied by Lender toward the
payment of any interest and/or principal of the Debt and/or any other amounts
due under the Loan Documents in such order, priority and proportions as Lender
in its sole discretion shall determine.

 


SECTION 10.3         RIGHT TO CURE DEFAULTS.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY, BUT WITHOUT ANY OBLIGATION TO DO
SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND WITHOUT RELEASING BORROWER
FROM ANY OBLIGATION HEREUNDER OR BEING DEEMED TO HAVE CURED ANY EVENT OF DEFAULT
HEREUNDER, MAKE, DO OR PERFORM ANY OBLIGATION OF BORROWER HEREUNDER IN SUCH
MANNER AND TO SUCH EXTENT AS LENDER MAY DEEM NECESSARY. LENDER IS AUTHORIZED TO
ENTER UPON THE PROPERTY FOR SUCH PURPOSES, OR APPEAR IN, DEFEND, OR BRING ANY
ACTION OR PROCEEDING TO PROTECT ITS INTEREST IN THE PROPERTY FOR SUCH PURPOSES,
AND THE COST AND EXPENSE THEREOF (INCLUDING REASONABLE ATTORNEYS’ FEES TO THE
EXTENT PERMITTED BY LAW), WITH INTEREST AS PROVIDED IN THIS SECTION 10.3, SHALL
CONSTITUTE A PORTION OF THE DEBT AND SHALL BE DUE AND PAYABLE TO LENDER UPON
DEMAND. ALL SUCH COSTS AND EXPENSES INCURRED BY LENDER IN REMEDYING SUCH EVENT
OF DEFAULT OR SUCH FAILED PAYMENT OR ACT OR IN APPEARING IN, DEFENDING, OR
BRINGING ANY SUCH ACTION OR PROCEEDING SHALL BEAR INTEREST AT THE DEFAULT RATE,
FOR THE PERIOD AFTER SUCH COST OR EXPENSE WAS INCURRED TO THE DATE OF PAYMENT TO
LENDER. ALL SUCH COSTS AND EXPENSES INCURRED BY LENDER TOGETHER WITH INTEREST
THEREON CALCULATED AT THE DEFAULT RATE SHALL BE DEEMED TO CONSTITUTE A PORTION
OF THE DEBT AND BE SECURED BY THE LIENS, CLAIMS AND SECURITY INTERESTS PROVIDED
TO LENDER UNDER THE LOAN DOCUMENTS AND SHALL BE IMMEDIATELY DUE AND PAYABLE UPON
DEMAND BY LENDER THEREFOR.

 


SECTION 10.4         REMEDIES CUMULATIVE.  THE RIGHTS, POWERS AND REMEDIES OF
LENDER UNDER THIS AGREEMENT SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER
RIGHT, POWER OR REMEDY WHICH LENDER MAY HAVE AGAINST BORROWER PURSUANT TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR EXISTING AT LAW OR IN EQUITY OR
OTHERWISE. LENDER’S RIGHTS, POWERS AND REMEDIES MAY BE PURSUED SINGLY,
CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY
DETERMINE IN LENDER’S SOLE DISCRETION. NO DELAY OR OMISSION TO EXERCISE ANY
REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL IMPAIR ANY SUCH
REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH
REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE
DEEMED EXPEDIENT. A WAIVER OF ONE DEFAULT OR EVENT OF

 

84

--------------------------------------------------------------------------------


 


DEFAULT WITH RESPECT TO BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY
SUBSEQUENT DEFAULT OR EVENT OF DEFAULT BY BORROWER OR TO IMPAIR ANY REMEDY,
RIGHT OR POWER CONSEQUENT THEREON.

 


XI.           MISCELLANEOUS


 


SECTION 11.1         SUCCESSORS AND ASSIGNS.  ALL COVENANTS, PROMISES AND
AGREEMENTS IN THIS AGREEMENT, BY OR ON BEHALF OF BORROWER, SHALL INURE TO THE
BENEFIT OF THE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF LENDER.

 


SECTION 11.2         LENDER’S DISCRETION.  WHENEVER PURSUANT TO THIS AGREEMENT
LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, OR ANY
ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO LENDER, THE DECISION OF LENDER TO
APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE SPECIFICALLY
HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND SHALL BE FINAL AND
CONCLUSIVE. PRIOR TO A SECURITIZATION, WHENEVER PURSUANT TO THIS AGREEMENT THE
RATING AGENCIES ARE GIVEN ANY RIGHT TO APPROVE OR DISAPPROVE, OR ANY ARRANGEMENT
OR TERM IS TO BE SATISFACTORY TO THE RATING AGENCIES, THE DECISION OF LENDER TO
APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE
SATISFACTORY OR NOT SATISFACTORY, BASED UPON LENDER’S DETERMINATION OF RATING
AGENCY CRITERIA, SHALL BE SUBSTITUTED THEREFOR.

 


SECTION 11.3         GOVERNING LAW.


 

(A)          THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY
(OTHER THAN WITH RESPECT TO LIENS AND SECURITY INTERESTS IN PROPERTY WHOSE
PERFECTION AND PRIORITY IS COVERED BY ARTICLE 9 OF THE UCC (INCLUDING, WITHOUT
LIMITATION, THE CLEARING ACCOUNT AND THE ACCOUNTS) WHICH SHALL BE GOVERNED BY
THE LAW OF THE JURISDICTION APPLICABLE THERETO IN ACCORDANCE WITH SECTIONS 9-301
THROUGH 9-307 OF THE UCC AS IN EFFECT IN THE STATE OF NEW YORK) SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT,

 

85

--------------------------------------------------------------------------------


 

TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE
OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL
LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, EXCEPT AS
OTHERWISE PROVIDED ABOVE.

 

(B)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

 

GOULSTON & STORRS, PC
750 THIRD AVENUE, 22ND FLOOR
NEW YORK, NEW YORK 10017
ATTN:  MARC B. HELLER

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

86

--------------------------------------------------------------------------------


 


SECTION 11.4         MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION,
AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY
BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
A WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE, AND FOR THE
PURPOSE, FOR WHICH GIVEN. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO
NOTICE TO, OR DEMAND ON BORROWER, SHALL ENTITLE BORROWER TO ANY OTHER OR FUTURE
NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.

 


SECTION 11.5         DELAY NOT A WAIVER.  NEITHER ANY FAILURE NOR ANY DELAY ON
THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY TERM, CONDITION,
COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY OR PRIVILEGE
HEREUNDER, OR UNDER ANY OTHER LOAN DOCUMENT, SHALL OPERATE AS OR CONSTITUTE A
WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR
PRIVILEGE. IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING PAYMENT
AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER TO REQUIRE
PROMPT PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR TO DECLARE A DEFAULT FOR FAILURE TO EFFECT PROMPT
PAYMENT OF ANY SUCH OTHER AMOUNT. LENDER SHALL HAVE THE RIGHT TO WAIVE OR REDUCE
ANY TIME PERIODS THAT LENDER IS ENTITLED TO UNDER THE LOAN DOCUMENTS IN ITS SOLE
AND ABSOLUTE DISCRETION.

 


SECTION 11.6         NOTICES.  ALL NOTICES, DEMANDS, REQUESTS, CONSENTS,
APPROVALS OR OTHER COMMUNICATIONS (ANY OF THE FOREGOING, A “NOTICE”) REQUIRED,
PERMITTED, OR DESIRED TO BE GIVEN HEREUNDER SHALL BE IN WRITING SENT BY TELEFAX
(WITH ANSWER BACK ACKNOWLEDGED) OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, OR DELIVERED BY HAND OR REPUTABLE OVERNIGHT
COURIER ADDRESSED TO THE PARTY TO BE SO NOTIFIED AT ITS ADDRESS HEREINAFTER SET
FORTH, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY HEREAFTER SPECIFY IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.6. ANY NOTICE SHALL BE DEEMED
TO HAVE BEEN RECEIVED: (A) THREE (3) DAYS AFTER THE DATE SUCH NOTICE IS MAILED,
(B) ON THE DATE OF SENDING BY TELEFAX IF SENT DURING BUSINESS HOURS ON A
BUSINESS DAY (OTHERWISE ON THE NEXT BUSINESS DAY), (C) ON THE DATE OF DELIVERY
BY HAND IF DELIVERED DURING BUSINESS HOURS ON A BUSINESS DAY (OTHERWISE ON THE
NEXT BUSINESS DAY), AND (D) ON THE NEXT BUSINESS DAY IF SENT BY AN OVERNIGHT
COMMERCIAL COURIER, IN EACH CASE ADDRESSED TO THE PARTIES AS FOLLOWS:

 

If to Lender:

 

c/o Merrill Lynch & Co., Inc.

 

 

4 World Financial Center

 

 

New York, New York 10080

 

 

Attn: Robert J. Spinna, Jr.

 

 

Facsimile No. (212) 449-7684

 

 

 

with a copy to:

 

Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, New York 10281

 

 

Attention: Alan Lawrence, Esq.

 

 

Facsimile No. (212) 504-6666

 

87

--------------------------------------------------------------------------------


 

If to Borrower:

 

c/o Beacon Capital Partners, LLC

 

 

One Federal Street, 26th Floor

 

 

Boston, Massachusetts 02110

 

 

Attention: General Counsel

 

 

Facsimile No. (617) 457-0499

 

 

 

with a copy to:

 

Goulston & Storrs, PC

 

 

400 Atlantic Avenue

 

 

Boston, Massachusetts 02110-3333

 

 

Attention: Robert J. Mack, Esq.

 

 

Facsimile No. (617) 574-7613

 


SECTION 11.7         TRIAL BY JURY.  BORROWER AND LENDER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 


SECTION 11.8         HEADINGS.  THE ARTICLE AND/OR SECTION HEADINGS AND THE
TABLE OF CONTENTS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER
PURPOSE.

 


SECTION 11.9         SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.

 


SECTION 11.10       PREFERENCES.  TO THE EXTENT BORROWER MAKES A PAYMENT OR
PAYMENTS TO LENDER, WHICH PAYMENT OR PROCEEDS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO
THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE OBLIGATIONS HEREUNDER OR
PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN FULL
FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY
LENDER.

 


SECTION 11.11       WAIVER OF NOTICE.   BORROWER SHALL NOT BE ENTITLED TO ANY
NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR
WHICH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT
TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS,
PERMITTED TO WAIVE THE GIVING OF NOTICE. BORROWER HEREBY EXPRESSLY WAIVES

 

88

--------------------------------------------------------------------------------


 


THE RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS DO NOT SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.

 


SECTION 11.12       REMEDIES OF BORROWER.  IN THE EVENT THAT A CLAIM OR
ADJUDICATION IS MADE THAT LENDER OR ITS AGENTS HAVE ACTED UNREASONABLY OR
UNREASONABLY DELAYED ACTING IN ANY CASE WHERE, BY LAW OR UNDER THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS, LENDER OR SUCH AGENT, AS THE CASE MAY BE, HAS AN
OBLIGATION TO ACT REASONABLY OR PROMPTLY, NEITHER LENDER NOR ITS AGENTS SHALL BE
LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S SOLE REMEDY SHALL BE LIMITED TO
COMMENCING AN ACTION SEEKING INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT. ANY
ACTION OR PROCEEDING TO DETERMINE WHETHER LENDER HAS ACTED REASONABLY SHALL BE
DETERMINED BY AN ACTION SEEKING DECLARATORY JUDGMENT.

 


SECTION 11.13       EXPENSES; INDEMNITY.


 

(A)           BORROWER SHALL PAY OR, IF BORROWER FAILS TO PAY, REIMBURSE LENDER
UPON RECEIPT OF NOTICE FROM LENDER, FOR ALL REASONABLE COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN
CONNECTION WITH (I) BORROWER’S ONGOING PERFORMANCE OF AND COMPLIANCE WITH
BORROWER’S AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE CLOSING
DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING COMPLIANCE WITH ENVIRONMENTAL
AND INSURANCE REQUIREMENTS; (II) LENDER’S ONGOING PERFORMANCE OF AND COMPLIANCE
WITH ALL AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE CLOSING DATE
BUT NOT FOR PERIODIC NORMAL SITE VISITS AND ONLY FOR OUT-OF-POCKET COSTS; (III)
THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF ANY
CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS REQUESTED BY BORROWER;
(IV) THE FILING AND RECORDING FEES AND EXPENSES, TITLE INSURANCE AND REASONABLE
FEES AND EXPENSES OF COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL
OPINIONS, AND OTHER SIMILAR EXPENSES INCURRED, IN CREATING AND PERFECTING THE
LIENS IN FAVOR OF LENDER PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; (V) ENFORCING OR PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY
CLAIMS OR THE PROSECUTING OR DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER
LITIGATION OR OTHERWISE, IN EACH CASE AGAINST, UNDER OR AFFECTING BORROWER, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE PROPERTY, OR ANY OTHER SECURITY GIVEN
FOR THE LOAN; AND (VI) ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY PAYMENTS
DUE FROM BORROWER UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT
TO THE PROPERTY OR IN CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE
CREDIT ARRANGEMENTS PROVIDED UNDER THIS AGREEMENT IN THE NATURE OF A “WORK-OUT”
OR OF ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT BE LIABLE FOR THE PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT
THE SAME ARISE BY REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL
MISCONDUCT OF LENDER. ANY COSTS DUE AND PAYABLE TO LENDER MAY BE PAID TO LENDER
PURSUANT TO THE CASH MANAGEMENT AGREEMENT.

 

(B)           BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER AND ITS
OFFICERS, DIRECTORS, AGENTS, EMPLOYEES (AND THE SUCCESSORS AND ASSIGNS OF THE
FOREGOING) (THE “LENDER INDEMNITEES”) FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES (EXCLUDING CONSEQUENTIAL DAMAGES), PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE

 

89

--------------------------------------------------------------------------------


 

REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR THE LENDER INDEMNITEES IN
CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL PROCEEDING
COMMENCED OR THREATENED, WHETHER OR NOT THE LENDER INDEMNITEES SHALL BE
DESIGNATED A PARTY THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE LENDER INDEMNITEES IN ANY MANNER RELATING TO OR ARISING OUT OF (I)
ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MATERIAL
MISREPRESENTATION BY BORROWER CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE LOAN
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT HAVE ANY OBLIGATION TO THE LENDER INDEMNITEES HEREUNDER TO THE EXTENT
THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS,
FRAUD OR WILLFUL MISCONDUCT OF THE LENDER INDEMNITEES. TO THE EXTENT THAT THE
UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH IN THE PRECEDING
SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY,
BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY
UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED
LIABILITIES INCURRED BY THE LENDER INDEMNITEES.

 


SECTION 11.14       SCHEDULES INCORPORATED.  THE SCHEDULES ANNEXED HERETO ARE
HEREBY INCORPORATED HEREIN AS A PART OF THIS AGREEMENT WITH THE SAME EFFECT AS
IF SET FORTH IN THE BODY HEREOF.

 


SECTION 11.15       OFFSETS, COUNTERCLAIMS AND DEFENSES.  ANY ASSIGNEE OF
LENDER’S INTEREST IN AND TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR DEFENSES WHICH ARE
UNRELATED TO SUCH DOCUMENTS WHICH BORROWER MAY OTHERWISE HAVE AGAINST ANY
ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH UNRELATED COUNTERCLAIM OR DEFENSE SHALL
BE INTERPOSED OR ASSERTED BY BORROWER IN ANY ACTION OR PROCEEDING BROUGHT BY ANY
SUCH ASSIGNEE UPON SUCH DOCUMENTS AND ANY SUCH RIGHT TO INTERPOSE OR ASSERT ANY
SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION OR PROCEEDING
IS HEREBY EXPRESSLY WAIVED BY BORROWER.

 


SECTION 11.16       NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY
BENEFICIARIES.


 

(A)           BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND
LENDER. NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE,
PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER
AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF
MORTGAGEE, BENEFICIARY OR LENDER.

 

(B)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER ANY
RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF ANY OF THE
OBLIGATIONS CONTAINED HEREIN OR THEREIN. ALL CONDITIONS TO THE OBLIGATIONS OF
LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND EXCLUSIVELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH

 

90

--------------------------------------------------------------------------------


 

CONDITIONS, ANY OR ALL OF WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY
LENDER IF, IN LENDER’S SOLE DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE
TO DO SO.

 


SECTION 11.17       PUBLICITY.  UNLESS REQUIRED BY LAW, ALL NEWS RELEASES,
PUBLICITY OR ADVERTISING BY BORROWER OR ITS AFFILIATES THROUGH ANY MEDIA
INTENDED TO REACH THE GENERAL PUBLIC WHICH REFERS TO THE LOAN DOCUMENTS OR THE
FINANCING EVIDENCED BY THE LOAN DOCUMENTS, TO LENDER OR ANY OF THEIR AFFILIATES
SHALL BE SUBJECT TO THE PRIOR APPROVAL OF LENDER, NOT TO BE UNREASONABLY
WITHHELD OR DELAYED.

 


SECTION 11.18       WAIVER OF MARSHALLING OF ASSETS.  TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES
ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF BORROWER, BORROWER’S PARTNERS AND
OTHERS WITH INTERESTS IN BORROWER, AND OF THE PROPERTY, AND SHALL NOT ASSERT ANY
RIGHT UNDER ANY LAWS PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN
INVERSE ORDER OF ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF ESTATES
OF DECEDENTS, OR ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE
RIGHT OF LENDER UNDER THE LOAN DOCUMENTS TO A SALE OF THE PROPERTY FOR THE
COLLECTION OF THE DEBT WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION OR
OF THE RIGHT OF LENDER TO THE PAYMENT OF THE DEBT OUT OF THE NET PROCEEDS OF THE
PROPERTY IN PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.

 


SECTION 11.19       WAIVER OF OFFSETS/DEFENSES/COUNTERCLAIMS.  BORROWER HEREBY
WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM,
IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS OR
OTHERWISE TO OFFSET ANY OBLIGATIONS TO MAKE THE PAYMENTS REQUIRED BY THE LOAN
DOCUMENTS. NO FAILURE BY LENDER TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER
SHALL BE A VALID DEFENSE TO, OR RESULT IN ANY OFFSET AGAINST, ANY PAYMENTS WHICH
BORROWER IS OBLIGATED TO MAKE UNDER ANY OF THE LOAN DOCUMENTS.

 


SECTION 11.20       CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL. THE PARTIES
HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COMPETENT COUNSEL IN CONNECTION
WITH THE NEGOTIATION, DRAFTING AND EXECUTION OF THE LOAN DOCUMENTS AND THAT SUCH
LOAN DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING THEIR MEANING
AGAINST THE PARTY WHICH DRAFTED SAME. BORROWER ACKNOWLEDGES THAT, WITH RESPECT
TO THE LOAN, BORROWER SHALL RELY SOLELY ON ITS OWN JUDGMENT AND ADVISORS IN
ENTERING INTO THE LOAN WITHOUT RELYING IN ANY MANNER ON ANY STATEMENTS,
REPRESENTATIONS OR RECOMMENDATIONS OF LENDER OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF LENDER. LENDER SHALL NOT BE SUBJECT TO ANY LIMITATION WHATSOEVER IN
THE EXERCISE OF ANY RIGHTS OR REMEDIES AVAILABLE TO IT UNDER ANY OF THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS WHICH GOVERN THE LOAN BY VIRTUE
OF THE OWNERSHIP BY IT OR ANY PARENT, SUBSIDIARY OR AFFILIATE OF LENDER OF ANY
EQUITY INTEREST ANY OF THEM MAY ACQUIRE IN BORROWER, AND BORROWER HEREBY
IRREVOCABLY WAIVES THE RIGHT TO RAISE ANY DEFENSE OR TAKE ANY ACTION ON THE
BASIS OF THE FOREGOING WITH RESPECT TO LENDER’S EXERCISE OF ANY SUCH RIGHTS OR
REMEDIES. BORROWER ACKNOWLEDGES THAT LENDER ENGAGES IN THE BUSINESS OF REAL
ESTATE FINANCINGS AND OTHER REAL ESTATE TRANSACTIONS AND INVESTMENTS WHICH MAY
BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH THE BUSINESS OF BORROWER OR ITS
AFFILIATES.

 


SECTION 11.21       BROKERS AND FINANCIAL ADVISORS.  BORROWER HEREBY REPRESENTS
THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS, UNDERWRITERS, PLACEMENT
AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OTHER THAN EASTDIL

 

91

--------------------------------------------------------------------------------


 


SECURED. BORROWER SHALL INDEMNIFY, DEFEND AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS AND EXPENSES OF ANY KIND
(INCLUDING LENDER’S ATTORNEYS’ FEES AND EXPENSES) IN ANY WAY RELATING TO OR
ARISING FROM A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER
OR LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN. THE
PROVISIONS OF THIS SECTION 11.21 SHALL SURVIVE THE EXPIRATION AND TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE DEBT.

 


SECTION 11.22       EXCULPATION.  SUBJECT TO THE QUALIFICATIONS BELOW, LENDER
SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO PERFORM AND
OBSERVE THE OBLIGATIONS CONTAINED IN THE NOTE, THIS AGREEMENT, THE MORTGAGE OR
THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN A MONEY JUDGMENT
SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER MAY BRING A FORECLOSURE
ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER APPROPRIATE ACTION OR
PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON ITS INTEREST UNDER THE
NOTE, THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, OR IN THE
PROPERTY, THE RENTS, OR ANY OTHER COLLATERAL GIVEN TO LENDER PURSUANT TO THE
LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST
BORROWER ONLY TO THE EXTENT OF BORROWER’S INTEREST IN THE PROPERTY, IN THE RENTS
AND IN ANY OTHER COLLATERAL GIVEN TO LENDER, AND LENDER, BY ACCEPTING THE NOTE,
THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, SHALL NOT SUE FOR,
SEEK OR DEMAND ANY DEFICIENCY JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION OR
PROCEEDING UNDER OR BY REASON OF OR UNDER OR IN CONNECTION WITH THE NOTE, THIS
AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS. THE PROVISIONS OF THIS
SECTION SHALL NOT, HOWEVER, (A) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF
ANY OBLIGATION EVIDENCED OR SECURED BY ANY OF THE LOAN DOCUMENTS; (B) IMPAIR THE
RIGHT OF LENDER TO NAME BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR
FORECLOSURE AND SALE UNDER THE MORTGAGE; (C) AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY GUARANTY MADE IN CONNECTION WITH THE LOAN OR ANY OF THE
RIGHTS AND REMEDIES OF LENDER THEREUNDER; (D) IMPAIR THE RIGHT OF LENDER TO
OBTAIN THE APPOINTMENT OF A RECEIVER; (E) IMPAIR THE ENFORCEMENT OF THE
ASSIGNMENT OF LEASES; (F) CONSTITUTE A PROHIBITION AGAINST LENDER TO COMMENCE
ANY APPROPRIATE ACTION OR PROCEEDING IN ORDER TO FULLY REALIZE ON ANY SECURITY
GIVEN BY BORROWER IN CONNECTION WITH THE LOAN OR TO COMMENCE ANY OTHER
APPROPRIATE ACTION OR PROCEEDING IN ORDER FOR LENDER TO EXERCISE ITS REMEDIES
AGAINST SUCH SECURITY; OR (G) CONSTITUTE A WAIVER OF THE RIGHT OF LENDER TO
ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER, BY MONEY JUDGMENT OR
OTHERWISE, TO THE EXTENT OF ANY LOSS, DAMAGE (EXCLUDING CONSEQUENTIAL DAMAGES),
COST, EXPENSE, LIABILITY, CLAIM OR OTHER OBLIGATION INCURRED BY LENDER
(INCLUDING ATTORNEYS’ FEES AND COSTS REASONABLY INCURRED) ARISING OUT OF OR IN
CONNECTION WITH THE FOLLOWING:

 

(A)           FRAUD OR INTENTIONAL MATERIAL MISREPRESENTATION BY BORROWER OR ANY
GUARANTOR IN CONNECTION WITH THE LOAN;

 

(B)           ACTUAL PHYSICAL WASTE OR DAMAGE TO THE PROPERTY RESULTING FROM THE
WILLFUL MISCONDUCT OF BORROWER;

 

(C)           THE BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR
INDEMNIFICATION PROVISION IN THE ENVIRONMENTAL INDEMNITY OR IN THE MORTGAGE
CONCERNING ENVIRONMENTAL LAWS, HAZARDOUS SUBSTANCES AND ASBESTOS AND ANY
INDEMNIFICATION OF LENDER WITH RESPECT THERETO IN EITHER DOCUMENT;

 

92

--------------------------------------------------------------------------------


 

(D)           THE REMOVAL OR DISPOSAL OF ANY PORTION OF THE PROPERTY AFTER AN
EVENT OF DEFAULT;

 

(E)           THE MISAPPLICATION OR CONVERSION BY BORROWER OF (A) ANY INSURANCE
PROCEEDS PAID BY REASON OF ANY LOSS, DAMAGE OR DESTRUCTION TO THE PROPERTY, (B)
ANY AWARDS OR OTHER AMOUNTS RECEIVED IN CONNECTION WITH THE CONDEMNATION OF ALL
OR A PORTION OF THE PROPERTY, OR (C) ANY RENTS DURING THE EXISTENCE OF AN EVENT
OF DEFAULT, IN EACH CASE TO THE EXTENT OF SUCH MISAPPLICATION OR CONVERSION;

 

(F)            IF THE PROPERTY GENERATES SUFFICIENT CASH FLOW FROM OPERATION
AFTER PAYMENT OF TAXES AND OTHER CHARGES, FAILURE TO PAY CHARGES FOR LABOR OR
MATERIALS OR OTHER CHARGES THAT CAN CREATE LIENS ON ANY PORTION OF THE PROPERTY
OTHER THAN THOSE BEING CONTESTED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;

 

(G)           IF THE PROPERTY GENERATES SUFFICIENT CASH FLOW FROM OPERATION TO
PAY FOR TAXES AND OTHER CHARGES, FAILURE TO PAY SUCH TAXES AND OTHER CHARGES
(SUBJECT TO THE BORROWER’S RIGHT TO CONTEST THE SAME IN ACCORDANCE WITH THE
TERMS SET FORTH IN THIS AGREEMENT);

 

(H)           THE MECHANICS’ LIEN FILED BY WALSH CONSTRUCTION COMPANY OF
ILLINOIS AND THE LITIGATION RESULTING THEREFROM;

 

(I)            ANY SECURITY DEPOSITS, ADVANCE DEPOSITS OR ANY OTHER DEPOSITS
COLLECTED WITH RESPECT TO THE PROPERTY WHICH ARE NOT DELIVERED TO LENDER UPON A
FORECLOSURE OF THE PROPERTY OR ACTION IN LIEU THEREOF, EXCEPT TO THE EXTENT ANY
SUCH DEPOSITS WERE APPLIED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF ANY OF
THE LEASES PRIOR TO THE OCCURRENCE OF THE EVENT OF DEFAULT THAT GAVE RISE TO
SUCH FORECLOSURE OR ACTION IN LIEU THEREOF;

 

(J)            BORROWER’S INDEMNIFICATION OF LENDER SET FORTH IN SECTION 9.2
HEREOF;

 

(K)           THE BORROWER FILING A VOLUNTARY PETITION UNDER THE BANKRUPTCY CODE
OR ANY OTHER FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAW;

 

(L)            AN AFFILIATE, OFFICER, DIRECTOR, OR REPRESENTATIVE WHICH
CONTROLS, DIRECTLY OR INDIRECTLY, BORROWER FILING, OR JOINING IN THE FILING OF,
AN INVOLUNTARY PETITION AGAINST BORROWER UNDER THE BANKRUPTCY CODE OR ANY OTHER
FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAW, OR THE SOLICITING, OR CAUSING TO
BE SOLICITED, PETITIONING CREDITORS FOR ANY INVOLUNTARY PETITION AGAINST
BORROWER FROM ANY PERSON;

 

(M)          BORROWER FILING AN ANSWER CONSENTING TO OR OTHERWISE ACQUIESCING IN
OR JOINING IN ANY INVOLUNTARY PETITION FILED AGAINST IT BY ANY OTHER PERSON
UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY
LAW, OR SOLICITING, OR CAUSING TO BE SOLICITED, PETITIONING CREDITORS FOR ANY
INVOLUNTARY PETITION AGAINST BORROWER FROM ANY PERSON;

 

(N)           ANY AFFILIATE OF BORROWER CONSENTING TO OR ACQUIESCING IN OR
JOINING IN AN APPLICATION FOR THE APPOINTMENT OF A CUSTODIAN, RECEIVER, TRUSTEE,
OR EXAMINER FOR BORROWER OR ANY PORTION OF THE PROPERTY;

 

93

--------------------------------------------------------------------------------


 

(O)           BORROWER MAKING AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR
ADMITTING IN WRITING OR IN ANY LEGAL PROCEEDING ITS INSOLVENCY OR INABILITY TO
PAY ITS DEBTS AS THEY BECOME DUE;

 

(P)           FAILURE TO OBTAIN LENDER’S PRIOR CONSENT TO ANY SUBORDINATE
FINANCING OR OTHER VOLUNTARY LIEN ENCUMBERING THE PROPERTY, EXCEPT TO THE EXTENT
EXPRESSLY PERMITTED HEREIN; AND

 

(Q)           FAILURE TO OBTAIN LENDER’S PRIOR CONSENT TO ANY ASSIGNMENT,
TRANSFER, OR CONVEYANCE OF THE PROPERTY OR ANY INTEREST THEREIN AS REQUIRED BY
THE MORTGAGE OR THIS AGREEMENT.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt owing to
Lender in accordance with the Loan Documents.

 


SECTION 11.23       PRIOR AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING,
WITHOUT LIMITATION, THE TERM SHEET DATED JULY 26, 2006 BETWEEN BEACON CAPITAL
STRATEGIC PARTNERS IV ACQUISITION, LLC AND LENDER, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 


SECTION 11.24       SERVICER.


 

(A)           AT THE OPTION OF LENDER, THE LOAN MAY BE SERVICED BY A SERVICER
(THE “SERVICER”) SELECTED BY LENDER AND LENDER MAY DELEGATE ALL OR ANY PORTION
OF ITS RESPONSIBILITIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO THE
SERVICER PURSUANT TO A SERVICING AGREEMENT (THE “SERVICING AGREEMENT”) BETWEEN
LENDER AND SERVICER. BORROWER SHALL NOT BE RESPONSIBLE FOR ANY REASONABLE SET-UP
FEES OR ANY OTHER INITIAL COSTS RELATING TO OR ARISING UNDER THE SERVICING
AGREEMENT NOR FOR PAYMENT OF THE MONTHLY SERVICING FEE DUE TO THE SERVICER UNDER
THE SERVICING AGREEMENT. SERVICER SHALL, HOWEVER, BE ENTITLED TO REIMBURSEMENT
OF COSTS AND EXPENSES AS AND TO THE SAME EXTENT (BUT WITHOUT DUPLICATION) AS
LENDER IS ENTITLED THERETO UNDER THE APPLICABLE PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.

 

(B)           UPON NOTICE THEREOF FROM LENDER, SERVICER SHALL HAVE THE RIGHT TO
EXERCISE ALL RIGHTS OF LENDER AND ENFORCE ALL OBLIGATIONS OF BORROWER PURSUANT
TO THE PROVISIONS OF THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS.

 

(C)           PROVIDED BORROWER SHALL HAVE BEEN GIVEN NOTICE OF SERVICER’S
ADDRESS BY LENDER, BORROWER SHALL DELIVER TO SERVICER DUPLICATE ORIGINALS OF ALL
NOTICES AND OTHER INSTRUMENTS WHICH BORROWER MAY OR SHALL BE REQUIRED TO DELIVER
TO LENDER PURSUANT TO THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS (AND
NO DELIVERY OF SUCH NOTICES OR OTHER INSTRUMENTS BY BORROWER SHALL BE OF ANY
FORCE OR EFFECT UNLESS DELIVERED TO LENDER AND SERVICER AS PROVIDED ABOVE).

 

94

--------------------------------------------------------------------------------


 


SECTION 11.25       JOINT AND SEVERAL LIABILITY.  IF MORE THAN ONE PERSON HAS
EXECUTED THIS AGREEMENT AS “BORROWER,” THE REPRESENTATIONS, COVENANTS,
WARRANTIES AND OBLIGATIONS OF ALL SUCH PERSONS HEREUNDER SHALL BE JOINT AND
SEVERAL.

 


SECTION 11.26       CREATION OF SECURITY INTEREST.  NOTWITHSTANDING ANY OTHER
PROVISION SET FORTH IN THIS AGREEMENT, THE NOTE, THE MORTGAGE OR ANY OF THE
OTHER LOAN DOCUMENTS, LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST IN ALL
OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT, THE NOTE, THE MORTGAGE AND
ANY OTHER LOAN DOCUMENT (INCLUDING, WITHOUT LIMITATION, THE ADVANCES OWING TO
IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.

 


SECTION 11.27       ASSIGNMENTS AND PARTICIPATIONS.


 

(A)           THE LENDER MAY ASSIGN TO ONE OR MORE PERSONS ALL OR A PORTION OF
ITS RIGHTS AND OBLIGATIONS UNDER THIS LOAN AGREEMENT.

 

(B)           UPON SUCH EXECUTION AND DELIVERY, FROM AND AFTER THE EFFECTIVE
DATE SPECIFIED IN THE ASSIGNMENT AND ACCEPTANCE AGREEMENT, THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND HAVE THE RIGHTS AND OBLIGATIONS OF LENDER
HEREUNDER.

 

(C)           LENDER MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS IN OR TO ALL
OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS LOAN AGREEMENT; PROVIDED,
HOWEVER, THAT (I) LENDER’S OBLIGATIONS UNDER THIS LOAN AGREEMENT SHALL REMAIN
UNCHANGED, (II) LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) LENDER SHALL REMAIN THE
HOLDER OF ANY NOTE FOR ALL PURPOSES OF THIS LOAN AGREEMENT AND (IV) BORROWER
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH LENDER IN CONNECTION WITH
LENDER’S RIGHTS AND OBLIGATIONS UNDER AND IN RESPECT OF THIS LOAN AGREEMENT AND
THE OTHER LOAN DOCUMENTS.

 

(D)           LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR
PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION 11.27, DISCLOSE TO
THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, AS THE CASE MAY
BE, ANY INFORMATION RELATING TO BORROWER OR ANY OF ITS AFFILIATES OR TO ANY
ASPECT OF THE LOAN THAT HAS BEEN FURNISHED TO THE LENDER BY OR ON BEHALF OF
BORROWER OR ANY OF ITS AFFILIATES.

 

[NO FURTHER TEXT ON THIS PAGE]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

BORROWER:

 

10/120 SOUTH RIVERSIDE FEE LLC,

a Delaware limited liability company

 

By:

BCSP IV Illinois Manager LLC, a Delaware

 

 

limited liability company, its manager

 

 

 

 

 

By:

BCSP IV U.S. Investments, L.P., a Delaware limited

 

 

partnership, its sole member

 

 

 

 

 

By:

BCSP REIT IV, Inc., a Maryland corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Nancy J. Broderick

 

 

 

 

 

Managing Director

 

 

 

 

10/120 SOUTH RIVERSIDE PROPERTY LLC,

a Delaware limited liability company

 

 

 

By:

BCSP IV Illinois Manager LLC, a Delaware

 

 

limited liability company, its manager

 

 

 

 

 

By:

BCSP IV U.S. Investments, L.P., a Delaware limited

 

 

partnership, its sole member

 

 

 

 

 

By:

BCSP REIT IV, Inc., a Maryland corporation,

 

 

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Nancy J. Broderick

 

 

 

 

 

 

Managing Director

 

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

MERRILL LYNCH MORTGAGE LENDING, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RENT ROLL

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

REQUIRED REPAIRS

 

Replace damaged and displaced granite pavers in certain affected areas (both 10
South Riverside and 120 South Riverside) within ninety (90) days after the date
hereof

 

ADA Elevators – provide audible signals for floor changes & lobby arrival (both
10 South Riverside and 120 South Riverside) within two (2) years after the date
hereof

 

ADA Restrooms – provide ADA accessibility for bathrooms on all floors (both 10
South Riverside and 120 South Riverside) within one (1) year after the date
hereof

 

ADA Site Ramp – provide ADA ramp at Madison Street steps (10 South Riverside
only) within two (2) years after the date hereof

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

ORGANIZATIONAL CHART

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

 

 

 

 

(Lender)

 

 

 

 

 

 

 

 

- and -

 

 

 

 

 

 

 

 

 

 

 

(Tenant)

 

 

 

 

 

 

 

 

 

 

 

SUBORDINATION, NON-DISTURBANCE

 

 

AND ATTORNMENT AGREEMENT

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

Location:

 

 

 

 

 

Section:

 

 

Block:

 

 

Lot:

 

 

County:

 

 

 

 

 

PREPARED BY AND UPON

 

 

RECORDATION RETURN TO:

 

 

 

 

 

Messrs. Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, New York 10281

 

 

Attention: Alan Lawrence, Esq.

 

 

 

 

 

File No.:

 

 

Title No.:

 

 

1

--------------------------------------------------------------------------------


 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the        day of                       , 20   by and between
[LENDER], having an address at [LENDER’S ADDRESS] (“Lender”), and
                                                                  ,       
having         an         address
        at                                                                            
(“Tenant”).

 

RECITALS:

 

A.                                   Lender has made a loan in the approximate
amount of $             to Landlord (defined below), which Loan is given
pursuant to the terms and conditions of that certain Loan Agreement dated
                          , 20  , between Lender and Landlord (the “Loan
Agreement”). The Loan is evidenced by a certain Promissory Note dated
                       , 20  , given by Landlord to Lender (the “Note”) and
secured by a certain [Mortgage][Deed of Trust] and Security Agreement dated
                       , 20  , given by Landlord to Lender (the “Mortgage”),
which encumbers the [fee/leasehold] estate of Landlord in certain premises
described in Exhibit A attached hereto (the “Property”);

 

B.                                     Tenant occupies a portion of the Property
under and pursuant to the provisions of a certain lease dated
                                 ,        between
                              , as landlord (“Landlord”) and Tenant, as tenant
(the “Lease”); and

 

C.                                     Tenant has agreed to subordinate the
Lease to the Mortgage and to the lien thereof and Lender has agreed to grant
non-disturbance to Tenant under the Lease on the terms and conditions
hereinafter set forth.

 

AGREEMENT:

 

For good and valuable consideration, Tenant and Lender agree as follows:

 

1.                                       Subordination. Tenant agrees that the
Lease and all of the terms, covenants and provisions thereof and all rights,
remedies and options of Tenant thereunder are and shall at all times continue to
be subject and subordinate in all respects to the Mortgage and to the lien
thereof and all terms, covenants and conditions set forth in the Mortgage and
the Loan Agreement including without limitation all renewals, increases,
modifications, spreaders, consolidations, replacements and extensions thereof
and to all sums secured thereby with the same force and effect as if the
Mortgage and Loan Agreement had been executed, delivered and (in the case of the
Mortgage) recorded prior to the execution and delivery of the Lease.

 

2.                                       Non-Disturbance. Lender agrees that if
any action or proceeding is commenced by Lender for the foreclosure of the
Mortgage or the sale of the Property, Tenant shall not be named as a party
therein unless such joinder shall be required by law, provided, however, such
joinder shall not result in the termination of the Lease or disturb the Tenant’s
possession or use of the premises demised thereunder, and the sale of the
Property in any such action or proceeding and the exercise by Lender of any of
its other rights under the Note, the Mortgage and the Loan Agreement shall be
made subject to all rights of Tenant under the Lease,

 

2

--------------------------------------------------------------------------------


 

provided that at the time of the commencement of any such action or proceeding
or at the time of any such sale or exercise of any such other rights the Lease
shall be in full force and effect and Tenant shall not be in default under any
of the terms, covenants or conditions of the Lease or of this Agreement on
Tenant’s part to be observed or performed beyond the expiration of any
applicable notice or grace periods.

 

3.                                       Attornment. Lender and Tenant agree
that upon the conveyance of the Property by reason of the foreclosure of the
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise, the Lease shall not be terminated or affected thereby (at the option
of the transferee of the Property (the “Transferee”) if the conditions set forth
in Section 2 above have not been met at the time of such transfer) but shall
continue in full force and effect as a direct lease between the Transferee and
Tenant upon all of the terms, covenants and conditions set forth in the Lease
and in that event, Tenant agrees to attorn to the Transferee and the Transferee
shall accept such attornment, provided, however, that the provisions of the
Mortgage and the Loan Agreement shall govern with respect to the disposition of
any casualty insurance proceeds or condemnation awards and the Transferee shall
not be (a) obligated to complete any construction work required to be done by
Landlord pursuant to the provisions of the Lease or to reimburse Tenant for any
construction work done by Tenant, (b) liable (i) for Landlord’s failure to
perform any of its obligations under the Lease which have accrued prior to the
date on which the Transferee shall become the owner of the Property, or (ii) for
any act or omission of Landlord, whether prior to or after such foreclosure or
sale, (c) required to make any repairs to the Property or to the premises
demised under the Lease required as a result of fire, or other casualty or by
reason of condemnation unless the Transferee shall be obligated under the Lease
to make such repairs and shall have received sufficient casualty insurance
proceeds or condemnation awards to finance the completion of such repairs, (d)
required to make any capital improvements to the Property or to the premises
demised under the Lease which Landlord may have agreed to make, but had not
completed, or to perform or provide any services not related to possession or
quiet enjoyment of the premises demised under the Lease, (e) subject to any
offsets, defenses, abatements or counterclaims which shall have accrued to
Tenant against Landlord prior to the date upon which the Transferee shall become
the owner of the Property, (f) liable for the return of rental security
deposits, if any, paid by Tenant to Landlord in accordance with the Lease unless
such sums are actually received by the Transferee, (g) bound by any payment of
rents, additional rents or other sums which Tenant may have paid more than one
(1) month in advance to any prior Landlord unless (i) such sums are actually
received by the Transferee or (ii) such prepayment shall have been expressly
approved of by the Transferee, (h) bound to make any payment to Tenant which was
required under the Lease, or otherwise, to be made prior to the time the
Transferee succeeded to Landlord’s interest, [(i) bound by any agreement
amending, modifying or terminating the Lease made without the Lender’s prior
written consent prior to the time the Transferee succeeded to Landlord’s
interest — INSERT THIS PROVISION ONLY IF THE CONSENT OF LENDER IS REQUIRED UNDER
THE LOAN DOCUMENTS] or (j) bound by any assignment of the Lease or sublease of
the Property, or any portion thereof, made prior to the time the Transferee
succeeded to Landlord’s interest other than if pursuant to the provisions of the
Lease.

 

4.                                       Notice to Tenant. After notice is given
to Tenant by Lender that the Landlord is in default beyond any applicable notice
and cure period under the Note and the Mortgage and that the rentals under the
Lease should be paid to Lender pursuant to the terms of

 

3

--------------------------------------------------------------------------------


 

the assignment of leases and rents executed and delivered by Landlord to Lender
in connection therewith, Tenant shall thereafter pay to Lender or as directed by
the Lender, all rentals and all other monies due or to become due to Landlord
under the Lease and Landlord hereby expressly authorizes Tenant to make such
payments to Lender and hereby releases and discharges Tenant from any liability
to Landlord on account of any such payments.

 

5.                                       Lender’s Consent. Tenant shall not,
without obtaining the prior written consent of Lender, which consent shall not
be unreasonably withheld or delayed, [(a) enter into any agreement amending,
modifying or terminating the Lease INSERT THIS PROVISION ONLY IF THE CONSENT OF
LENDER IS REQUIRED UNDER THE LOAN DOCUMENTS], (b) prepay any of the rents,
additional rents or other sums due under the Lease for more than one (1) month
in advance of the due dates thereof, [(c) voluntarily surrender the premises
demised under the Lease or terminate the Lease without cause or shorten the term
thereof - INSERT THIS PROVISION ONLY IF THE CONSENT OF LENDER IS REQUIRED UNDER
THE LOAN DOCUMENTS], or (d) assign the Lease or sublet the premises demised
under the Lease or any part thereof other than pursuant to the provisions of the
Lease; and any such [amendment, modification, termination,] prepayment,
[voluntary surrender,] assignment or subletting, without Lender’s prior consent,
shall not be binding upon Lender.

 

6.                                       Lender to Receive Notices. Tenant shall
provide Lender with copies of all written default notices sent to Landlord
pursuant to the Lease simultaneously with the transmission of such notices to
the Landlord. Tenant shall notify Lender of any default by Landlord under the
Lease which would entitle Tenant to cancel the Lease or to an abatement of the
rents, additional rents or other sums payable thereunder, and agrees that,
notwithstanding any provisions of the Lease to the contrary, no notice of
cancellation thereof or of such an abatement shall be effective unless Lender
shall have received notice of default giving rise to such cancellation or
abatement and shall have failed within sixty (60) days after receipt of such
notice to cure such default, or if such default cannot be cured within sixty
(60) days, shall have failed within sixty (60) days after receipt of such notice
to commence and thereafter diligently pursue any action necessary to cure such
default.

 

7.                                       Notices. All notices or other written
communications hereunder shall be deemed to have been properly given (i) upon
delivery, if delivered in person or by facsimile transmission with receipt
acknowledged by the recipient thereof and confirmed by telephone by sender, (ii)
one (1) Business Day (hereinafter defined) after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Tenant:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile No.

 

 

 

 

If to Lender:

[Lender’s Notice]

 

4

--------------------------------------------------------------------------------


 

With a copy to:

Cadwalader, Wickersham & Taft LLP

 

One World Financial Center

 

New York, New York 10281

 

Attention: Alan Lawrence, Esq.

 

Facsimile No. (212) 504-6666

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in New York, New York.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

8.                                       Joint and Several Liability. If Tenant
consists of more than one person, the obligations and liabilities of each such
person hereunder shall be joint and several. This Agreement shall be binding
upon and inure to the benefit of Lender and Tenant and their respective
successors and assigns.

 

9.                                       Definitions. The term “Lender” as used
herein shall include the successors and assigns of Lender and any person, party
or entity which shall become the owner of the Property by reason of a
foreclosure of the Mortgage or the acceptance of a deed or assignment in lieu of
foreclosure or otherwise. The term “Landlord” as used herein shall mean and
include the present landlord under the Lease and such landlord’s predecessors
and successors in interest under the Lease, but shall not mean or include
Lender. The term “Property” as used herein shall mean the Property, the
improvements now or hereafter located thereon and the estates therein encumbered
by the Mortgage.

 

10.                                 No Oral Modifications. This Agreement may
not be modified in any manner or terminated except by an instrument in writing
executed by the parties hereto.

 

11.                                 Governing Law. This Agreement shall be
deemed to be a contract entered into pursuant to the laws of the State where the
Property is located and shall in all respects be governed, construed, applied
and enforced in accordance with the laws of the State where the Property is
located.

 

12.                                 Inapplicable Provisions. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision.

 

13.                                 Duplicate Originals; Counterparts. This
Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Agreement. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

5

--------------------------------------------------------------------------------


 

14.                                 Number and Gender. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.

 

15.                                 Transfer of Loan. Lender may sell, transfer
and deliver the Note and assign the Mortgage, this Agreement and the other
documents executed in connection therewith to one or more investors in the
secondary mortgage market (“Investors”). In connection with such sale, Lender
may retain or assign responsibility for servicing the loan, including the Note,
the Mortgage, this Agreement and the other documents executed in connection
therewith, or may delegate some or all of such responsibility and/or obligations
to a servicer including, but not limited to, any subservicer or master servicer,
on behalf of the Investors. All references to Lender herein shall refer to and
include any such servicer to the extent applicable.

 

16.                                 Further Acts. Tenant will, at the cost of
Tenant, and without expense to Lender, do, execute, acknowledge and deliver all
and every such further acts and assurances as Lender shall, from time to time,
reasonably require, for the better assuring and confirming unto Lender the
property and rights hereby intended now or hereafter so to be, or for carrying
out the intention or facilitating the performance of the terms of this Agreement
or for filing, registering or recording this Agreement, or for complying with
all applicable laws.

 

17.                                 Limitations on Lender’s Liability. Tenant
acknowledges that Lender is obligated only to Landlord to make the Loan upon the
terms and subject to the conditions set forth in the Loan Agreement. In no event
shall Lender or any purchaser of the Property at foreclosure sale or any grantee
of the Property named in a deed-in-lieu of foreclosure, nor any heir, legal
representative, successor, or assignee of Lender or any such purchaser or
grantee (collectively the Lender, such purchaser, grantee, heir, legal
representative, successor or assignee, the “Subsequent Landlord”) have any
personal liability for the obligations of Landlord under the Lease and should
the Subsequent Landlord succeed to the interests of the Landlord under the
Lease, Tenant shall look only to the estate and property of any such Subsequent
Landlord in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by any Subsequent Landlord as landlord under
the Lease, and no other property or assets of any Subsequent Landlord shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to the Lease; provided, however, that
the Tenant may exercise any other right or remedy provided thereby or by law in
the event of any failure by Subsequent Landlord to perform any such material
obligation.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

 

LENDER:

 

 

 

 

 

[Lender]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

a

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

The undersigned accepts and agrees to

 

the provisions of Section 4 hereof:

 

 

 

LANDLORD:

 

 

 

 

, a

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

[INSERT STATE SPECIFIC ACKNOWLEDGMENT]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

9

--------------------------------------------------------------------------------


 

SCHEDULE V

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

UNFUNDED TENANT ALLOWANCES

 

Tenant

 

Leased Premises
(Sq. Ft.)

 

Type of
Expenditure

 

Unfunded Tenant
Allowance

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

PHYSICAL CONDITION REPORT

 

SUBJECT OF REPORT

 

NAME OF PROVIDER

 

DATE OF REPORT

 

 

 

 

 

10 South Riverside, Chicago, Illinois

 

EMG

 

September 28, 2006

 

 

 

 

 

120 South Riverside, Chicago, Illinois

 

EMG

 

September 28, 2006

 

--------------------------------------------------------------------------------